Exhibit 10.1

PURCHASE AND SALE AGREEMENT


by and among


THE ENTITIES SET FORTH ON SCHEDULE A ATTACHED HERETO,

    collectively, SELLERS,

CHATHAM LODGING, L.P.,
solely for purposes of Section 2(a) hereof,

THE INDIVIDUAL OWNERS AND OPERATING LESSEES LISTED ON THE SIGNATURE PAGES
HERETO,
solely for purposes of Section 43 hereof

and

NEWINK, LLC,

    PURCHASER.




Premises: THE PROPERTIES SET FORTH ON SCHEDULE B ATTACHED HERETO
Dated as of May 8, 2014







DOC ID - 21031260.28
 
 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
1


DEFINITIONS
2
2


PURCHASE AND SALE.
6
3


DUE DILIGENCE PERIOD; ACCESS; RIGHTS OF INSPECTION AND CONFIDENTIALITY.
11
4


PURCHASE PRICE AND DEPOSIT.
15
5


STATUS OF TITLE.
20
6


TITLE INSURANCE; LIENS.
21
7


APPORTIONMENTS.
25
8


PROPERTY NOT INCLUDED IN SALE.
30
9


COVENANTS OF SELLER AND PURCHASER.
30
10


TRANSFER; SECURITY DEPOSITS; CONDITIONS TO CLOSING.
35
11


CONDITION OF THE PROPERTY; REPRESENTATIONS.
37
12


DAMAGE AND DESTRUCTION.
53
13


CONDEMNATION.
54
14


BROKERS AND ADVISORS.
55
15


TAX REDUCTION PROCEEDINGS.
56
16


TRANSFER TAXES; SALES TAXES; AND TRANSACTION COSTS.
57
17


DELIVERIES TO BE MADE ON THE CLOSING DATE.
58
18


CLOSING DATE.
60
19


NOTICES.
60
20


DEFAULT BY PURCHASER OR SELLER.
62
21


FIRPTA COMPLIANCE.
66
22


ENTIRE AGREEMENT; ACCEPTANCE OF JV ASSIGNMENTS.
66
23


AMENDMENTS.
67
24


WAIVER.
67
25


PARTIAL INVALIDITY.
67
26


SECTION HEADINGS.
67
27


GOVERNING LAW.
67
28


PARTIES; ASSIGNMENT AND RECORDING.
68
29


CONFIDENTIALITY AND PRESS RELEASES.
69
30


FURTHER ASSURANCES.
71
31


THIRD PARTY BENEFICIARY.
71
32


JURISDICTION AND SERVICE OF PROCESS.
71
33


WAIVER OF TRIAL BY JURY.
71
34


ATTORNEYS' FEES.
71
35


EXCULPATION.
72
36


RIGHT OF FIRST OFFER.
73
37


INTENTIONALLY OMITTED.
74
38


HOTEL EMPLOYEES.
74
39


BOOKINGS AND INFORMATION.
76
40


AFFECTED PROPERTIES; AFFECTED INDIVIDUAL PROPERTIES.
78


DOC ID - 21031260.28
 
 

- i -



--------------------------------------------------------------------------------




41


MISCELLANEOUS.
78
42


TAX MATTERS.
80
43


INDIVIDUAL OWNERS AND OPERATING LESSEES JOINDER
80




DOC ID - 21031260.28
 
 

- ii -



--------------------------------------------------------------------------------






Schedules
 
 
A.
Seller Entities
B.
List of Properties
B-1.
Purchase Price Allocation
B-2
Percentage Interest in Transferred Entity
C.
List of Franchise Agreements
C-1
List of Franchise Agreement Defaults
D.
List of Leases
D-1
List of Prepaid Rent
E.
Section 2(a)(2) Definitions
F.
Pending Condemnation Proceedings
G.
List of Litigation
H-1.
Mezz A Borrowers
H-2.
Mezz B Borrowers
H-3.
Mezz C Borrowers
I.
Current Structure Chart
J.
Purchase Price
K.
Insurance Certificates
L.
Financials
M.
Judgments
N.
Operating Leases
O.
Intentionally Omitted
P.
Hotel Employees
Q.
Transfers Taxes and Title Fees
 
 
Exhibits
 
1


Escrow Agent's Wire Instructions
2


Form of FIRPTA Affidavit
3


Form of Assignment and Assumption Agreement
4


Form of Ground Lease Estoppel Certificate








DOC ID - 21031260.28
 
 

- i -



--------------------------------------------------------------------------------




THIS PURCHASE AND SALE AGREEMENT (this "Agreement") made as of the 8th day of
May, 2014 (the "Effective Date"), by and among (i) THE ENTITIES SET FORTH ON
SCHEDULE A ATTACHED HERETO (individually, a "Seller" or collectively, the
"Sellers"), jointly and severally, having an address c/o Cerberus Real Estate
Capital Management, LLC, 875 Third Avenue, 12th Floor, New York, New York 10022,
(ii) CHATHAM LODGING, L.P., solely for purposes of Section 2(a) hereof, (iii)
NewINK, LLC, a Delaware limited liability company, having an address at c/o
NorthStar Realty Finance Corp., 399 Park Avenue, 18th Floor, New York, New York
10022 ("Purchaser") and (iv) the INDIVIDUAL OWNERS AND OPERATING LESSEES, solely
for purposes of Section 43 hereof. Sellers and Purchaser may hereinafter be
referred to individually as a "Party" and collectively as the "Parties".
W I T N E S S E T H :
WHEREAS, Sellers are the owners of a Percentage Interest (as hereinafter
defined) (the "Transferred Interests") in INK Acquisition LLC, INK Acquisition
III LLC, INK Acquisition IV LLC, INK Acquisition V LLC, INK Acquisition VI LLC,
and INK Acquisition VII LLC, as applicable (each, a "Transferred Entity" and,
collectively, the "Transferred Entities") as described on the structure chart
attached hereto as Schedule I (the "Current Structure Chart") pursuant to the
operating agreements of the Transferred Entities (the "Operating Agreements").
For purposes of this Agreement, the term "Percentage Interest" shall have the
meaning set forth in the applicable Operating Agreements;
WHEREAS, each Transferred Entity owns one hundred percent (100%) of the direct
or indirect ownership and other interests (the "JV Interests") in certain
entities (each, a "JV Entity" and, collectively, the "JV Entities"), as shown on
the Current Structure Chart, including, without limitation, the entities that
hold fee title or ground leasehold, as applicable, interests in the Properties
(as hereinafter defined) (each, an "Individual Owner" and, collectively, the
"Individual Owners") and in the case of Ink Acquisition III LLC, the operating
tenants (individually, an "Operating Lessee" and collectively, the "Operating
Lessees") with rights to the Properties;
WHEREAS, each Individual Owner is the owner and holder of the fee simple estate
(or in the case of the Individual Property (as hereinafter defined) located in
Fort Lauderdale, Florida, the leasehold estate) in and to each plot, piece and
parcel of land (individually, the "Individual Land" and collectively, the
"Land") more commonly known by the address as set forth next to its name, and
legally described, on Schedule B attached hereto, together with the buildings
and all other improvements (individually, a "Building" and collectively, the
"Buildings") located on the Individual Land owned by the Individual Owner (the
Buildings and the Land being sometimes collectively referred to hereinafter as
the "Premises" and each Individual Land with the Building or Buildings located
thereon, an "Individual Premises"); and
WHEREAS, Sellers desire to sell the Transferred Interests to Purchaser, and
Purchaser desires to purchase the Transferred Interests (as set forth in the
terms and provisions of the Operating Agreements) from Sellers, upon and subject
to the terms and conditions of this Agreement.

DOC ID - 21031260.28
 
 




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the Parties hereto covenant and agree as follows:

DOC ID - 21031260.28
 
 

- 2 -

--------------------------------------------------------------------------------




1.
DEFINITIONS

Accounts Receivable
Section 7(c)(ii)
Additional Deposit
Section 4(a)(ii)
Additional Rent
Section 7(b)(ii)
Adjourned Closing Date
Section 6(a)(v)
Affected Individual Property
Section 6(b)
Affected Property
Section 13(a)(ii)
Affiliate
Section 11(h)(ix)
Agreement
Preamble
Allocated Purchase Price
Section 4(a)
Anti-Money Laundering Laws
Section 11(h)(vi)
Asbestos
Section 11(i)
Assigned Operating Agreements
Section 2(j)
Bargaining Unit Employees
Section 38(a)
Base Rents
Section 7(b)(ii)
BK Acquisition
Section 11(d)(xiv)
Bookings
Section 2(p)
Books and Records
Section 2(m)
Broker
Section 14(a)
Building
Recitals
Buildings
Recitals
Bulk States Compliance
Section 39(f)
Bulk Sales Filing
Section 39(f)
Bulk Sales States
Section 39(f)
Business
Section 7(c)(ii)
business day
Section 4(g)
Cerberus Guarantors
Section 10(c)(iii)
Chatham LP
Section 2(a)(i)
Chatham Aggregate Deemed Distribution Liquid Amount
Schedule E
Chatham Deemed Pro-Rata Distribution Amount
Schedule E
Chatham Post-Distribution Liquid Amount
Schedule E
Chatham Post-Distribution Liquid Amount
Schedule E
Closing
Section 18(a)
Closing Date
Section 18(a)
Closing Statement
Section 7(a)
Code
Section 2(a)(i)
Confidentiality Agreement
Section 29(a)
Contracts
Section 10(a)(ii)
CRE Guarantors
Section 10(c)(iii)
CRE-Ink REIT Member
Section 2(a)(i)
Cure Extension Notice
Section 11(e)


DOC ID - 21031260.28
 
 

- 3 -

--------------------------------------------------------------------------------




Current Structure Chart
Recitals
Cut-Off Time
Section 7(b)
Damages
Section 11(e)
Datasite
Section 3(a)
Deemed Disproportionate Distribution Amount
Schedule E
Deemed Pro-Rata Distribution Amount
Schedule E
Deposit
Section 4(a)(i)
Diligence Party
Section 11(f)
Disclosed Survey Items
Section 5(a)
Due Diligence Period
Section 3(a)
Effective Date
Preamble
Employee Benefit Funds
Section 38(c)
Environmental Laws
Section 11(i)
ERISA
Section 11(h)(iv)
Escrow Agent
Section 4(a)(i)
Excluded Personalty
Section 8
Exculpated Parties
Section 11(a)
Excluded Materials
Section 2(b)(m)
Existing Financing
Section 4(d)
Existing Mezzanine Debt
Section 4(d)
Existing Mortgage Debt
Section 4(d)
FF&E
Section 2(d)
F&B
Section 2(g)
Financials
Section 11(d)(xxi)
Financial Institution
Section 11(h)(v)
FIRPTA
Section 21
Franchise Agreements
Section 7(b)(xii)
Franchisors
Section 7(b)(xii)
GPARI
Section 41(f)
Grossed-Up Purchase Price
Schedule E
Grossed-Up Specified Hotel Purchase Price
Schedule E
Ground Lease Estoppel Certificate
Section 9(a)(xxvi)
Ground Lease Property
Section 10(e)
Guest Ledger
Section 7(c)(i)
Hazardous Materials
Section 11(i)
Hotel Employees
Section 38(a)
Hotel Guest Data and Information
Section 39(d)
Hyatt
Section 36
Hyatt Franchise Agreements
Section 36
Individual Land
Recitals
Individual Premises
Recitals
Individual Property
Section 2


DOC ID - 21031260.28
 
 

- 4 -

--------------------------------------------------------------------------------




Individual Owner
Recitals
Individual Owners
Recitals
Initial Deposit
Section 4(a)(i)
Ink I
Section 2(a)(i)
Intangible Property
Section 2(q)
IT Systems
Section 2(f)
JPM
Section 4(d)
JV Assignments
Section 17(a)(iv)
JV Entity
Recitals
JV Entities
Recitals
JV Interests
Recitals
Land
Recitals
Leases
Section 10(a)(i)
Letter Agreement
Section 10(c)(iii)
Licenses and Permits
Section 2(k)
Limitation Period
Section 11(e)
Losses
Section 3(e)
Manager
Section 3(a)
Management Agreement
Section 16(c)
Marriott
Section 4(e)
Mezz A Loan
Section 4(d)
Mezz B Loan
Section 4(d)
Mezz C Loan
Section 4(d)
Net Cash Flow
Schedule E
New Closing Notice
Section 6(d)
Notices
Section 19
Non-Objectionable Encumbrances
Section 6(a)(v)
Objection Period
Section 6(a)(iv)
OFAC
Section 11(h)(v)
Operating Agreements
Recitals
Operating Lessee
Recitals
Operating Lessees
Recitals
Ordinary Course of Business
Section 9(a)(i)
Organizational Documents
Section 11(d)(xxii)
Overage Rent
Section 7(b)(ii)
Party
Preamble
Parties
Preamble
Patriot Act
Section 11(d)(xii)
PBGC
Section 38(e)
PCBs
Section 11(i)
Pension Fund
Section 38(c)
Percentage Interest
Recitals


DOC ID - 21031260.28
 
 

- 5 -

--------------------------------------------------------------------------------




Permitted Encumbrances
Section 5
Person
Section 11(h)(v)
Plans and Specifications
Section 2(n)
Pre-Closing Tax Periods
Section 42(a)
Premises
Recitals
Principal Transaction
Section 2(b)
Proceeding
Section 11(e)
Properties
Section 2
Property Facility Revenue
Section 7(b)(viii)
Property Level Taxes
Section 7(b)(i)
Prorations
Section 7(b)
Purchase Price
Section 4(a)
Purchaser
Preamble
Purchaser Indemnified Parties
Section 9(c)
Purchaser Party
Section 11(h)(v)
Purchaser Related Party
Section 35(b)
Purchaser's Permitted Assignee
Section 28(b)
Purchaser's Representatives
Section 3(a)
Rents
Section 7(b)(ii)
Report
Section 6(a)(i)
Reports
Section 6(a)(i)
Report Objections
Section 6(a)(iii)
Representation
Section 11(d)
Representations
Section 11(d)
Representation Insurance Policy
Section 11(e)
Representation Update
Section 17(a)(xv)
Retail Merchandise
Section 2(h)
ROFO
Section 36
ROFO Property
Section 36
Safe Deposit Box
Section 37(a)
Seller Disclosure Statement
Section 41(g)
Specified Hotel Interests
Section 2(a)(i)
Specified Hotel Net Value
Schedule E
Specified Hotel Transaction
Section 2(a)(i)
Specified Hotel Transaction Consideration
Schedule E
Scheduled Closing Date
Section 18(a)
Seller
Preamble
Sellers
Preamble
Seller Party
Section 11(d)(xi)
Seller's Broker
Section 14(a)
Seller Knowledge Individuals
Section 11(d)(xii)
Seller Related Parties
Section 3(e)


DOC ID - 21031260.28
 
 

- 6 -

--------------------------------------------------------------------------------




Sharing Percentages
Section 2(a)(i)
Specially Designated Nationals and Blocked Persons
Section 11(h)(v)
Specified Hotel Transaction
Section 2(a)(i)
Supplies
Section 2(e)
Surveys
Section 5(a)
Taking
Section 13(a)
Tax Certiorari Proceeding
Section 15
Tax Representations
Section 11(e)
Tax Return
Section 42(b)
Taxes
Section 7(b)(i)
Title Company
Section 6(a)(i)
Title Cure Period
Section 6(a)(v)
Title Objections
Section 6(a)(iv)
Trade Payables
Section 7(b)(x)
Transfer Taxes
Section 16(a)
Transfer Tax Laws
Section 16(a)
Transferred Entity
Recitals
Transferred Entities
Recitals
Transferred Interests
Recitals
Union Contract
Section 11(d)(iv)
Update Exception
Section 6(a)(iv)
Update Objection Deadline
Section 6(a)(iv)
U.S. Person
Section 11(h)(v)
Violations
Section 6(f)
Warranties
Section 2(o)

2.
PURCHASE AND SALE.

(a)    Specified Hotel Transaction.
(i)    Immediately before the Closing, the members of the Transferred Entities
shall cause each of INK Acquisition IV LLC, INK Acquisition V LLC, INK
Acquisition VI LLC and INK Acquisition VII LLC to merge with and into INK
Acquisition LLC (the "Mergers");
(ii)    Immediately following the Mergers and immediately prior to the Closing,
the members of INK Acquisition LLC ("INK I") shall cause INK I to distribute to
Chatham Lodging, L.P. ("Chatham LP") 100% of INK I's right, title and interest
in and to the membership interests in Grand Prix San Mateo LLC, Grand Prix
Mountain View LLC, Grand Prix Sili I LLC and Grand Prix Sili II LLC (the
Properties owned by such entities, the "Specified Hotels", and the membership
interests in such entities, collectively, the "Specified Hotel Interests", and
such distribution, the "Specified Hotel Transaction"). Sellers and Purchaser
acknowledge and agree that, in a liquidation of INK I and INK Acquisition III
LLC (collectively, the "Final Transferred Entities") following the Mergers and
the sale of their assets for cash in an amount equal to the Grossed Up

DOC ID - 21031260.28
 
 

- 7 -

--------------------------------------------------------------------------------




Purchase Price (as hereinafter defined), Net Cash Flow (as hereinafter defined)
of the Final Transferred Entities would be distributed 78% to the Sellers, on
the one hand, and 22% to Chatham LP and Chatham TRS Holding, Inc., on the other
hand, it being understood and agreed by the Parties that such percentage
interests set forth in this sentence are estimates only and that the actual
percentage interests will be determined based upon Section 7 of each of the
limited liability company agreements of the Transferred Entities as determined
on the Closing Date or such earlier date as such determination is required to be
made under such agreements, as applicable) (such percentages, collectively, the
"Existing Sharing Percentages"). Solely for federal income tax purposes, the
Parties and Chatham LP shall treat the distribution of the Specified Hotel
Interests and the payment of the Specified Hotel Transaction Consideration (as
hereinafter defined) as (i) a deemed pro-rata distribution of the Specified
Hotel Interests to the members of INK I with a value equal to the Deemed
Pro-Rata Distribution Amount (as hereinafter defined) in a tax-deferred
distribution under Section 731 of the Internal Revenue Code of 1986, as amended
(the "Code"), (ii) a deemed disproportion distribution of the Specified Hotel
Interests to Chatham LP with a value equal to the Deemed Disproportionate
Distribution Amount in a tax-deferred distribution under Section 731 of the
Code, and (iii) immediately after the deemed distributions required to in
clauses (i) and (ii), the deemed taxable sale by CRE-Ink REIT Member LLC to
Chatham LP of CRE-Ink REIT Member LLC's portion of Specified Hotel Interests
deemed distributed to CRE-Ink REIT Member LLC in the deemed distribution
referred to in clause (i) for an amount equal to the Specified Hotel Transaction
Consideration. The Parties shall not take any position inconsistent with the one
described in the preceding sentence. For purposes of interpretation of this
Agreement, the Specified Hotels shall be considered Individual Properties and
the entities whose interests are being distributed in the Specified Hotel
Transaction shall be considered JV Entities. Capitalized terms used in this
Section 2(a)(ii) and not otherwise defined shall have the meanings set forth on
Schedule E attached hereto. Notwithstanding anything to the contrary contained
herein, if Purchaser and Chatham LP jointly so elect, upon not less than five
(5) business days' notice to Sellers, the Specified Hotel Transaction will not
occur and instead Purchaser shall indirectly acquire the Specified Hotel
Interests by means of Purchaser's acquisition of the Transferred Interests
pursuant to the terms and provisions hereof, provided that in such event Chatham
LP will be released from all obligations under this Agreement and Purchaser
shall be required to pay the Specified Hotel Transaction Consideration.
(b)    Principal Transaction. At the Closing, immediately after the consummation
of the Specified Hotel Transaction, each of the Sellers listed in Schedule A
shall sell, assign and convey to Purchaser, and Purchaser shall purchase and
acquire from each such Seller, subject to the terms and conditions of this
Agreement and the Operating Agreement of such Transferred Entity, all of its
right, title and interest in and to such Seller's Percentage Interest in the
Transferred Entity listed opposite such Seller's name on Schedule B-2, in each
case, free and clear of all liens, encumbrances, claims, or other rights other
than those arising under the Operating Agreement of such Transferred Entity (the
"Principal Transaction"); and
(c)    As a result of the transactions contemplated by Sections 2(a) and (b)
above, Purchaser shall indirectly acquire, all of Sellers' indirect interest in
and to the JV Interests including, without limitation, the Individual Owners and
Operating Lessees and the following:

DOC ID - 21031260.28
 
 

- 8 -

--------------------------------------------------------------------------------




a.
the Premises, which shall include, without limitation, (i) all easements, rights
of way, privileges, appurtenances and other similar rights, if any, pertaining
thereto, (ii) all right, title and interest of each Individual Owner, if any, in
and to any land lying in the bed of any street, road or avenue opened or
proposed, public or private, in front of or adjoining any portion of the Land,
to the center line thereof and (iii) subject to Section 12 below, all right,
title and interest of each Individual Owner, in and to any award received
following the Closing Date solely with respect to damage to any portion of the
Land by reason of change of grade of any street, and the Buildings;

b.
the Leases (as hereinafter defined) in effect on the Closing Date;

c.
the Buildings and all fixtures on the Land or in the Buildings which constitute
real property under applicable law, including, without limitation, the hotels
located on the Premises;

d.
all fixtures, furniture, furnishings, equipment, machinery, inventory, tools,
vehicles, signs, appliances, vehicles, art work and other items of tangible
personal property which are owned by any Individual Owner or Operating Lessee or
located at any of the Premises or used or usable in connection with the business
conducted at the Premises (other than property owned by tenants) (collectively,
the "FF&E");

e.
all china, paper goods, tablecloths, glassware and silverware, linens, uniforms,
engineering, maintenance, cleaning and housekeeping and other supplies, matches
and ashtrays, soap and other toiletries, stationery, menus, directories and
other printed materials, and all other supplies and materials and similar items,
which are located at the Premises or used or usable in connection with the
business conducted at the Premises, as of the Closing (collectively, the
"Supplies");

f.
all computer hardware and equipment, telephones, scanners, facsimile machines,
postal machines, telecommunications and information technology systems located
at or used in connection with the Premises, and all computer software used at or
in connection with the Premises (subject to the terms of the applicable license
agreement, if any), to the extent the same are owned by any Operating Lessee or
any Individual Owner (collectively, the "IT Systems");

g.
all food and beverages (alcoholic (if permitted by law)     and nonalcoholic)
which are located at, used or useable at the Premises


DOC ID - 21031260.28
 
 

- 9 -

--------------------------------------------------------------------------------




(whether opened or unopened), as of the Closing, including, without limitation,
all food and beverages located in mini-bars or elsewhere in guest rooms
(collectively, the "F&B");
h.
all merchandise located at the Premises and/or held for sale to guests and
customers of the Premises as of the Closing, including, without limitation, the
inventory held for sale in any gift shop or newsstand operated by any Seller at
the Premises, but expressly excluding items owned by tenants (collectively, the
"Retail Merchandise");

i.
all leases and purchase money security agreements for any equipment, machinery,
vehicles, furniture or other personal property located at, or used exclusively
in connection with, the Premises which are held by any Operating Lessee or any
Individual Owner, together with all deposits made thereunder, to the extent the
same and such deposits are transferable with respect to the transactions
described herein or the Parties obtain any consent necessary to effectuate such
a transfer;

j.
all Contracts to the extent the same are transferable with respect to the
transactions described herein or the Parties obtain any consent necessary to
effectuate such a transfer (collectively, the "Assigned Operating Agreements");

k.
all licenses, permits, consents, authorizations, approvals, registrations and
certificates issued by any governmental authority which are held by any
Individual Owner or any Operating Lessee with respect to the Premises or which
otherwise relate to the Premises, including, without limitation, the
construction, use or occupancy of the Buildings, any real property or the
Business, together with any deposits made by any Seller thereunder, to the
extent the same are transferable with respect to the transactions described
herein or the Parties obtain any consent necessary to effectuate such a transfer
(the "Licenses and Permits");

l.
all Hotel Guest Data and Information (as hereinafter defined);

m.
all books and records located at, or relating exclusively to, the Business or
any of the Premises (as hereinafter defined), but expressly excluding all
documents and other materials which (the "Excluded Materials") (i) are legally
privileged or constitute attorney work product (provided that, prior to the
expiration of the Due Diligence Period, Sellers have advised Purchaser in
writing if any such information being withheld from Purchaser materially and
adversely effects the Transferred Interests, the JV Interests or the
Properties), (ii) are subject to an applicable law or a confidentiality


DOC ID - 21031260.28
 
 

- 10 -

--------------------------------------------------------------------------------




agreement prohibiting their disclosure by Seller (provided that, prior to the
expiration of the Due Diligence Period, Sellers have advised Purchaser in
writing if any such information being withheld from Purchaser materially and
adversely effects the Transferred Interests, the JV Interests or the
Properties), or (iii) constitute confidential internal assessments, memoranda,
notes or other informal correspondence prepared by, for or on behalf of any
officer or employee of Seller which was not delivered to third parties other
than such officers or employees, including, without limitation, all (A) internal
financial analyses and appraisals (provided, however, that as part of its due
diligence process, Purchaser shall have access to the lease projections used by
Chatham Lodging, L.P. and the Sellers to set the rents on the hotel operating
leases), and (B) any informal work papers, internal memoranda, internal
analysis, internal correspondence and similar documents and materials in each
case that were prepared by or for Seller in connection with the transactions
described in this Agreement (collectively, the "Books and Records");
n.
all plans and specifications, blue prints, architectural plans, engineering
diagrams and similar items located at the Premises or in any Seller's,
Transferred Entity's or JV Entity's possession or control which relate
exclusively to the Premises (collectively, the "Plans and Specifications");

o.
all warranties and guaranties with respect to any of the other components of the
Properties, to the extent the same are transferable (and Sellers shall, after
the Closing, at no cost or expense to Seller, at Purchaser's written direction,
use good faith efforts to enforce any of the same on Purchaser's behalf to the
extent any of the same cannot be enforced after the Closing and provided
Purchaser indemnifies Sellers for any losses sustained by Sellers as a result
thereof) (collectively, the "Warranties");

p.
all bookings and reservations for guest, meeting, conference and banquet rooms
or other facilities at the Premises as of the Closing, including, without
limitation, (i) any internet and travel agent reservation agreements and
promotions, if any, in effect with respect to each Individual Premises, and (ii)
group room bookings and contracts, together with all deposits held by Seller
with respect thereto (collectively, the "Bookings");

q.
(i) any and all trademarks, service marks, copyrights, logos and trade names,
together with all translations, adaptations, derivations, and combinations
thereof and including, without limitation, all


DOC ID - 21031260.28
 
 

- 11 -

--------------------------------------------------------------------------------




goodwill associated therewith, and all applications, registrations, and renewals
in connection therewith, (ii) all copyrightable works, all copyrights, and
applications, registrations, and renewals in connection therewith, (iii) all
trade secrets and business information (including ideas, research and
development, know-how, formulas, compositions, marketing processes and
techniques, technical data, designs, drawings, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(iv)  website and email addresses and domain names, telephone numbers and
listings, (v) all general intangibles relating to design, development, operation
and use of the Buildings and the Hotels, (vi) all rights and work product under
construction, service, consulting, engineering, architectural and other
contracts, (vii) keys and lock and safe combinations and (viii) all promotional
materials, in each case solely to the extent any of the same are owned by
Sellers, any Transferred Entity or any JV Entity which relate exclusively to the
Premises (collectively the "Intangible Property");
r.
all of Grand Prix Ft. Lauderdale LLC's right, title and interest as lessee,
under the Fort Lauderdale Ground Lease; and

s.
all Accounts Receivable (including the Guest Ledger) as set forth in Sections
7(c)(i) and (ii).

The items described in clauses (a)-(s) above are sometimes referred to
individually as an "Individual Property" and collectively as the "Properties."
Upon Purchaser's prior written request, Sellers shall, on or prior to the
Closing Date, cause 100% of the limited liability company interests in GP AC
Sublessee LLC to be transferred to INK Lessee LLC, free of liens other than as
permitted pursuant to this Agreement. For the avoidance of doubt, it is
expressly acknowledged and agreed that in no event shall (x) Purchaser, Chatham
LP or any other Person be permitted to acquire the Specified Hotels under this
Agreement unless the Principal Transaction occurs simultaneously, and (y) the
Principal Transaction occur unless Purchaser or Chatham LP simultaneously
therewith acquires the Specified Hotels.
3.
DUE DILIGENCE PERIOD; ACCESS; RIGHTS OF INSPECTION AND CONFIDENTIALITY.

(a)    During the period prior to the Effective Date and continuing until 5:00
p.m., New York time, on May 15, 2014 (the "Due Diligence Period"), and
thereafter if this Agreement is not terminated prior to the expiration of the
Due Diligence Period in accordance with the terms hereof, Purchaser shall
conduct its review and due diligence and physically inspect the Properties in
accordance with this Section 3 and the other provisions of this Agreement. Prior
to the Effective Date, each Seller has made available to Purchaser on that
certain website maintained by Seller's Broker (as hereinafter defined) (the
"Datasite"), copies of the documents and/or information relating to the
Properties to the extent such documents and information are in such

DOC ID - 21031260.28
 
 

- 12 -

--------------------------------------------------------------------------------




Seller's possession or control by posting same on the Datasite or otherwise
causing the same to be delivered to Purchaser. Each Seller shall permit
Purchaser and Purchaser's direct and indirect agents, employees, attorneys,
accountants, consultants, advisors, title company, lenders, investors
(prospective and current), inspectors, appraisers, engineers, contractors,
affiliates, experts, partners, officers and other persons that Purchaser deems
reasonably need to know such information (collectively, "Purchaser's
Representatives") to examine and audit the same and to make copies of same at
Purchaser's expense. Notwithstanding the foregoing, Seller shall have no
obligation to make available or deliver to Purchaser any Excluded Materials.
Sellers have made available to Purchaser on the Datasite or at the Properties or
by otherwise causing the same to be delivered to Purchaser, to the extent in any
Seller's possession or control, among other things: plans and specifications;
copies of all the Leases and the Contracts and Seller's Books and Records
relating to the operation of the Properties. Purchaser acknowledges its receipt
of the due diligence materials set forth on the Datasite for the Properties. For
purposes of this Agreement, "Manager" shall mean Island Hospitality Management,
Inc., a Florida corporation, or any other Person that manages any one or more of
the Properties.
(b)    Subject to the provisions of Section 3(c), Purchaser's Representatives
shall have the right, through the Closing Date, from time to time, upon the
advance notice required pursuant to Section 3(c), to enter upon and pass through
the Premises and examine the other components of the Properties during normal
business hours to examine and inspect the same. Notwithstanding any such
inspection, or anything to the contrary herein contained, Purchaser's
obligations hereunder shall not be limited or otherwise affected as a result of
any fact, circumstance or other matter of any kind discovered following the
Effective Date in connection with any such inspection, access or otherwise
except as expressly provided in this Agreement (it being agreed that Sellers are
permitting Purchaser such right of inspection and access as a courtesy to
Purchaser in its preparation for taking title to the Transferred Interests)
except as expressly provided in this Agreement.
(c)    In conducting any inspection of the Premises or otherwise accessing the
Premises, Purchaser shall at all times comply with all laws and regulations of
all applicable governmental authorities, and neither Purchaser nor any of
Purchaser's Representatives shall (i) (x) conduct any inspection or otherwise
access any Individual Premises or (y) contact or have any discussions with any
of Manager's employees, agents or representatives, or with any tenants at, or
contractors providing services to, the Individual Premises, unless in each case
Purchaser has given any Seller at least one (1) business day's notice and, if so
elected by such Seller, has a representative of such Seller in attendance at
such inspection or meeting, (ii) unreasonably interfere with the business of
Seller (or any of its tenants or guests) conducted at the Premises or
unreasonably disturb the use or occupancy of any occupant of the Premises, or
(iii) damage the Properties unless Purchaser promptly repairs the same.
Notwithstanding the foregoing, Purchaser and Purchaser's Representatives may
meet with, discuss with and interview the general manager, any director, any
executive or any person with a managerial position at any of the Properties, but
shall not be entitled to meet with, communicate with or interview any other
Individual Property employees other than following the expiration of the Due
Diligence Period if Purchaser has delivered the Additional Deposit in connection
with hiring them as of the Closing. In conducting the foregoing inspection or
otherwise accessing the Premises, Purchaser and Purchaser's Representatives
shall at all times

DOC ID - 21031260.28
 
 

- 13 -

--------------------------------------------------------------------------------




comply with, and shall be subject to, the rights of any guests and any of the
tenants under the Leases (and any persons claiming under or through such
tenants). Sellers may from time to time establish reasonable rules of conduct
for Purchaser and Purchaser's Representatives in furtherance of the foregoing.
Purchaser shall schedule and coordinate all inspections, including, without
limitation, any environmental tests, or other access with Seller and shall give
Seller at least one (1) business days' prior notice thereof. Sellers shall be
entitled to have a representative present at all times during each such
inspection or other access. Purchaser agrees to pay to the Seller of the
applicable Individual Property on demand the cost of repairing and restoring any
damage which Purchaser or Purchaser's Representatives shall cause to the
Properties that Purchaser does not repair. All inspection fees, appraisal fees,
engineering fees and other costs and expenses of any kind incurred by Purchaser
or Purchaser's Representatives relating to such inspection and its other access
shall be at the sole expense of Purchaser. In the event that the Closing
hereunder shall not occur for any reason whatsoever (other than any Seller's
default), Purchaser shall (A) if requested by Sellers, promptly deliver to
Seller, provided Sellers reimburse Purchaser for the actual out-of-pocket costs
thereof, and without representation or warranty, the originals of all tests,
reports and inspections of the Premises, made and conducted by Purchaser or
Purchaser's Representatives or for Purchaser's benefit which are in the
possession or control of Purchaser or Purchaser's Representatives, and (B)
promptly return to Seller copies of all due diligence materials delivered by
Seller to Purchaser and shall destroy all copies and abstracts thereof except as
required by law or the document retention policies of Purchaser or any of its
direct or indirect investors or affiliates. Prior to the Closing, Purchaser or
Purchaser's Representatives and any others who gain access to the due diligence
materials through Purchaser or Purchaser's Representatives shall treat all such
due diligence materials as confidential and proprietary to Seller, and shall not
disclose to others during the term of this Agreement (or for one (1) year
thereafter in the event that the Closing hereunder shall not occur) any such due
diligence materials whether verbal or written, or any description whatsoever
which may come within the knowledge of Purchaser, Purchaser's Representatives or
such other parties, unless, in each instance, Purchaser obtains the prior
written consent of the Seller of the applicable Individual Property (except in
each such instance as otherwise expressly permitted herein or in the
Confidentiality Agreement (as hereinafter defined)). Purchaser and Purchaser's
Representatives shall not be permitted to conduct borings of the Premises or
drilling in or on the Premises, or any other invasive testing, in connection
with the preparation of an environmental audit or in connection with any other
inspection of the Premises without the prior written consent of Seller of the
applicable Individual Property which shall not be unreasonably withheld (and, if
such consent is given, Purchaser shall be obligated to pay to such Seller
promptly after written demand the cost of repairing and restoring any borings or
holes created or any other damage as aforesaid which is not repaired by
Purchaser and, in the event this Agreement is not terminated prior to the
expiration of the Due Diligence Period and Purchaser thereafter shall become
entitled under any other provision of this Agreement to a return of the Deposit,
any such repair or restoration cost remaining unpaid may be withheld from the
Deposit (in accordance with Section 4(b)(4) hereof) and paid to Seller before
any remaining balance of the Deposit is returned to Purchaser provided that the
amount to be so withheld shall not exceed the lesser of (x) the sum of
$2,500,000 in the aggregate with respect to all matters under this Agreement for
which it is stated that amounts may be withheld from the Deposit or that the
Deposit secures an obligation of Purchaser, or (y) the actual reasonable
out-of-pocket cost of such repair. Any liens against the Premises, or any
portion thereof, arising from the performance of services by third-party
contractors retained by Purchaser in connection with Purchaser's due diligence
activities

DOC ID - 21031260.28
 
 

- 14 -

--------------------------------------------------------------------------------




shall be removed by Purchaser as promptly as practicable and in any event not
later than ten (10) business days' after Purchaser shall have been notified of
the filing of such liens. The provisions of this Section 3(c) shall survive any
termination of this Agreement but shall not survive the Closing.
(d)    Prior to conducting any physical inspection or testing at any Individual
Premises, other than mere visual examination, including without limitation,
boring, drilling and sampling of soil, Purchaser shall obtain, and during the
period of such inspection or testing shall maintain, at its expense, commercial
general liability insurance, including a contractual liability endorsement, and
personal injury liability coverage, with the Individual Owner and Operating
Lessee of the applicable Individual Property and its managing agent, if any, as
additional insureds, from an insurer reasonably acceptable to Seller, which
insurance policies must have limits for bodily injury and death of not less than
Three Million Dollars and 00/100 ($3,000,000.00) for any one occurrence and not
less than Three Million Dollars and 00/100 ($3,000,000.00) for property damage
liability for any one occurrence. Prior to making any entry upon any Individual
Premises, Purchaser shall furnish to the applicable Seller a certificate of
insurance evidencing the foregoing coverages.
(e)    Purchaser agrees to indemnify and hold each Seller and its disclosed or
undisclosed, direct and indirect, shareholders, officers, directors, trustees,
partners, principals, members, employees, agents, affiliates, representatives,
consultants, accountants, contractors and attorneys or other advisors, and any
successors or assigns of any of the foregoing and Manager (collectively with
Sellers, the "Seller Related Parties") harmless from and against any and all
losses, costs, damages, liens, claims, liabilities or expenses (including, but
not limited to, reasonable attorneys' fees, court costs and disbursements)
("Losses") for personal injury or property damage incurred by any Seller Related
Parties arising from or by reason of (to the extent not caused by any Seller
Related Parties) (i) Purchaser's and/or Purchaser's Representatives' access to,
or inspection of, the Premises, or any tests, inspections or other due diligence
conducted by or on behalf of Purchaser and (ii) Purchaser's breach of any of the
terms or provisions of this Section 3, provided, notwithstanding anything to the
contrary contained herein, Purchaser shall not be obligated to indemnify Seller
Related Parties for any Losses (or repair or remediate any condition) relating
to a pre-existing condition at the Premises that was merely discovered by
Purchaser or a Purchaser Representative. The provisions of this Section 3(e)
shall survive the any termination of this Agreement.
(f)    Notwithstanding anything to the contrary contained in this Agreement,
Purchaser shall have the period commencing on the Effective Date and expiring
upon the end of the Due Diligence Period during which to determine that either
(i) Purchaser has determined to proceed with the transactions contemplated
hereby or (ii) Purchaser has determined to terminate this Agreement pursuant to
this clause (f). If Purchaser delivers any Seller a written notice under clause
(i) above and has made the Additional Deposit (as hereinafter defined) before
the expiration of the Due Diligence Period, then Purchaser shall be deemed to
have waived any further right to terminate this Agreement pursuant to this
clause (f), the Due Diligence Period shall be deemed to have expired on the date
such notice was delivered, and this Agreement shall continue in full force and
effect. If Purchaser delivers a notice under clause (ii) above before the
expiration of the Due Diligence Period, then Escrow Agent shall immediately
refund the Initial Deposit (and

DOC ID - 21031260.28
 
 

- 15 -

--------------------------------------------------------------------------------




all interest accrued thereon) to Purchaser, and upon such refund, this Agreement
shall be deemed canceled and of no further force or effect and no party hereto
shall have any further rights or obligations hereunder, except those arising
under provisions of this Agreement that expressly survive the termination
hereof. Purchaser's failure to deliver any notice pursuant to this clause (f)
before the expiration of the Due Diligence Period shall be deemed an election by
Purchaser under clause (ii) on the last day of the Due Diligence Period.
Purchaser shall have the right to deliver Purchaser's Notice under clauses (i)
or (ii) above for any reason or for no reason in Purchaser's sole and absolute
discretion. Without limiting the foregoing, if Purchaser elects, in its sole
discretion for any reason or for no reason, not to deposit the Additional
Deposit with Escrow Agent (as hereinafter defined) before the expiration of the
Due Diligence Period, Escrow Agent shall promptly return the Initial Deposit to
Purchaser, this Agreement shall be deemed canceled and of no further force or
effect and no party hereto shall have any further rights or obligations
hereunder, except those arising under provisions of this Agreement that
expressly survive the termination hereof. Notwithstanding anything to the
contrary contained herein, the Parties acknowledge and agree that, provided
Purchaser deposits the Additional Deposit on the Effective Date, Purchaser has
waived its right to terminate this Agreement pursuant to this Section 3(f), the
Due Diligence Period has expired and Purchaser has elected to proceed with the
transactions contemplated hereby pursuant to this Section 3(f) (subject to the
other terms and provisions of this Agreement).
(g)    Notwithstanding anything contained or implied herein to the contrary (i)
except for Sellers' representations, covenants and warranties expressly
contained herein (in the case of representations and warranties, as they are
qualified by the applicable schedules hereto (as such schedules may be modified
or supplemented in the Representation Update)), Purchaser is accepting the
Property "AS IS" and "WHERE IS" and anything disclosed in its inspection shall
not relieve Purchaser from its obligations hereunder, and (ii) Purchaser shall
have no right to terminate this Agreement or obtain a return of the Deposit
except as expressly provided in this Agreement.
4.
PURCHASE PRICE AND DEPOSIT.

(a)    The purchase price to be paid by Purchaser to Sellers equals the amount
set forth on Schedule J under the column entitled "Purchase Price" corresponding
to the date on which the Closing occurs (the "Purchase Price") (it being
acknowledged and agreed by the Parties that the Purchase Price will be adjusted
based on the Closing Date, as more particularly set forth on Schedule J), which
the Parties agree is to be allocated (the "Allocated Purchase Price") to each
Individual Property and Individual Owner (and the components of each Individual
Property) as set forth on Schedule B-1 attached hereto. In addition, the Parties
agree that the Allocated Equity Purchase Price (as defined on Schedule B-1
attached hereto) shall be allocated to the Transferred Interests in each
Transferred Entity and the Specified Hotel Interests as set forth on Schedule
B-1, provided, however, that the Parties agree that the Allocated Equity
Purchase Price with respect to CRE-Ink-TRS Holding, Inc.'s interest in INK
Acquisition III LLC will be set prior to the Closing Date at a mutually agreed
upon price not to exceed $100,000.00, and that such amount shall be set forth on
Schedule B-1. The Purchase Price owed by Purchaser herein shall be subject to
apportionment as provided in Section 7 and elsewhere herein. The Deposit (as
hereinafter defined) shall be payable as follows:

DOC ID - 21031260.28
 
 

- 16 -

--------------------------------------------------------------------------------




(i)    Within one (1) business day after the execution of this Agreement by
Purchaser, Sellers and Escrow Agent, Purchaser shall deliver to Fidelity
National Title Insurance Company (the "Escrow Agent"), as escrow agent, a wire
transfer in immediately available federal funds in the amount of Twenty Million
Dollars ($20,000,000.00) (the "Initial Deposit") to the escrow account of the
Escrow Agent in accordance with the wire instructions set forth on Exhibit 1
(the Initial Deposit and the Additional Deposit, if any, shall hereinafter be
collectively referred to as, the "Deposit"). It shall be a condition precedent
to the effectiveness of this Agreement that Purchaser shall have timely
delivered the Initial Deposit to the Escrow Agent as provided above in this
Section 4(a)(i).
(ii)    If Purchaser elects, in its sole and absolute discretion, to proceed
with the transaction contemplated by this Agreement pursuant to Section 3(f)
above, then, on or before 5:00 p.m., New York time, on the last day of the Due
Diligence Period, Purchaser shall deliver to Escrow Agent a wire transfer in
immediately available federal funds in the amount of Ten Million Dollars
($10,000,000.00) (the "Additional Deposit").
(b)    (i)    Upon receipt by Escrow Agent of the Deposit, Escrow Agent shall
cause the same to be deposited into an interest bearing account at a bank
selected by Escrow Agent and reasonably approved by Seller and Purchaser, it
being agreed that Escrow Agent shall not be liable for (y) any loss of such
investment (unless due to Escrow Agent's gross negligence, willful misconduct or
breach of this Agreement) or (z) any failure to attain a favorable rate of
return on such investment. Escrow Agent shall not be responsible for levies by
taxing authorities based upon the taxpayer identification number used to
establish this interest bearing account. Escrow Agent shall deliver the Deposit,
and the interest accrued thereon, to Seller or to Purchaser, as the case may be,
under the following conditions:
(1)    The Deposit (together with all interest accrued thereon) shall be
delivered to Sellers at the Closing upon receipt by Escrow Agent of a statement
executed by Sellers and Purchaser authorizing the Deposit and the interest
accrued thereon to be released. The Deposit, and the interest accrued thereon,
shall be delivered to Sellers following receipt by Escrow Agent of written
demand therefor from Sellers (copying Purchaser) stating that Purchaser has
defaulted in the performance of its obligations under this Agreement, provided
Purchaser shall not have given written notice of objection in accordance with
the provisions set forth below; or
(2)    The Deposit, and the interest accrued thereon, shall be delivered to
Purchaser following receipt by Escrow Agent of written demand therefor from
Purchaser (copying Sellers) stating that any Seller has defaulted in the
performance of its obligations under this Agreement or that this Agreement was
terminated under circumstances entitling Purchaser to the return of the Deposit,
and specifying the Section of this Agreement which entitles Purchaser to the
return of the Deposit, in each case provided Seller shall not have given written
notice of objection in accordance with the provisions set forth below; or

DOC ID - 21031260.28
 
 

- 17 -

--------------------------------------------------------------------------------




(3)    The Deposit, and the interest accrued thereon, shall be delivered to
Purchaser or Seller as directed by written instructions signed by both Seller
and Purchaser.
(4)    Upon the receipt of a written demand for the Deposit by Seller or
Purchaser, pursuant to subsection (1) or (2) above, Escrow Agent shall promptly
give notice thereof (including a copy of such demand) to the other party. The
other party shall have the right to object to the delivery of the Deposit, by
giving written notice of such objection to Escrow Agent at any time within five
(5) business days' after such party's receipt of notice from Escrow Agent, but
not thereafter. Such notice shall set forth the basis (in reasonable detail) for
objecting to the delivery of the Deposit. Upon receipt of such notice of
objection, Escrow Agent shall promptly give a copy of such notice to the party
who filed the written demand. If Escrow Agent shall have timely received such
notice of objection, Escrow Agent shall continue to hold the Deposit, and the
interest accrued thereon, until (x) Escrow Agent receives joint written notice
from Seller and Purchaser directing the disbursement of the Deposit, in which
case Escrow Agent shall then disburse the Deposit, and the interest accrued
thereon, in accordance with said direction, or (y) litigation is commenced
between Seller and Purchaser, in which case Escrow Agent shall deposit the
Deposit, and the interest accrued thereon, with the clerk of the court in which
said litigation is pending, or (z) Escrow Agent takes such affirmative steps as
Escrow Agent may elect, at Escrow Agent's option, in order to terminate Escrow
Agent's duties hereunder, including but not limited to depositing the Deposit,
and the interest accrued thereon, in court and commencing an action for
interpleader, the costs thereof to be borne by whichever of Seller or Purchaser
is the losing party in such interpleader action.
(ii)    Escrow Agent may rely and act upon any instrument or other writing
reasonably believed by Escrow Agent to be genuine and purporting to be signed
and presented by any person or persons purporting to have authority to act on
behalf of Seller or Purchaser, as the case may be, and shall not be liable for
(a) any loss, cost or damage incurred by Escrow Agent in connection with the
performance of any duties imposed upon Escrow Agent by the provisions of this
Agreement, except for loss, cost or damage sustained as a result of Escrow
Agent's own gross negligence, willful misconduct or breach of its obligations
under this Agreement or (b) any loss or impairment of the Deposit, and the
interest accrued thereon, that is deposited with a Federally insured financial
institution approved by Seller and Purchaser, resulting from the failure,
insolvency, or suspension of the depositary. Escrow Agent shall have no duties
or responsibilities except those set forth herein. Escrow Agent shall not be
bound by any modification, cancellation or rescission of this Agreement unless
the same is in writing and signed by Purchaser and Seller, and, if Escrow
Agent's duties hereunder are affected, Escrow Agent, unless Escrow Agent shall
have given prior written consent thereto. Purchaser and Seller each hereby agree
to severally (but not jointly) indemnify and save Escrow Agent harmless from any
and all loss, damage, claims, liabilities, judgments and other cost and expense
of every kind and nature which may be incurred by Escrow Agent arising out of
its acting as Escrow Agent hereunder (including, without limitation, reasonable
legal fees and disbursements of outside counsel) except in the case of its own
willful misconduct, gross negligence or breach of its obligations under this
Agreement, with Seller and Purchaser each being responsible to Escrow Agent for
a fifty

DOC ID - 21031260.28
 
 

- 18 -

--------------------------------------------------------------------------------




percent (50%) share of the total loss, damage, claims, liabilities, judgments
and other costs and expenses incurred by Escrow Agent except as otherwise
expressly provided herein. Escrow Agent shall be reimbursed by Seller and
Purchaser for any expenses (including reasonable legal fees and disbursements of
outside counsel), including all of Escrow Agent's fees and expenses with respect
to any interpleader action incurred in connection with this Agreement, and such
liability shall be several (but not joint); provided, however, that, as between
Purchaser and Seller, the prevailing party in any dispute over the Deposit shall
be entitled to reimbursement by the losing party of any such expenses paid to
Escrow Agent. In the event that Escrow Agent shall be uncertain as to Escrow
Agent's duties or rights hereunder, or shall receive instructions from Purchaser
or Seller that, in Escrow Agent's opinion, are in conflict with any of the
provisions hereof, Escrow Agent shall be entitled to hold the Deposit, and the
interest accrued thereon and may decline to take any other action. After
delivery of the Deposit, and the interest accrued thereon, in accordance
herewith, Escrow Agent shall have no further liability or obligation of any kind
whatsoever.
(iii)    Escrow Agent shall have the right at any time to resign upon ten (10)
business days' prior notice to Seller and Purchaser. Seller and Purchaser shall
jointly select a successor Escrow Agent and shall notify Escrow Agent of the
name and address of such successor Escrow Agent within ten (10) business days'
after receipt of notice of Escrow Agent of its intent to resign. If Escrow Agent
has not received notice of the name and address of such successor Escrow Agent
within such period, Escrow Agent shall have the right to select on behalf of
Seller and Purchaser a bank or trust company licensed to do business in the
State of New York and having a branch located in New York County to act as
successor Escrow Agent hereunder. At any time after the ten (10) business day
period, Escrow Agent shall have the right to deliver the Deposit, and the
interest accrued thereon, to any successor Escrow Agent selected hereunder,
provided such successor Escrow Agent shall execute and deliver to Seller and
Purchaser an assumption agreement whereby it assumes all of Escrow Agent's
obligations hereunder. Upon the delivery of all such amounts and such assumption
agreement, the successor Escrow Agent shall become the Escrow Agent for all
purposes hereunder and shall have all of the rights and obligations of the
Escrow Agent hereunder, and the resigning Escrow Agent shall have no further
responsibilities or obligations hereunder.
(iv)    The interest earned on the Deposit shall be paid to the party entitled
to receive the Deposit as provided in this Agreement. At Closing, Purchaser
shall receive a credit against the Purchase Price with respect to any such
interest paid to any Seller at Closing. The Party receiving such interest shall
pay any income taxes thereon. The provisions of this Section 4(b) shall survive
the Closing or the termination of this Agreement.
(v)    Notwithstanding anything to the contrary contained in this Agreement,
including, without limitation, the other provisions of this Section 4, prior to
the expiration of the Due Diligence Period, the escrow established hereunder
shall be a "sole order" escrow for the benefit of Purchaser (meaning that Escrow
Agent shall act solely in accordance with the instructions of Purchaser until
the expiration of the Due Diligence Period in respect of the Initial Deposit and
all interest accrued thereon). Without limiting the

DOC ID - 21031260.28
 
 

- 19 -

--------------------------------------------------------------------------------




generality of the foregoing, in the event that on or prior to the expiration of
the Due Diligence Period, Purchaser delivers notice to Escrow Agent stating that
Purchaser has elected to terminate this Agreement pursuant to the provisions of
Section 3(f) then Escrow Agent shall refund to Purchaser the Initial Deposit
(and accrued interest thereon) without any requirement that Escrow Agent first
notify or obtain any approval or consent of any Seller as provided in this
Section 4 above. In furtherance of the foregoing, in the event Purchaser so
instructs Escrow Agent on or prior to the expiration of the Due Diligence
Period, Escrow Agent agrees that it shall not be permitted to, and shall not,
follow any conflicting instructions given by any Seller or any third party as to
the disposition of the Deposit and such accrued interest but shall instead
follow only the instructions of Purchaser in connection therewith. Sellers agree
in such instance not to deliver any conflicting instructions to Escrow Agent for
any reason and hereby instructs Escrow Agent to act in respect of the Deposit
and such accrued interest solely in accordance with Purchaser's instructions on
or prior to the expiration of the Due Diligence Period, including instructions
of Purchaser to return the Deposit and such accrued interest to Purchaser.
(c)    At the Closing, Seller shall be entitled to retain the Deposit (together
with all interest accrued thereon) and Purchaser shall deliver the balance of
the Purchase Price (i.e., the Purchase Price less the Deposit (but with a credit
for any interest accrued thereon)) to Escrow Agent (with instructions to deliver
the same to Sellers at the Closing), as adjusted pursuant to Section 7 and
elsewhere herein.
(d)    In addition to the Purchase Price, Purchaser expressly acknowledges and
agrees that Purchaser shall be responsible to pay one hundred percent (100%) of
the Spread Maintenance Payment (as defined in the loan documents evidencing the
Existing Financing which were provided on the Datasite without regard to any
amendments thereto (the "Loan Documents")) as set forth on the existing mortgage
and mezzanine lenders' payoff letters (to the extent the same are consistent
with the Loan Documents) but not any other costs, fees and charges relating to
the prepayment or prepayment penalties that the Individual Owners are required
to pay as a result of them prepaying the Existing Financing (as hereinafter
defined) at the Closing (if the Closing occurs). The Existing Financing consists
of: (i) the Individual Owners are the borrowers under that certain mortgage loan
encumbering the Properties originated by JPMorgan Chase Bank, National
Association ("JPM") in the original principal amount of Five Hundred Seventy
Five Million Dollars ($575,000,000.00) (the "Existing Mortgage Debt"); (ii) Mezz
A Borrowers (as defined on Schedule H-1) are the borrowers under that certain
mezzanine A loan originated by JPM in the original principal amount of One
Hundred Eighty-Five Million Dollars ($185,000,000.00) secured by a pledge of
Mezz A Borrower's membership interests the Individual Owners (the "Mezz A
Loan"); (iii) Mezz B Borrowers (as defined on Schedule H-2) are the borrowers
under that certain mezzanine B loan originated by JPM in the original principal
amount of One Hundred Million Dollars ($100,000,000.00) secured by a pledge of
Mezz B Borrower's membership interests in Mezz A Borrowers (the "Mezz B Loan");
and (iv) Mezz C Borrowers (as defined on Schedule H-3) are the borrowers under
that certain mezzanine C loan originated by JPM in the original principal amount
of Ninety Million Dollars ($90,000,000.00) secured by a pledge of Mezz C
Borrower's membership interests in Mezz B Borrowers (the "Mezz C Loan"; and
together with the Mezz A

DOC ID - 21031260.28
 
 

- 20 -

--------------------------------------------------------------------------------




Loan and the Mezz B Loan, collectively, the "Existing Mezzanine Debt"; and the
Existing Mezzanine Debt, together with the Existing Mortgage Debt, collectively,
the "Existing Financing").
(e)    Notwithstanding anything to the contrary contained in this Agreement or
in any other document, it is expressly acknowledged and agreed by Purchaser that
as a material inducement to Sellers to enter into this Agreement, Purchaser
shall, at its sole cost and expense, complete the Gatehouse Renovations (as
defined in certain letter agreement dated as of April 24, 2013 from Marriott
International, Inc. ("Marriott") and acknowledged and agreed to by Operating
Lessee with respect to Generation One Residence Inn Hotels and Term Extensions
for Grand Prix Fixed Lessee LLC and INK Lessee LLC) and the construction of gate
houses and renovations of lobbies at certain Properties and any other "PIP"
work. It is acknowledged and agreed by the Parties that the Purchase Price has
been reduced in order to compensate Purchaser for the cost of such Gatehouse
Renovations and "PIP" Work that the Franchisors may require Purchaser to
complete as a condition to their consent to the transactions contemplated hereby
and their entering into new Franchise Agreements with Purchaser.
(f)    All monies payable by Purchaser under this Agreement, unless otherwise
specified in this Agreement, shall be paid by Purchaser causing such monies to
be wire transferred in immediately available federal funds at such bank account
or accounts designated by Escrow Agent (with instructions to deliver the same to
Sellers), and divided into such amounts designated by Sellers in writing as may
be required to consummate the transactions contemplated by this Agreement.
(g)    As used in this Agreement, the term "business day" shall mean every day
other than Saturdays, Sundays, all days observed by the federal or New York
State government as legal holidays and all days on which commercial banks in New
York State are required by law to be closed. Any reference in this Agreement to
a "day" or a number of "days" (other than references to a "business day" or
"business days") shall mean a calendar day or calendar days.
5.
STATUS OF TITLE.

Subject to the terms and provisions of this Agreement, each Individual Owner's
interest in the Premises, at the Closing, shall be subject only to the following
except as otherwise expressly provided in this Agreement (collectively, the
"Permitted Encumbrances"):
(a)    the state of facts disclosed for each Individual Property (the "Disclosed
Survey Items") on the surveys (collectively, the "Surveys") delivered to
Purchaser by Sellers prior to the Effective Date, and any further state of facts
which are not Disclosed Survey Items as a current survey or inspection of the
Premises would disclose, provided such further state of facts do not materially
and adversely affect the current use of the Premises;
(b)    the standard pre-printed exclusions from coverage contained in the ALTA
owner's title insurance policy from the Title Company (as hereinafter defined)
currently in use in the jurisdiction where the applicable Individual Property is
located;

DOC ID - 21031260.28
 
 

- 21 -

--------------------------------------------------------------------------------




(c)    Non-Objectionable Encumbrances (as hereinafter defined); and any liens,
encumbrances or other title exceptions approved or waived by Purchaser as
provided in this Agreement;
(d)    property taxes which are a lien but not yet due and payable, subject to
proration in accordance with Section 7 hereof;
(e)    any laws, rules, regulations, statutes, ordinances, orders or other legal
requirements affecting the Premises, including, without limitation, all zoning,
land use, building and environmental laws, rules, regulations, statutes,
ordinances, orders or other legal requirements, including landmark designations
and all zoning variance and special exceptions, if any;
(f)    to the extent shown in the Reports, all covenants, restrictions and
utility company rights, easements and franchises relating to electricity, water,
steam, gas, telephone or other service or the right to use and maintain poles,
lines, wires, cables, pipes, boxes and other fixtures and facilities in, over,
under and upon the Premises, provided that, in the case of any of the foregoing
items which shall not be of record, the same do not materially adversely affect
the present use of the Premises;
(g)    any installment not yet due and payable of assessments imposed after the
Effective Date and affecting the Premises or any portion thereof;
(h)    all Violations (as hereinafter defined) now or hereafter issued or noted;
(i)    the rights and interests held by tenants under the Leases in effect at
the Closing as tenants only without an option to purchase all or any portion of
the Properties (any non-disturbance agreements and memorandum of lease relating
thereto);
(j)    the Operating Leases (as defined on Schedule N attached hereto);
(k)    possible encroachments and/or projections of stoop areas, roof cornices,
window trims, vent pipes, cellar doors, steps, columns and column bases, flue
pipes, signs, piers, lintels, window sills, fire escapes, satellite dishes,
protective netting, sidewalk sheds, ledges, fences, coping walls (including
retaining walls and yard walls), air conditioners and the like, if any, on,
under, or above any street or highway, the Premises or any adjoining property;
and
(l)    all other matters which, pursuant to the terms of this Agreement, are
deemed Permitted Encumbrances.
6.
TITLE INSURANCE; LIENS.

(a)    (i)    The Parties acknowledge that Purchaser has reviewed the title
reports for the Properties (together with all instruments set forth therein,
each individually a "Report" and collectively, the "Reports"), obtained from
Nick DeMartini of Fidelity National Title Insurance Company (the "Title
Company") for an owner's policy of title insurance with respect to the
Premises).

DOC ID - 21031260.28
 
 

- 22 -

--------------------------------------------------------------------------------




At the Closing, Purchaser shall obtain title insurance from the Title Company,
as "lead insurer," provided, that, at Purchaser's option, Purchaser may direct
that one or more other national title insurance companies, as co-insurers,
provide up to fifty percent (50%) of the owner's and lender's insurance
coverage.
(ii)    The Parties acknowledge that Purchaser has received the Surveys and the
Reports.
(iii)    Intentionally Omitted.
(iv)    Purchaser shall direct the Title Company to deliver a copy of any update
or continuation to the Report to Seller simultaneously with its delivery of the
same to Purchaser. If, prior to the Closing Date, the Title Company shall
deliver any update to the Report or Survey which discloses additional liens,
encumbrances or other title exceptions or other matters which were not disclosed
by the Report and are not Disclosed Survey Items and which do not otherwise
constitute Permitted Encumbrances hereunder (each, an "Update Exception"), then
Purchaser shall have until the earlier (the "Objection Period") of (x) five (5)
business days after delivery of such update to Purchaser or its counsel or (y)
the Closing Date, time being of the essence (the "Update Objection Deadline") to
deliver written notice to Seller objecting to any of the Update Exceptions (the
"Title Objections"). If Purchaser fails to deliver such objection notice by the
Update Objection Deadline, Purchaser shall be deemed to have waived its right to
object to any Update Exceptions (and the same shall not constitute Title
Objections, but shall instead be deemed Permitted Encumbrances). If Purchaser
shall deliver such objection notice by the Update Objection Deadline, any Update
Exceptions which are not objected to in such notice shall not constitute Title
Objections, but shall be Permitted Encumbrances.
(v)    Purchaser shall not be entitled to object to, and shall be deemed to have
approved, any liens, encumbrances or other title exceptions (and the same shall
not constitute Title Objections, but shall instead be deemed to be Permitted
Encumbrances) (A) against which the Title Company is willing to provide
affirmative insurance (without additional cost to Purchaser or where Seller pays
such cost for Purchaser) acceptable to Purchaser in its reasonable discretion,
or (B) which will be extinguished of record upon the transfer of the Properties
(collectively, the "Non-Objectionable Encumbrances"). Notwithstanding anything
to the contrary contained herein, if Seller is unable to eliminate (i.e., remove
of record) the Title Objections by the Scheduled Closing Date (as hereinafter
defined), unless the same are waived by Purchaser without any abatement in the
Purchase Price, Seller may, upon at least two (2) business days' prior notice to
Purchaser (except with respect to matters first disclosed during such two (2)
business day period, as to which matters notice may be given at any time through
and including the Scheduled Closing Date) adjourn the Scheduled Closing Date
(such date to which Seller adjourns the Scheduled Closing Date is the "Adjourned
Closing Date"), for a period not to exceed ninety (90) days (the "Title Cure
Period"), in order to attempt to eliminate (i.e., remove of record) such
exceptions.

DOC ID - 21031260.28
 
 

- 23 -

--------------------------------------------------------------------------------




(b)    If a Seller is unable to eliminate (i.e., remove of record) any Title
Objection with respect to an Individual Property (an "Affected Individual
Property") prior to the Closing (or within the Title Cure Period if applicable),
then, except as provided below in this clause (b), unless the same is waived by
Purchaser, Purchaser may (i) accept the Affected Individual Property subject to
such Title Objection without abatement of the Purchase Price, in which event (x)
such Title Objection shall be deemed to be, for all purposes, a Permitted
Encumbrance, (y) Purchaser shall close hereunder notwithstanding the existence
of same, and (z) such Seller shall have no obligations whatsoever after the
Closing Date with respect to such Seller's failure to cause such Title Objection
to be eliminated, or (ii) terminate this Agreement with respect to the Affected
Individual Property only, by notice given to such Seller within two (2) business
days following expiration of the Title Cure Period or Response Period (as
hereinafter defined), as applicable, time being of the essence in which event
the Purchase Price shall be reduced by an amount equal to the portion of the
Purchase Price allocated to the Affected Individual Property as shown on
Schedule B-1). If Purchaser shall fail to deliver the termination notice
described in clause (ii) within the two (2) business day period described
therein, time being of the essence, Purchaser shall be deemed to have made the
election under clause (i) above. Upon the timely giving of any termination
notice under clause (ii), as of the Closing, the Properties that are the subject
of such termination notice shall no longer be deemed to include the Affected
Individual Property and same shall be conveyed out or distributed to the
existing members of the Transferred Entities in accordance with the terms of the
applicable Operating Agreement so that same are not owned by a JV Entity or
Transferred Entity at the time of the Closing (such act of conveyance or
distribution, an "Elimination"), this Agreement shall be deemed canceled and of
no further force or effect with respect to such Affected Individual Property
only, and no party hereto shall have any further rights or obligations hereunder
with respect to such Affected Individual Property, except those arising under
provisions of this Agreement that expressly survive the termination hereof. In
the event that Purchaser gives Seller notice of any Title Objections, then no
later than the earlier to occur of (the "Response Period") (x) five (5) business
days after Seller receives such Title Objections, or (y) the date prior to the
Scheduled Closing Date (unless notice of such Title Objections is given by
Purchaser on the Scheduled Closing Date in which event the Response Period shall
expire on the Scheduled Closing Date), time being of the essence, Seller shall
notify Purchaser whether or not it intends to eliminate (i.e., remove of record)
the applicable matter (and (x) if Seller so notifies Purchaser that it will not
eliminate (i.e., remove of record) the applicable matter, then Purchaser shall
have the rights set above in this clause (b), or (y) if Seller so notifies
Purchaser that it will so eliminate the applicable matter, and Seller does not
do so, then Purchaser has the continuing right to (i) accept the Affected
Individual Property subject to such Title Objection without abatement of the
Purchase Price, in which event (x) such Title Objection shall be deemed to be,
for all purposes, a Permitted Encumbrance, (y) Purchaser shall close hereunder
notwithstanding the existence of same, and (z) such Seller shall have no
obligations whatsoever after the Closing Date with respect to such Seller's
failure to cause such Title Objection to be eliminated, or (ii) terminate this
Agreement with respect to such Affected Individual Property and the same shall
be conveyed out or distributed at or prior to the Closing in the manner set
forth above and, by notice given to such Seller within two (2) business days'
following the expiration of the Title Cure Period or Response Period, as
applicable, time being of the essence in which event the Purchase Price shall be
reduced by an amount equal to the portion of the Purchase Price allocated to the
Affected Individual Property as shown on Schedule B-1).

DOC ID - 21031260.28
 
 

- 24 -

--------------------------------------------------------------------------------




(c)    It is expressly understood that in no event shall Seller be required to
bring any action or institute any proceeding, or to otherwise incur any costs or
expenses in order to attempt to eliminate any Title Objections, or take any
other actions to cure or remove any Title Objections, or to otherwise cause
title in the Premises to be in accordance with the terms of this Agreement on
the Closing Date. Notwithstanding anything in this Section 6 or any other
provision hereof to the contrary, but subject in all respect to Purchaser's
obligation to pay one hundred percent (100%) of the Spread Maintenance Payment
as set forth in Section 4(d) above, without Purchaser having to send any Title
Objections or other written notice thereof, Sellers shall be required to remove,
by payment, bonding or otherwise (but in all events deletion of the applicable
matter from Purchaser's title insurance policies): (i) any mortgage or other
lien granted by any Seller, any JV Entity, any Transferred Entity, any
Individual Owner or Operating Lessee which secures indebtedness for borrowed
money (and, with regard thereto, at the Closing Sellers shall be required to
ensure (x) that the Existing Mortgage Debt is paid off in full; (y) that the
Existing Mezzanine Financing or similar debt relating to the JV Entities and
Transferred Entities are paid off in full and all documents evidencing the same
removed from the public record as evidenced by UCC-3 terminations; and (y) the
Transferred Interests and the JV Interests are otherwise fee of liens,
encumbrances and other rights or claims including, without limitation, liens or
security interests in respect of the Existing Financing), (ii) any Title
Objections which have been voluntarily recorded or otherwise placed by Seller
against the Properties on or following the Effective Date (other than with the
approval of Purchaser), or (iii) any Title Objections which would not fall
within the definition of clauses (i) or (ii) above and which can be removed by
the payment of a liquidated sum of money; provided, however, that with respect
to such items set forth in this clause (ii), in no event shall Seller be
obligated to expend amounts in excess of $500,000 for any Individual Property or
in excess of $5,000,000 in the aggregate for all of the Properties pursuant to
the provisions of this sentence.
(d)    If Seller shall have adjourned the Scheduled Closing Date in order to
cure Title Objections in accordance with the provisions of this Section 6,
Seller shall, upon the satisfactory cure thereof in accordance with this Section
6, promptly reschedule the Scheduled Closing Date as soon as possible, upon at
least five (5) business days' prior notice to Purchaser (the "New Closing
Notice"); it being agreed, however, that if any Title Objections arise between
the date the New Closing Notice is given and the rescheduled Scheduled Closing
Date, Seller may again adjourn the Closing for a reasonable period or periods,
in order to attempt to cause such exceptions to be eliminated subject to the
other provisions of this Section 6 as applicable thereto; provided, however,
that Seller shall not be entitled to adjourn the new Scheduled Closing Date
pursuant to this Section 6 for a period or periods in excess of ninety (90) days
in the aggregate.
(e)    If the Reports or any update of the Reports disclose judgments,
bankruptcies or other returns against other persons having names the same as or
similar to that of any Individual Owners or an Operating Lessee, on request,
Sellers shall deliver to the Title Company affidavits showing that such
judgments, bankruptcies or other returns are not against such Individual Owners
or Operating Lessees in order to request the Title Company to omit exceptions
with respect to such judgments, bankruptcies or other returns or to insure over
same. Purchaser acknowledges that certain Chapter 11 bankruptcy proceeding of
Innkeepers USA Trust, together with certain of its affiliates, including
Individual Owners (other than Grand Prix Rockville Subsidiary LLC), was

DOC ID - 21031260.28
 
 

- 25 -

--------------------------------------------------------------------------------




filed on July 19, 2010 in the United States Bankruptcy Court for the Southern
District of New York which proceeding has been resolved and closed pursuant to a
final non-appealable order of the United States Bankruptcy Court for the
Southern District of New York.
(f)    Purchaser agrees to purchase the Transferred Interests notwithstanding
that the Properties may be subject to any and all notes or notices of violations
of law, or municipal ordinances, orders, designations or requirements whatsoever
noted in or issued by any federal, state, municipal or other governmental
department, agency or bureau or any other governmental authority having
jurisdiction over the Premises (collectively, "Violations"), or any condition or
state of repair or disrepair or other matter or thing, whether or not noted,
which, if noted, would result in a Violation being placed on the Premises.
Seller shall have no duty to remove or comply with or repair any condition,
matter or thing whether or not noted, which, if noted, would result in a
violation being placed on the Premises, Seller shall have no duty to remove or
comply with or repair any of the aforementioned Violations, or other conditions,
and Purchaser shall accept the Premises subject to all such Violations, the
existence of any conditions at the Premises which would give rise to such
Violations, if any, and any governmental claims arising from the existence of
such Violations, in each case without any abatement of or credit against the
Purchase Price. Notwithstanding the foregoing, the provisions of this clause (f)
shall not limit or modify any of the other provisions of this Agreement that
expressly provide for obligations of a Party that contradict with the terms of
this clause (f) (including, without limitation, Section 9(a)(i) below).
7.
APPORTIONMENTS.

(a)    Closing Statement. No later than the business day immediately preceding
Closing, Purchaser and each Seller, through their respective employees, agents
or representatives, jointly shall have concluded such examinations, audits and
inventories of the Properties as may be necessary to make the adjustments and
prorations to the Purchase Price as set forth in Sections 7(b) and 7(c) or any
other provisions of this Agreement on an Individual Property basis (i.e., a
separate closing statement for each Individual Property and a single
consolidated statement). Based upon such examinations, audits and inventories,
the Parties jointly shall prepare prior to Closing a closing statement (the
"Closing Statement"), which shall set forth their best estimate of the amounts
of the items to be adjusted and prorated under this Agreement. The Closing
Statement shall be approved and executed by the Parties at Closing.
Notwithstanding the foregoing, if at any time within one hundred and eighty
(180) days after the Closing Date, any Party discovers any item which was
omitted or incorrectly adjusted or prorated in the Closing Statement, such item
shall be adjusted and prorated in the same manner as if their existence or such
error had been known at the time of the preparation of the Closing Statement,
and the Party in whose favor such original omission or error was made shall
refund such difference to the other Party promptly after the original omission
or error is discovered.
(b)    Prorations. Except as otherwise provided herein, the items of revenue and
expense set forth in this Section 7(b) shall be prorated between the Parties
(the "Prorations") as of 11:59 p.m. on the day preceding the Closing Date (the
"Cut-Off Time"), or such other time expressly provided in this Section7(b), so
that the Closing Date is a day of income and expense for Purchaser.

DOC ID - 21031260.28
 
 

- 26 -

--------------------------------------------------------------------------------




(i)    Property Level Taxes. All real property, personal property, and similar
Property Level Taxes that accrue during the taxable period during which the
Closing Date occurs (and, to the extent unpaid, any previous taxable period)
shall be prorated as of the Cut-Off Time between Sellers and Purchaser based on
the number of days in the applicable tax year during which the applicable Party
indirectly owned the applicable Individual Property. If the amount of any such
Property Level Taxes is not ascertainable on the Closing Date, the proration for
such Taxes shall be based on the most recent available bill; provided, however,
that (i) after the Closing, Sellers and Purchaser shall reprorate the Property
Level Taxes with respect to 2014 and pay any deficiency in the original
proration to the other Party promptly upon receipt of the actual bill for the
relevant taxable period, such adjustment to be completed, and payment made (if
applicable) within thirty (30) days following such receipt, and (ii) Sellers
shall be entitled to receive any refunds or other amounts payable to the owner
of an Individual Property due to an overpayment of Property Level Taxes
attributable to any period prior to the Closing. Notwithstanding the foregoing,
any supplemental Taxes relating to any period from and after the Closing Date
that arise from and out of the change in ownership of the JV Entities shall be
the sole responsibility of Purchaser and shall be paid by Purchaser when due and
payable. "Property Level Taxes" means any state or local real property, personal
property, sales, use, room, occupancy, ad valorem or similar taxes, assessments,
levies, charges or fees imposed by any governmental authority on an Individual
Owner with respect to the Properties or the Business, including, without
limitation, any interest, penalty or fine with respect thereto, but expressly
excluding any (i) federal, state, local or foreign income, capital gain, gross
receipts, capital stock, franchise, profits, estate, gift or generation skipping
tax, or (ii) transfer, documentary stamp, sales, recording or similar tax, levy,
charge or fee incurred with respect to the transaction described in this
Agreement.
(ii)    Rents. Any rents and other amounts prepaid under the Leases shall be
prorated as of the Cut-Off Time between Sellers and Purchaser. The JV Entity
entitled to hold any security deposits through such Leases shall continue to
hold same after the Closing. For a period of one hundred eighty (180) days
following the Closing Date, Purchaser shall cause the applicable Individual
Owner to bill tenants owing Rents for periods prior to the Closing Date, on a
monthly basis and Purchaser shall use commercially reasonable efforts to collect
past due Rents from tenants owing Rents for periods prior to the Closing Date;
provided, however, that Purchaser shall have no obligation to cause the
termination of any Lease as a result of its failure to collect any such past due
Rents, declare a default or commence litigation. Rents collected by Purchaser or
an Individual Owner after the Closing Date to which a Seller is entitled
pursuant to this Agreement shall be paid to such Seller within five (5) business
days' after receipt thereof by Purchaser. If any Seller receives any rents or
other payments relating to any Property after the Closing, such Seller shall
hold the balance of same in trust for Purchaser and immediately deliver the same
to Purchaser for application in accordance with the terms hereof. No Seller
shall commence any litigation against, or assert any claim against, any tenant
at any of the Properties after the Closing. "Rents" means all Base Rents,
Overage Rent, and Additional Rent. "Base Rents" means monthly base rents and
parking charges under the Leases. "Overage Rent" means additional or escalation
rent based upon (A) a percentage of a tenant's gross sales during a specified

DOC ID - 21031260.28
 
 

- 27 -

--------------------------------------------------------------------------------




annual or other period or (B) increases in real estate taxes, operating
expenses, labor costs, cost of living indices or porter's wages. "Additional
Rent" means items of rent or charges which are not Base Rents or Overage Rents,
such as charges for electricity, steam, water, cleaning, overtime services,
sundry charges or other charges of a similar nature. Any Rents collected by any
JV Entity from and after the Closing Date from tenants who owe Rents for periods
prior to the Closing Date, shall be applied (unless otherwise specifically
specified by the applicable tenant), (A) first, in payment of Rents for the
calendar month in which the Closing Date occurs; (B) second, in payment of Rents
for the calendar month immediately preceding the Closing Date; (C) third, in
payment of Rents for all periods following the Closing Date; and (D) fourth, in
payment of Rents for periods prior to the Closing Date and not paid pursuant to
(B) above. Each such amount, less reasonable collection costs, shall be adjusted
and prorated as provided above, and the party receiving such amount shall,
within five (5) business days, pay to the other party the portion thereof to
which it is so entitled.
(iii)    Contracts. Any amounts prepaid, accrued or due and payable under the
Contracts (other than for utilities which proration is addressed separately in
Section 7(b)(v)) shall be prorated as of the Cut-Off Time between Sellers and
Purchaser, with Sellers being credited for amounts prepaid, and Purchaser being
credited for amounts accrued and unpaid. Each Seller shall receive a credit for
all deposits under the Contracts (together with any interest thereon) which are
transferred to Purchaser in accordance with the terms of this Agreement or
remain on deposit for the benefit of Purchaser.
(iv)    Licenses and Permits. All amounts prepaid, accrued or due and payable
under the Licenses and Permits shall be prorated as of the Cut-Off Time between
Sellers and Purchaser. Each Seller shall receive a credit for all deposits under
the Licenses and Permits (together with any interest thereon) which are
transferred to Purchaser or which remain on deposit for the benefit of
Purchaser.
(v)    Utilities. All utility services shall be prorated as of the Cut-Off Time
between Sellers and Purchaser. The Parties shall use commercially reasonable
efforts to obtain readings for all utilities as close in time as possible to the
Cut-Off Time. If readings cannot be obtained as of the Closing Date, the cost of
such utilities shall be prorated between Sellers and Purchaser by estimating
such cost on the basis of the most recent bills for such services; provided,
however, that after the Closing, the Parties shall reprorate the amount for such
utilities and pay any deficiency in the original proration to the other Party
promptly upon receipt of the actual bill for the relevant billing period, which
obligation shall survive the Closing. Each Seller shall receive a credit for all
fuel stored at the Properties based on the actual cost for such fuel as
reflected on the last invoice therefor. Sellers shall receive a credit for all
deposits transferred to Purchaser or which remain on deposit for the benefit of
Purchaser with respect to such utility contracts.
(vi)    Bookings. Purchaser shall receive a credit for all prepaid deposits and
advance payments for Bookings scheduled to occur on or after the Closing Date,
except to the extent such deposits are transferred to Purchaser.
(vii)    Intentionally Omitted.

DOC ID - 21031260.28
 
 

- 28 -

--------------------------------------------------------------------------------




(viii)    Restaurants, Bars and Function Rooms. Sellers shall cause to be closed
out the transactions in the restaurants and bars in the Properties as of the
regular closing time for such restaurants and bars operated by or on behalf of
each Operating Lessee during the night in which the Cut-Off Time occurs and
retain all monies collected as of such closing, and Purchaser (indirectly
through the Operating Lessees) shall be entitled to any monies collected from
the restaurants and bars thereafter. Purchaser shall receive a credit at Closing
for all revenues received by any Operating Lessee prior to the Closing Date but
attributable to the period of time after the Cut-Off Time from conferences,
receptions, catering activities, meeting and other functions held or conducted
in conference rooms, banquet rooms, meeting rooms, or in any other Individual
Property facility and adjacent facilities owned or operated by any Individual
Owner (including without limitation usage charges and related taxes, food and
beverage sales, parking charges, equipment rental and telecommunications
charges) attributable to any of the foregoing (the "Property Facility Revenue")
to the extent they occur after the Cut-Off Time. To the extent not adjusted in
accordance with Section 7(c) below, any Property Facility Revenue received by
Purchaser after Closing, but attributable to the period prior to the Cut-Off
Time, shall be paid by Purchaser to Seller promptly upon receipt. This Section
7(b)(viii) shall survive the Closing.
(ix)    Vending Machines. To the extent owned by an Operating Lessee, prior to
Closing, Sellers shall cause to be removed all monies from all vending machines,
laundry machines, pay telephones and other coin operated equipment as of the
Cut-Off Time and shall retain all monies collected therefrom as of the Cut-Off
Time, and to the extent assigned to Purchaser pursuant to this Agreement,
Purchaser shall be entitled to any monies collected therefrom after the Cut-Off
Time.
(x)    Trade Payables. Except to the extent an adjustment or proration is made
under another subsection of this Section 7(b), (i) prior to Closing, Sellers
shall cause to be paid in full prior to Closing, all amounts payable to vendors
or other suppliers of goods or services for the Business or otherwise relating
to the Properties (the "Trade Payables"), and (ii) Purchaser shall receive a
credit for the amount of such Trade Payables which have accrued, but are not yet
due and payable as of the Closing Date to the extent the same relates to a
Contract to be retained by Purchaser pursuant to this Agreement, and Purchaser
shall pay all such Trade Payables accrued on and after the Closing Date when
such Trade Payables become due and payable to the extent the same relates to a
Contract to be retained by Purchaser pursuant to this Agreement; provided,
however, Sellers and Purchaser shall reprorate the amount of credit for any
Trade Payables and pay any deficiency in the original proration to the other
Party promptly upon receipt of the actual bill for such goods or services.
Sellers shall not receive any credit for any advance payments or deposits made
with respect to, or otherwise with respect to the value or cost of FF&E,
Supplies, F&B and Retail Merchandise ordered or at the Properties.
(xi)    Cash. Sellers shall receive a credit for all cash on hand or on deposit
in any house bank at the Properties to the extent same shall remain on deposit
for the benefit of Purchaser. In addition, for the avoidance of doubt,
notwithstanding anything to the contrary contained in this Agreement, Sellers
shall be entitled to retain any cash reserves

DOC ID - 21031260.28
 
 

- 29 -

--------------------------------------------------------------------------------




or escrows held by any lender in respect of the Existing Financing and shall be
entitled to cause the distribution of all cash and deposits in any house bank
(other than security deposits) to, or for the benefit of, the respective owner
of the Transferred Entities immediately prior to the Closing and Purchaser shall
have no right to, or interest in any such cash.
(xii)    Franchise Agreements. To the extent applicable, any amounts accrued or
due and payable to the applicable Franchisor under the Franchise Agreements to
the extent such amounts have not been retained by Franchisor to set off against
such amounts due to Franchisor by the JV Entities, shall be prorated as of the
Cut-Off Time between Seller and Purchaser. For purposes of this Agreement,
"Franchise Agreements" shall mean those Franchise Agreements set forth on
Schedule C attached hereto. For purposes of this Agreement, "Franchisors" shall
mean each franchisor under the Franchise Agreements.
(xiii)    Management Agreements. At or before Closing, Sellers shall cause the
JV Entities to pay to the Manager all amounts due and owing to Manager under the
Management Agreements through the Cut-Off Time and the JV Entities shall be
responsible for all payments to Manager from and after the Cut-Off Time.
(xiv)    Other Adjustments and Prorations. All other items of income and expense
as are customarily adjusted or prorated upon the sale and purchase of a hotel
property similar to the Properties (and direct and indirect equity interests in
the owners thereof) shall be adjusted and prorated between Sellers and Purchaser
accordingly. In the event complete information is not available or estimates
have been utilized to calculate Prorations as of the Closing Date, any such
Prorations shall be further adjusted between Sellers and Purchaser within one
hundred and eighty (180) days after the Closing Date. Any adjustments to initial
estimated Prorations which are required upon review of such complete information
within such period shall be made by Sellers and Purchaser, with due diligence
and cooperation, by prompt cash payment to the party entitled to a credit as a
result of such adjustments. Any errors or adjustments in calculating the
foregoing adjustments and Prorations shall be corrected or adjusted as soon as
practicable within the one hundred and eighty (180) day period after the
Closing. All such adjustments and prorations to be performed under this clause
(b) shall be done on a net cash basis (e.g., prorations shall be made based on
actual cash receipts after deducting commissions (credit cards or otherwise) or
other payments that may be due to third parties). Notwithstanding anything to
the contrary contained herein, the obligations and liabilities of the Parties
(and the provisions) set forth under this clause (b) shall survive the Closing
for one hundred eighty (180) days.
(c)    Accounts Receivable.
(i)    Guest Ledger. At Closing, Sellers shall receive a credit in an amount
equal to: (i) all amounts charged to the Guest Ledger (as hereinafter defined)
for all room nights up to (but not including) the night during which the Cut-Off
Time occurs, and (ii) one half (½) of all amounts charged to the Guest Ledger
for the room night which includes the Cut-Off Time (other than any restaurant or
bar charges on the Guest Ledger which shall be prorated in accordance with
Section 7(b)(viii)), and Purchaser shall be entitled to retain all deposits made
and amounts collected with respect to such Guest Ledger. For

DOC ID - 21031260.28
 
 

- 30 -

--------------------------------------------------------------------------------




purposes of this Agreement, "Guest Ledger" means all charges accrued to the open
accounts of any guests or customers at the Properties as of the Cut-Off Time for
the use or occupancy of any guest, meeting, conference or banquet rooms or other
facilities at the Properties, any restaurant, bar or banquet services, or any
other goods or services provided by or on behalf of any Operating Lessee at the
Properties.
(ii)    Accounts Receivable (Other than Guest Ledger). At Closing, Sellers shall
receive a credit for all Accounts Receivable (other than the Guest Ledger which
is addressed in Section 7(c)(i)) that are not more than ninety (90) days past
due on the Closing Date and a credit equal to fifty percent (50%) of all
Accounts Receivable that are more than ninety (90) days but not more than 180
days past due on the Closing Date, and Purchaser shall be entitled to all
amounts collected for all Accounts Receivable. For purposes of this Agreement,
"Accounts Receivable" means all amounts which any Operating Lessee is entitled
to receive from the Business which are not paid as of the Closing, including,
without limitation, charges for the use or occupancy of any guest, meeting,
conference or banquet rooms or other facilities at the Properties, any
restaurant, bar or banquet services, or any other goods or services provided by
or on behalf of any Operating Lessee at the Properties, but expressly excluding
all items of income otherwise prorated pursuant to Section 7(b) or 7(c)(i). For
purposes of this Agreement, "Business" means the lodging business and all
activities related thereto conducted at the Properties, including, without
limitation, (i) the rental of any guest, meeting, conference or banquet rooms or
other facilities at the Properties, (ii) the operation of any restaurant, bar or
banquet services, together with all other goods and services provided at the
Properties, (iii) the rental of any commercial or retail space to tenants at the
Properties, (iv) the maintenance and repair of the Properties and tangible
personal property, (v) the employment of the Individual Property employees, and
(vi) the payment of Taxes. All such adjustments and prorations to be performed
under this clause (c) shall be done on a net cash basis (e.g., prorations shall
be made based on actual cash receipts after deducting commissions (credit cards
or otherwise) or other payments that may be due to third parties).
8.
PROPERTY NOT INCLUDED IN SALE.

Notwithstanding anything to the contrary contained herein, it is expressly
agreed by the Parties hereto that any fixtures, furniture, furnishings,
equipment or other personal property (including, without limitation, trade
fixtures, pictures, paintings, prints and drawings, sculptures, tapestries or
other items of art in, on, around or affixed to the Building) owned or leased by
any tenant, other than a tenant under the Operating Leases (collectively,
"Excluded Personalty"), shall not be included in the Properties to be indirectly
sold to Purchaser hereunder. Other than the Excluded Properties, no other
portion of the Properties may be removed therefrom without the consent of
Purchaser.
9.
COVENANTS OF SELLER AND PURCHASER.

(a)    By their execution hereof, the Individual Owners and Operating Lessees
agree that during the period from the Effective Date until the Closing Date or
earlier termination of this Agreement with respect to the then applicable
Individual Property, JV Entity or

DOC ID - 21031260.28
 
 

- 31 -

--------------------------------------------------------------------------------




Transferred Entity, as applicable, they shall, and Sellers shall, or shall cause
the Manager to, in each case to the extent within their power and control
(Purchaser acknowledges and agrees that Chatham LP and Manager run the
day-to-day operations at the Properties); provided, however, if Chatham LP or
any of its Affiliates is the Purchaser of the Specified Hotels, it shall not be
a condition precedent to Closing that Seller comply with any of the covenants of
Seller set forth in this Section 9(a) (to the extent such covenants specifically
relate to Individual Properties) with respect to the Specified Hotels:
(iii)    except as otherwise provided in this Agreement, conduct the Business in
the Ordinary Course of Business, and shall cause the Manager to operate the
Properties in the Ordinary Course of Business. For purposes of this Agreement,
"Ordinary Course of Business" means the ordinary course of business consistent
with Sellers' past custom and practice for the Business, taking into account the
facts and circumstances in existence from time to time, except that Seller shall
not be required to make (or cause to be made) any capital improvements or
replacements to the Properties other than (x) as expressly provided herein, (y)
standard maintenance and other work needed to keep the Properties in good order
and repair, and (z) such work as is necessary to prevent threat of harm to
persons or property (each of which shall be at Sellers' cost);
(iv)    use commercially reasonable efforts to comply with its obligations, if
any, under Contracts, Leases, Ft. Lauderdale Ground Lease and the Union Contract
and to enforce the obligations of the applicable third parties thereunder;
(v)    from time to time as reasonably requested by Purchaser but not more than
one time each calendar month, deliver to Purchaser, updated balance sheets, rent
rolls, income statements and other financial statements with respect to the
Transferred Entities, the JV Entities and/or the Properties.
(vi)    keep in force and effect all material Permits and Licenses;
(vii)    not perform any material alterations to any Properties, except for
ongoing improvements and renovations in the Ordinary Course of Business;
(viii)    provide to Purchaser and its financing sources all books and records
reasonably requested by Purchaser that relate to any Individual Property or the
Properties (or any of the Transferred Interests, Transferred Entities, JV
Interests or JV Entities) and otherwise reasonably cooperate with Purchaser's
and its financing sources' due diligence and other examinations and inspections
of the Properties and the applicable entities and their efforts to obtain the
financing necessary to consummate the Closing;
(ix)    without Purchaser's prior written consent, not remove or permit the
removal from the Premises any article of FF&E, except as may be necessary for
repairs, or the discarding of worn out FF&E which is replaced with substantially
the same FF&E;

DOC ID - 21031260.28
 
 

- 32 -

--------------------------------------------------------------------------------




(x)    without Purchaser's prior written consent, not permit there to be
initiated, consented to, approved or otherwise taken any action with respect to
the zoning, or any other governmental rule or regulation, presently applicable
to all or any part of the Properties;
(xi)    maintain in full force and effect the insurance policies currently in
effect with respect to the Properties and cause all applicable carriers to
confirm that the Individual Owners remain fully covered thereunder after the
Closing notwithstanding the change of ownership and control caused by the
transactions contemplated by this Agreement. At the Closing, complete copies of
all such policies shall be provided to Purchaser;
(xii)    not sell, transfer, assign, encumber or change the status of title of
all or any portion of the Properties, the Transferred Interests or the JV
Interests (or amend or terminate any of the documents relating to the same);
(xiii)    not subject (x) the Transferred Interests or the JV Interests to any
additional liens, encumbrances or other rights or claims, (y) the Properties to
any material liens (without limiting Purchaser's right to submit Title
Objections under Section 6 in respect of any types of liens, whether or not the
same is material), or (z) the Properties, the Transferred Interests or the JV
Interests to any encumbrances, covenants or easements or other rights or claims;
(xiv)    promptly following receipt thereof, provide Purchaser with a copy of
all material written notices or correspondence received or delivered by Seller
(or any Individual Owner, JV Entity or Transferred Entity) including, without
limitation notices or correspondence (A) to or from any Franchisor, (B) to or
from any counterparty to any Contract, (C) to or from any union or Hotel
Employees with respect to the Union Contracts, (D) with respect to any
litigation or proceeding (pending or threatened) which affects the any
Individual Property, JV Entity, Transferred Entity or Individual Owner, or (E)
from a governmental authority which alleges or asserts a violation of law by or
relating to the Premises;
(xv)    in connection with obtaining the consent of the Franchisors, Seller
shall use commercially reasonable efforts to cooperate with Purchaser in seeking
such consent;
(xvi)    not, without Purchaser's prior written consent, (i) amend, extend,
renew or terminate any existing Contracts or Leases, nor (ii) enter into any
Leases or Contracts (or take any other action that would bind, Purchaser, a JV
Entity or a Transferred Entity after the Closing), unless as to such Leases or
Contracts the same are terminable by Purchaser without any termination fee upon
not more than thirty (30) days' notice (provided that if any termination fee is
owed (or there is any cost or charge during such 30-day termination period),
Sellers shall pay such fee, costs and charges at or before the Closing);

DOC ID - 21031260.28
 
 

- 33 -

--------------------------------------------------------------------------------




(xvii)    not enter into any new union contracts or agreements with any Hotel
Employees (or, terminations, extensions or amendments to any of the foregoing)
at the Premises which would be the responsibility of Purchaser or the JV
Entities or Transferred Entities from and after the Closing, or make any changes
to the salary or other benefits payable to any Hotel Employee, in each case,
except in the ordinary course or as required by such agreement or applicable law
and except for termination of Hotel Employees, without first obtaining
Purchaser's written consent of the proposed action;
(xviii)    obtain the approval of Purchaser with regard to any actions to be
taken in any pending or threatened litigation, proceeding or arbitration
(including, without limitation, the defense thereof) that is likely to
materially and adversely affect any of the Properties, any of the Transferred
Entities or the JV Entities;
(xix)    maintain the existence and good standing of the Transferred Entities
and the JV Entities in the state of Delaware and all other states where such
entity conducts business;
(xx)    after and prior to the Closing permit Purchaser and its auditors and
other representatives to audit the books and records of the Transferred Entities
and the JV Entities (which obligation shall, solely to the extent in Sellers'
possession or exclusive control, survive the Closing for a period of six (6)
years and one (1) month);
(xxi)    without Purchaser's prior written consent, which consent may be granted
or withheld in Purchaser's sole and absolute discretion, not cause or permit any
of the Transferred Entities and the JV Entities to engage in any business other
than the ownership of the Properties and the Business, as applicable;
(xxii)    without Purchaser's prior written consent, which consent may be
granted or withheld in Purchaser's sole and absolute discretion, not amend or
otherwise alter or permit any of the Transferred Entities and the JV Entities to
amend or otherwise alter their respective certificate of formation, limited
liability company operating agreement, or other organizational documents or
issue (or agree to issue) any securities or equity interests (or securities
convertible into or that otherwise give any person the right to acquire equity
interests) in any of such entities, as applicable;
(xxiii)    without Purchaser's prior written consent, which consent may be
granted or withheld in Purchaser's sole and absolute discretion, not cause or
permit the sale, mortgage, pledge, hypothecation or other transfer or disposal
of all or any part of the Transferred Interests, JV Interests, any Individual
Property or any interest therein(or enter into any agreement, negotiate with
respect to, or market any of the foregoing);
(xxiv)    if requested by Purchaser, the applicable JV Entities shall request
estoppel certificates and "SNDAs" from tenants under Leases, provided that
delivery of any such estoppel certificates and "SNDAs shall not be a condition
precedent to Closing and shall impart no liability whatsoever upon Sellers;

DOC ID - 21031260.28
 
 

- 34 -

--------------------------------------------------------------------------------




(xxv)    without Purchaser's prior written consent, not engage in and shall not
permit any of the JV Entities or Transferred Entities to engage in (i) any
transaction or take any action other than in the Ordinary Course of Business; or
(ii) the commencement of any litigation, arbitration or governmental proceedings
(other than Tax Certiorari Proceedings (as hereinafter defined)). In the event
that any such liabilities or obligations are created in violation of this
Agreement, then Purchaser may offset the amount of such liability or obligation
against any amount payable to Sellers under any other provision of this
Agreement;
(xxvi)    not take any action which would encumber the ownership of the JV
Interests or Transferred Interests;
(xxvii)    not make, rescind, or revoke any income Tax election, settle or
compromise any income Tax liability, or amend any income Tax Return which will
have a material impact on Purchaser; and
(xxviii)    request and use commercially reasonable efforts to obtain an
estoppel certificate from the Ground Lessor substantially in the form attached
hereto as Exhibit 4 (subject to (i) non-material modifications thereof, (ii)
modifications thereof to conform the same to the Fort Lauderdale Ground Lease
and (iii) limiting its statements "to knowledge" (or words of similar import));
provided, however, that if Ground Lessor is required or permitted under the
terms of the Fort Lauderdale Ground Lease to provide a different form of
estoppel, less information or to otherwise make different statements in a
certification of such nature than are set forth on Exhibit 4, then Purchaser
shall accept any modifications made to such form of estoppel certificate to the
extent that such modifications to the form are consistent with the minimum
requirements set forth in the Fort Lauderdale Ground Lease (it being understood
by Purchaser that Ground Lessor shall not be required to make any certifications
not specifically enumerated in the Fort Lauderdale Ground Lease estoppel
requirements even if the Fort Lauderdale Ground Lease requires the Ground Lessor
to certify to any additional items "reasonably requested") (any such estoppel
certificate complying with this clause (xxvi) that does not (1) describe a
material default of a material obligation by lessee under the Fort Lauderdale
Ground Lease, or (2) reflect an inconsistency of a material term in the Ground
Lease as compared to the copy of the Ground Lease contained in the Datasite is a
"Ground Lease Estoppel Certificate").
(b)    If this Agreement is still in full force and effect following the
expiration of the Due Diligence Period, then during the period from the
expiration of the Due Diligence Period until the earlier to occur of the Closing
Date and the earlier termination of this Agreement with respect to the then
applicable Individual Property, Sellers shall, if requested by Purchaser,
request and use good faith efforts to cause, to the extent permitted by
applicable law or as is customary (but in all events in New York), that the
current lender holding the Existing Mortgage Debt assign its current mortgages
in the states where the same is permitted by law or customary to Purchaser's
designated lender, provided that such assignment shall be (x) at Purchaser's
sole cost and expense and (y) without recourse, representation or warranty.
Failure to so assign any such mortgage, however, shall not be a condition
precedent to Closing and shall impart no liability

DOC ID - 21031260.28
 
 

- 35 -

--------------------------------------------------------------------------------




whatsoever upon Sellers. If Purchaser's designated lender reasonably requires an
estoppel certificate with respect to any covenant, condition and/or restriction
affecting the title to any Individual Property, Sellers shall, at Purchaser's
sole cost and expense, request the counterparty to such covenant condition
and/or restriction to issue to such lender an estoppel certificate in form and
substance reasonably satisfactory to such lender, provided, however, that the
failure to obtain any such estoppel certificate shall not be a condition
precedent to Closing and shall impart no liability whatsoever upon Sellers.
(c)    Sellers shall indemnify, defend and hold Purchaser, the JV Entities and
the Transferred Entities (as constituted after the Closing), and their
respective direct and indirect members, managers (including, without limitation,
asset managers or property managers), partners, officers, directors,
shareholders, employees, affiliates and their respective successors and assigns
(collectively, the "Purchaser Indemnified Parties"), harmless from and against
any and all Losses which any Purchaser Indemnified Party incurs arising out of
or resulting from any claims due or arising out of death or injury to persons,
or damage to the property of others, which were sustained prior to the Closing.
10.
TRANSFER; SECURITY DEPOSITS; CONDITIONS TO CLOSING.

(a)    Transfer. On the Closing Date, by virtue of Purchaser's acquisition of
the JV Entities and the Transferred Entities, through such entities Purchaser
will indirectly acquire Sellers' right, title and interest in and to, among
other things, the following:
(i)    the leases, licenses and other occupancy agreements demising space at the
Properties, whether written or oral, together with all amendments and
modifications thereof and supplements, guaranties, side letters and other
binding documentation relating thereto (collectively, the "Leases") as set forth
on Schedule D attached hereto; the term Leases shall not include subleases,
licenses and occupancy agreements entered into by tenants under the Leases)
which are then in effect;
(ii)    to the extent transferable with respect to the transactions described
herein, the service, maintenance, supply and other agreements to which any
Seller, JV Entity or Transferred Entity is a party relating to the operation of
the Properties, together with all modifications and amendments thereof and
supplements relating thereto (collectively, the "Contracts") which are then in
effect, provided, however, Purchaser may direct Sellers to take action, prior to
Closing, to terminate any of the Contracts which are terminable without any cost
to the terminating party (or, if there is such a cost, to agree to pay the cost
thereof when due and payable) (and, to the extent that the transfers described
in this Agreement would violate any of the transfer, change in control or other
provisions in any such Contracts, Sellers shall cooperate with Purchaser to
obtain the consent of the applicable third party thereto (and if such consent
cannot be obtained by Closing, Sellers shall cause such Contracts to be
terminated at the Closing at Sellers' cost)); and
(iii)    the permits and licenses, if any, relating to the Properties and the
other intangible personal property.

DOC ID - 21031260.28
 
 

- 36 -

--------------------------------------------------------------------------------




(b)    Security Deposits. Prior to the Closing, the Operating Lessees and
Individual Owners agree that they shall (i) not apply any security deposits held
under Leases in respect of defaults by tenants under the applicable Leases or
for other reasons and (ii) return the security deposit of any tenant thereunder
who in the good faith judgment of Sellers is entitled to the return of such
deposit pursuant to the terms of its Lease or otherwise by law. At the Closing,
the applicable Operating Lessees and Individual Owners shall retain the security
deposits (including any letter of credit as security under the Leases) and not
returned to tenants as above provided, subject to the apportionment of
administrative charges pursuant to Section 7 above.
(c)    Conditions to Obligations of Seller. The obligation of Sellers to effect
the Closing shall be subject to the fulfillment or written waiver by Sellers at
or prior to the Closing Date of the following conditions:
(i)    Representations and Warranties. The representations and warranties of
Purchaser contained in this Agreement shall be true and correct in all material
respects as of the Closing Date, as though made at and as of the Closing Date.
For the avoidance of doubt, the Representation Update shall be disregarded for
purposes of determining whether the condition in this Section 10(c)(i) has been
satisfied.
(ii)    Performance of Obligations. Purchaser shall have (x) paid the full
balance of the Purchase Price pursuant to Section 17(b), and (y) executed,
acknowledged (if applicable) and/or delivered all documents required to be
executed, acknowledged (if applicable) and/or delivered by Purchaser hereunder
on the Closing Date; and in all material respects performed all other
obligations required to be performed by it under this Agreement on or prior to
the Closing Date.
(iii)    Cerberus Releases. The Cerberus Guarantors (as hereinafter defined)
shall be released of all liabilities and obligations pursuant to documentation
in form and substance reasonably acceptable to the Cerberus Guarantors under (i)
those certain guaranties made as of October __, 2011 made by, among others,
CRE-Ink TRS Holding Inc., CRE-Ink REIT Member, LLC, CRE-Ink Member II, Inc.,
CRE-Ink REIT Member IV, LLC, CRE-Ink REIT Member V, LLC, CRE-Ink REIT Member VI,
LLC, and CRE-Ink REIT Member VII, LLC (collectively, the "CRE Guarantors") in
favor of Marriott, and (ii) that certain letter agreement made as of October 27,
2011 by, among others, Cerberus Series Four Holdings, LLC (collectively with the
CRE Guarantors, the "Cerberus Guarantors") in favor of Marriott.
(d)    Conditions to Obligations of Purchaser. The obligations of Purchaser to
effect the Closing shall be subject to the fulfillment (or written waiver by
Purchaser) at or prior to the Closing Date of the following conditions:
(i)    Representations and Warranties. The representations and warranties of
each Seller contained in Section 11(d) and elsewhere herein shall be true and
correct in all material respects as of the Closing Date, as though made at and
as of the Closing Date.

DOC ID - 21031260.28
 
 

- 37 -

--------------------------------------------------------------------------------




(ii)    Performance of Obligations. Sellers shall have in all material respects
performed all obligations required to be performed by each Seller under this
Agreement on or prior to the Closing Date.
(iii)    Title Insurance. The Title Company shall be committed to issue to the
Individual Owners a title insurance policy in the amount of the Purchase Price
meeting the requirements of Section 6 above, effective as of the Closing,
insuring that title to the Premises vests in Purchaser.
(iv)    Ground Lease Estoppel Certificate. Sellers shall have delivered the
Ground Lease Estoppel Certificate dated no later than thirty (30) days prior to
the Closing Date, provided, however, if Purchaser elects to extend the Scheduled
Closing Date pursuant to and in accordance with Section 18 below, then such
30-day period shall be increased by the amount of days by which Purchaser so
extends the Scheduled Closing Date (i.e., if Purchaser extends the Scheduled
Closing Date for ten (10) days, the Ground Lessor Estoppel shall be dated no
later than forty (40) days prior to the Closing Date). Purchaser shall have no
right to object to the Ground Lease Estoppel Certificate which references a
general conditional statement by Ground Lessor such as "we reserve all rights".
(v)    Bankruptcy. There shall be no proceeding involving bankruptcy or
creditors' rights pending or threatened (under any state, federal or local laws)
relating to any Seller, any JV Entity or any Transferred Entity.
(e)    Failure of Condition. If the conditions precedent to Sellers' obligations
to effect the Closing are not satisfied as of the Scheduled Closing Date (and
Sellers have not waived such unsatisfied conditions in writing), then Sellers
may terminate this Agreement. If the conditions precedent to Purchaser's
obligation to effect the Closing (except with respect to the condition precedent
set forth in Section 10(d)(iv) above) are not satisfied as of the Scheduled
Closing Date (and Purchaser has not waived such unsatisfied conditions in
writing), then Purchaser may terminate this Agreement, provided that Sellers
may, if they so elect and without any abatement in the Purchase Price, adjourn
the Scheduled Closing Date for a period or periods not to exceed ninety (90)
days in the aggregate in order to attempt to effect the Closing. If this
Agreement is so terminated pursuant to this Section 10(e), then Purchaser shall
(except to the extent Sellers are entitled to retain the Deposit under Section
20(a) or have made a claim against a portion thereof under Section 20(b)) be
entitled to receive the Deposit (and all accrued interest thereon) and this
Agreement shall be deemed canceled and of no further force or effect, and no
Party hereto shall have any further rights or obligations hereunder, except
those arising under provisions of this Agreement that expressly survive the
termination hereof (without limiting Purchaser's remedies for any Seller's
default to the extent expressly set forth herein, including, without limitation,
any limitations set forth herein). If the conditions precedent to Purchaser's
obligation to effect the Closing set forth in Section 10(d)(iv) above are not
satisfied as of the Scheduled Closing Date, Purchaser may (i) accept the
Individual Property subject to the Fort Lauderdale Ground Lease (the "Ground
Lease Property") without abatement of the Purchase Price, in which event
(x) Purchaser shall close hereunder notwithstanding the failure of Sellers to
deliver the Ground Lessor Estoppel Certificate, and (y) Sellers shall have no
obligations whatsoever after the Closing Date to deliver the Ground Lessor

DOC ID - 21031260.28
 
 

- 38 -

--------------------------------------------------------------------------------




Estoppel, or (ii) terminate this Agreement with respect to the Ground Lease
Property only, by notice given to such Seller in which event the Purchase Price
shall be reduced by an amount equal to the portion of the Purchase Price
allocated to the Ground Lease Property as shown on Schedule B-1 (and Sellers
shall cause an Elimination to occur with respect to the Ground Lease Property).
11.
CONDITION OF THE PROPERTY; REPRESENTATIONS.

(a)    PURCHASER HEREBY ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER SELLER, NOR ANY PERSON ACTING ON BEHALF OF SELLER, NOR ANY
PERSON OR ENTITY WHICH PREPARED OR PROVIDED ANY OF THE MATERIALS REVIEWED BY
PURCHASER IN CONDUCTING ITS DUE DILIGENCE, NOR ANY DIRECT OR INDIRECT OFFICER,
DIRECTOR, PARTNER, MEMBER, SHAREHOLDER, EMPLOYEE, AGENT, REPRESENTATIVE,
ACCOUNTANT, ADVISOR, ATTORNEY, PRINCIPAL, AFFILIATE, CONSULTANT, CONTRACTOR,
SUCCESSOR OR ASSIGN OF ANY OF THE FOREGOING PARTIES (SELLER, SELLER RELATED
PARTIES AND ALL OF THE OTHER PARTIES DESCRIBED IN THE PRECEDING PORTIONS OF THIS
SENTENCE (OTHER THAN PURCHASER) SHALL BE REFERRED TO HEREIN COLLECTIVELY AS THE
"EXCULPATED PARTIES") HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY ORAL OR
WRITTEN REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESSED OR IMPLIED, BY
OPERATION OF LAW OR OTHERWISE (INCLUDING WITHOUT LIMITATION WARRANTIES OF
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), WITH RESPECT
TO THE PROPERTIES, THE PERMITTED USE OF THE PROPERTIES OR THE ZONING AND OTHER
LAWS, REGULATIONS AND RULES APPLICABLE THERETO OR THE COMPLIANCE BY THE
PROPERTIES THEREWITH, THE REVENUES AND EXPENSES GENERATED BY OR ASSOCIATED WITH
THE PROPERTIES, OR OTHERWISE RELATING TO THE PROPERTIES OR THE TRANSACTIONS
CONTEMPLATED HEREIN. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, PURCHASER
FURTHER ACKNOWLEDGES THAT ALL MATERIALS WHICH HAVE BEEN PROVIDED BY ANY OF THE
EXCULPATED PARTIES HAVE BEEN PROVIDED WITHOUT ANY WARRANTY OR REPRESENTATION,
EXPRESSED OR IMPLIED AS TO THEIR CONTENT, SUITABILITY FOR ANY PURPOSE, ACCURACY,
TRUTHFULNESS OR COMPLETENESS AND PURCHASER SHALL NOT HAVE ANY RECOURSE AGAINST
SELLER OR ANY OF THE OTHER EXCULPATED PARTIES IN THE EVENT OF ANY ERRORS THEREIN
OR OMISSIONS THEREFROM. PURCHASER IS ACQUIRING THE PROPERTIES BASED SOLELY ON
ITS OWN INDEPENDENT INVESTIGATION AND INSPECTION OF THE PROPERTIES AND NOT IN
RELIANCE ON ANY INFORMATION PROVIDED BY SELLER, OR ANY OF THE OTHER EXCULPATED
PARTIES, EXCEPT FOR THE REPRESENTATIONS AND COVENANTS EXPRESSLY SET FORTH
HEREIN. PURCHASER EXPRESSLY DISCLAIMS ANY INTENT TO RELY ON ANY SUCH MATERIALS
PROVIDED TO IT BY SELLER IN CONNECTION WITH ITS DUE DILIGENCE AND AGREES THAT IT
SHALL RELY SOLELY ON ITS OWN INDEPENDENTLY DEVELOPED OR VERIFIED INFORMATION
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT.

DOC ID - 21031260.28
 
 

- 39 -

--------------------------------------------------------------------------------




(b)    PURCHASER ACKNOWLEDGES AND AGREES THAT IT IS PURCHASING THE PROPERTIES
"AS IS" AND "WITH ALL FAULTS", BASED UPON THE CONDITION (PHYSICAL OR OTHERWISE)
OF THE PROPERTIES AS OF THE DATE OF THIS AGREEMENT, REASONABLE WEAR AND TEAR
AND, SUBJECT TO THE PROVISIONS OF SECTIONS 12 AND 13 OF THIS AGREEMENT, LOSS BY
CONDEMNATION OR FIRE OR OTHER CASUALTY EXCEPTED. PURCHASER ACKNOWLEDGES AND
AGREES THAT ITS OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT BE SUBJECT TO ANY
FINANCING CONTINGENCY OR OTHER CONTINGENCIES OR SATISFACTION OF CONDITIONS AND
PURCHASER SHALL HAVE NO RIGHT TO TERMINATE THIS AGREEMENT OR RECEIVE A RETURN OF
ANY PORTION OF THE DEPOSIT (OR THE ACCRUED INTEREST THEREON) EXCEPT AS EXPRESSLY
PROVIDED FOR IN ANY PROVISION OF THIS AGREEMENT THAT EXPRESSLY PROVIDES FOR THE
RETURN OF THE DEPOSIT TO PURCHASER.
(c)    EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT (AS UPDATED BY THE
REPRESENTATION UPDATE), PURCHASER HEREBY IRREVOCABLY RELEASES SELLER AND ALL
SELLER RELATED PARTIES FROM ALL CLAIMS WHICH PURCHASER OR ANY PARTY CLAIMING BY,
THROUGH OR UNDER PURCHASER HAS OR MAY HAVE AS OF THE CLOSING ARISING FROM OR
RELATED TO ANY MATTER OR THING RELATED TO OR IN CONNECTION WITH THE CONDITION OF
THE PROPERTY, THE FRANCHISE AGREEMENTS, ANY CONSTRUCTION DEFECTS, ERRORS OR
OMISSIONS IN THE DESIGN OR CONSTRUCTION AND ANY ENVIRONMENTAL CONDITIONS, AND
PURCHASER SHALL NOT LOOK TO ANY SELLER RELATED PARTIES IN CONNECTION WITH THE
FOREGOING FOR ANY REDRESS OR RELIEF. THE FOREGOING RELEASE SHALL NOT BE
APPLICABLE TO ANY AGREEMENT, REPRESENTATION OR WARRANTY OF SELLER FOR THE
BENEFIT OF PURCHASER TO THE EXTENT EXPRESSLY CONTAINED IN THIS AGREEMENT. THIS
RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESSED
TERMS AND PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN AND UNSUSPECTED
CLAIMS, DAMAGES AND CAUSES OF ACTION AND, IN THAT REGARD, PURCHASER HEREBY
EXPRESSLY WAIVES ALL RIGHTS AND BENEFITS IT MAY NOW HAVE OR HEREAFTER ACQUIRE
UNDER CALIFORNIA CIVIL CODE SECTION 1542 WHICH PROVIDES: "A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR." PURCHASER
HAS BEEN ADVISED BY ITS LEGAL COUNSEL AND UNDERSTANDS THE SIGNIFICANCE OF THIS
WAIVER OF SECTION 1542 RELATING TO UNKNOWN, UNSUSPECTED AND CONCEALED CLAIMS. BY
ITS INITIALS BELOW, PURCHASER ACKNOWLEDGES THAT IT FULLY UNDERSTANDS,
APPRECIATES AND ACCEPTS ALL OF THE TERMS OF SECTIONS 11 (a)-(c).
[no further text on this page]

DOC ID - 21031260.28
 
 

- 40 -

--------------------------------------------------------------------------------








 
 
 
PURCHASER'S INITIALS
 
SELLERS' INITIALS

[No further text on this page]

DOC ID - 21031260.28
 
 

- 41 -

--------------------------------------------------------------------------------




(d)    Each Seller hereby represents and warrants to Purchaser jointly and
severally as of the Effective Date as follows (each, a "Representation" and
collectively, the "Representations"); provided, however, that none of the
following Representations or any other representation of Sellers contained in
this Agreement (to the extent they specifically relate to Individual Properties)
shall apply to the Specified Hotels if Chatham LP or any of its Affiliates is
the Purchaser thereunder:
(i)    Organization and Power. Each Seller is duly incorporated or formed (as
the case may be), validly existing and in good standing in the jurisdiction of
its incorporation or formation. Each of the Transferred Entities and the JV
Entities (other than Individual Owners) is duly incorporated or formed (as the
case may be), validly existing, in good standing in the jurisdiction of its
incorporation or formation. Each Individual Owner is duly incorporated or formed
(as the case may be), validly existing, in good standing in the jurisdiction of
its incorporation or formation, and is qualified to do business in the
jurisdiction in which such Individual Owner owns fee title or a ground leasehold
interest in the applicable Premises.
(ii)    Authority and Binding Obligation. (i) each Seller has full power and
authority to execute and deliver this Agreement and all other documents to be
executed and delivered by such Seller pursuant to this Agreement, (ii) the
execution and delivery by the signer on behalf of each Seller, and the
performance by each Seller of its obligations hereunder, has been duly and
validly authorized by all requisite action and (iii) each document executed by
any Seller hereunder, when executed and delivered, will constitute the legal,
valid and binding obligations of such Seller enforceable against such Seller in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, liquidation, fraudulent conveyance, fraudulent
transfer and other laws relating to or affecting creditors' rights and remedies
generally and general principles of equity and except to the extent Purchaser
itself is in default thereunder.
(iii)    Condemnation. To Sellers' Actual Knowledge (as hereinafter defined),
except as set forth on Schedule F attached hereto, no Seller (nor any
Transferred Entity or JV Entity) has received any written notice from a
Governmental Authority of any pending condemnation proceeding or other
proceeding in eminent domain.
(iv)    Union Contract. Except with respect to the collective bargaining
agreement between Manager d/b/a Westin Governor Morris and The New York Hotel
and Motel Trades Council, AFL-CIO (the "Union Contract"), none of Seller, any JV
Entity or any Transferred Entity is a party to (or otherwise subject to) any
collective bargaining agreement with any labor union with respect to the Hotel
Employees or otherwise. Attached hereto as Schedule P is an accurate description
of all Hotel Employees' titles, together with their base salary, bonus
opportunity and hire date. Sellers have delivered to Purchaser a true, correct
and complete copy of the Union Contract.
(v)    Franchise Agreements. Except for the Franchise Agreements set forth on
Schedule C attached hereto, no Seller, JV Entity or any Transferred Entity is a
party to any franchise agreements with respect to the Properties. Except as set

DOC ID - 21031260.28
 
 

- 42 -

--------------------------------------------------------------------------------




forth on Schedule C-1 attached hereto, no Seller has received any written notice
from any Franchisor that the JV Entities are in default under the applicable
Franchise Agreements (other than those defaults that have been cured). Sellers
have delivered to Purchaser true and correct copies of all Franchise Agreements
in effect with respect to any of the Properties.
(vi)    Finders and Investment Brokers. Except for the Broker, Sellers have not
dealt (nor have any JV Entities or Transferred Entities dealt) with any Person
who has acted, directly or indirectly, as a broker, finder, financial adviser or
in such other capacity for or on behalf of Sellers in connection with the
transactions contemplated by this Agreement in a manner which would entitle such
person to any fee or commission in connection with this Agreement or the
transactions contemplated by this Agreement.
(vii)    No Foreign Person. Each Seller is a "United States person" (as defined
in Section 7701(a)(30)(B) or (C) of the Code) for the purposes of the provisions
of Section 1445(a) of the Code.
(viii)    Litigation. Except as set forth on Schedule G attached hereto,, there
is no action, suit, litigation, hearing or administrative proceeding pending
against any Seller, any Transferred Entity or any JV Entity, or, to Sellers'
Actual Knowledge, that is threatened, in each case, that is reasonably likely to
materially and adversely affect Purchaser, any Transferred Entity or any JV
Entity after the Closing that is not otherwise covered by insurance.
(ix)    Consents and Approvals. No Conflicts. Neither the execution, delivery or
performance of this Agreement nor the consummation of the transactions
contemplated hereby is prohibited, or, requires any Seller (or any JV Entity or
Transferred Entity) to obtain any consent, authorization, approval or
registration from a Governmental Authority under, any law, statute, rule,
regulation, judgment, order, writ, injunction or decree which is binding upon
any Seller; provided, however, no representation is made with respect to the
transfer or deemed transfer of any liquor license.
(x)    Judgments. Except as set forth on Schedule M attached hereto, there are
no judgments, orders or decrees against any Seller (or any Transferred Entity or
JV Entity) that are unpaid and unsatisfied of record.
(xi)    Prohibited Party. No Seller, JV Entity or Transferred Entity is now nor
shall it be at any time prior to or at the Closing, a Person (as hereinafter
defined) with whom a "U.S. Person" (as hereinafter defined), is prohibited from
transacting business of the type contemplated by this Agreement, whether such
prohibition arises under United States law, regulation, executive orders and
lists published by the OFAC (as hereinafter defined) (including those executive
orders and lists published by OFAC with respect to "Specially Designated
Nationals and Blocked Persons" (as hereinafter defined) or otherwise. No Seller,
JV Entity or Transferred Entity nor, to any Seller's Actual Knowledge, any
Person who owns an interest in any Seller, JV Entity or Transferred Entity
(other than the owner of publicly traded shares) (collectively, a "Seller
Party") is now nor shall be at any time prior

DOC ID - 21031260.28
 
 

- 43 -

--------------------------------------------------------------------------------




to or at the Closing a Person with whom a U.S. Person, including a Financial
Institution (as hereinafter defined), is prohibited from transacting business of
the type contemplated by this Agreement, whether such prohibition arises under
United States law, regulation, executive orders and lists published by the OFAC
(including those executive orders and lists published by OFAC with respect to
Specially Designated Nationals and Blocked Persons) or otherwise.
(xii)    Investigations. No Seller, JV Entity or Transferred Entity nor, to
Seller's Actual Knowledge, any Seller Party, nor, to Seller's knowledge, any
Person providing funds to any Seller, any JV Entity or any Transferred Entity:
(A) is under investigation by any governmental authority for, or has been
charged with, or convicted of, money laundering, drug trafficking, terrorist
related activities, any crimes which in the United States would be predicate
crimes to money laundering, or any violation of any Anti-Money Laundering Laws
(as hereinafter defined); (B) has been assessed civil or criminal penalties
under any Anti-Money Laundering Laws; or (C) has had any of its funds seized or
forfeited in any action under any Anti-Money Laundering Laws. Such laws,
regulations and sanctions shall be deemed to include the USA PATRIOT Act of
2001, Pub. L. No. 107-56 (the "Patriot Act"), the Bank Secrecy Act, 31 U.S.C.
Section 5311 et. seq., the Trading with the Enemy Act, 50 U.S.C. App. Section 1
et. seq., the International Emergency Economic Powers Act, 50 U.S.C. Section
1701 et. seq., and the sanction regulations promulgated pursuant thereto by the
OFAC, as well as laws relating to prevention and detection of money laundering
in 18 U.S.C. Sections 1956 and 1957.
(xiii)    Patriot Act. Seller is (and the JV Entities and Transferred Entities
are) in compliance with any and all applicable provisions of the Patriot Act.
(xiv)    Ownership. Sellers own the Transferred Interests free and clear of all
liens, encumbrances, claims and other rights. Other than those interests in the
Transferred Entities which are owned by Chatham Lodging, L.P., and Chatham TRS
Holding, Inc. and/or their affiliates, Sellers own 100% of the Transferred
Entities. The Transferred Entities own, directly or indirectly, 100% of all
right, title and interest in and to each of the JV Entities. At the Closing, the
Transferred Entities will own the JV Interests, directly or indirectly, free and
clear of all liens, encumbrances, claims and other rights other than the
interests and rights of the holders under the Existing Mezzanine Debt being paid
off on the Closing Date. At the Closing, except for transfers required by this
Agreement, each entity shown on the Current Structure Chart will own the
entities indicated to be owned by it on the Current Structure Chart free and
clear of all liens, encumbrances, claims and other rights other than the
Existing Mezzanine Debt being paid off at Closing. At the Closing, no person or
entity shall have any direct or indirect interest in any of the Transferred
Entities or the JV Entities other than Chatham Lodging, L.P., and Chatham TRS
Holding, Inc. and/or their affiliates. Other than as shown in the Current
Structure Chart, since the time of the Transferred Entities acquisition of the
JV Entities pursuant to that certain Chapter 11 bankruptcy proceeding of
Innkeepers USA Trust filed on July 19, 2010 in the United States Bankruptcy
Court for the Southern District of New York (the "BK Acquisition"), no Seller
nor any of the JV Entities or Transferred Entities has ever owned any
subsidiaries or had any

DOC ID - 21031260.28
 
 

- 44 -

--------------------------------------------------------------------------------




interest in another entity. All of the Transferred Interests and JV Interests
are validly issued, fully paid and non-assessable. There are no securities
outstanding which are convertible into, exchangeable for, or carrying the right
to acquire, equity securities (or securities convertible into or exchangeable
for equity securities) of the JV Entities or Transferred Entities or
subscriptions, pre-emptive rights, warrants, options, calls, convertible
securities, registration or other rights or other arrangements or commitments
relating thereto. There are no outstanding obligations of any Person to
repurchase, redeem or otherwise acquire any of the Transferred Interests or the
JV Interests. None of the JV Interests or the Transferred Interests is subject
to any voting or similar restrictions.
(xv)    Title. To Sellers Actual Knowledge, each Operating Lessee owns title,
free and clear of all liens or encumbrances (other than Permitted Encumbrances),
claims and other rights, to the FF&E, Bookings, Supplies, IT Systems, Retail
Merchandise, Licenses and Permits, F&B, Books and Warranties applicable to its
Individual Property.
(xvi)    Leases. Schedule D attached hereto is a true and correct list of all
Leases (exclusive of the Operating Leases) in effect as of the Effective Date
and Sellers have made available to Purchaser for review true copies of all
Leases set forth on Schedule D. To Sellers' Actual Knowledge, Seller has not
received (nor have any JV Entities or Transferred Entities received) written
notice from a tenant that any JV Entity is in material default in the
performance of its obligations thereunder which has not been cured. Except as
set forth on Schedule D-1 attached hereto, no tenant has paid rent more than one
month in advance. No tenant has any right or option to purchase all or any
portion of any Individual Property. No brokerage commissions are owed in respect
of any Lease or the renewal or expansion thereof. It is expressly acknowledged
and agreed that Sellers do not represent or warrant that any particular Lease
will be in force and effect on the Closing Date or that the tenants will have
performed their obligations thereunder and any delivery or receipt of written
notice of default under any Lease or any termination by Sellers of a Lease on or
after the Effective Date shall not affect the obligations of Purchaser
hereunder, nor shall any such notice or termination make any representation or
warranty of Sellers contained herein untrue.
(xvii)    Contracts. To Sellers' Actual Knowledge, no Seller has received (nor
has any Transferred Entity or JV Entity received) written notice from any other
party under the Contracts that such Seller is in material default in the
performance of its obligations thereunder that remains uncured. Sellers have
delivered to Purchaser true, correct and complete copies of the Contracts to the
extent in Sellers' possession or control.
(xviii)    Insurance Certificates. Attached hereto as Schedule K are true and
correct copies of the insurance certificates for property and liability
insurance maintained with respect to the Properties.
(xix)    Purchase Rights. Except as otherwise provided in the Franchise
Agreements, no Person has any right or option to purchase any of the Transferred
Interests or any of the JV Interests or any of the Properties.

DOC ID - 21031260.28
 
 

- 45 -

--------------------------------------------------------------------------------




(xx)    Ground Lease. That certain Lease Agreement by and between The City of
Fort Lauderdale, a municipal corporation, as lessor ("Ground Lessor") and Grand
Prix Ft. Lauderdale LLC, a Delaware limited liability company, as successor in
interest to Execusuite Inn I, Ltd., as lessee, dated August 1, 1984; as assigned
by that certain Consent and Approval to Assignment of Option to Lease and
Accompanying Lease by and among the City of Lauderdale, Execusuite Inn I, Ltd,
and Cyprus Hotel Associates, Ltd, dated as of June 4, 1986; as amended by that
First Amendment of Lease Agreement between the City of Fort Lauderdale and
Cypress Hotel Associates, Ltd., dated May 21, 1987; as assigned by that certain
Consent to Assignment of Lease Agreement between the City of Fort Lauderdale,
Cypress Hotel Associates, Ltd. and Cypress Hotel Joint Venture dated November
16, 1987; as further amended by that certain Second Amendment to Lease Agreement
between the City of Fort Lauderdale and Cypress Hotel Joint Venture, dated as of
July 6, 1988; as further amended by that certain Third Amendment to Lease
Agreement between the City of Fort Lauderdale and Cyprus Hotel Joint Venture,
dated as of July 30, 1993; as assigned by that certain Assignment of Lease
between Cyprus Hotel Joint Venture and Innkeepers USA Limited Partnership, dated
September 30, 1994; as assigned by that certain Assignment and Assumption of
Ground Lease between Innkeepers USA Limited Partnership and Grand Prix Ft.
Lauderdale LLC, dated as of June 29, 2007 (as amended, supplemented, assigned or
otherwise modified from time to time, the "Fort Lauderdale Ground Lease") has
not been extended, amended or terminated. Sellers have delivered to Purchaser a
true, correct and complete copy of the Fort Lauderdale Ground Lease. To Sellers'
Actual Knowledge, Seller has not received (nor has any JV Entity or Transferred
Entity received) written notice that Seller is in material default in the
performance of its obligations thereunder that have not been cured. No brokerage
commissions are owed in respect of the Fort Lauderdale Ground Lease or the
renewal or expansion thereof.
(xxi)    Financials. To Sellers' Actual Knowledge, attached hereto as Schedule L
are true, correct and complete copies of all audited financial statements for
the calendar years in which Sellers owned any indirect interest in the
Properties and year-to-date unaudited financial statements for the year 2014 for
the Individual Owners, the Transferred Entities and the JV Entities
(collectively, the "Financials"). In each case, to Sellers' Actual Knowledge,
(i) the Financials have been prepared in accordance with generally accepted
accounting principles in the United States and (ii) the Financials present
fairly, in all material respects, as of their respective dates and for the
periods set forth therein, the financial position and results of operations, as
the case may be, of the Transferred Entities and the JV Entities (and in all
cases all liabilities and obligations of the applicable Person).
(xxii)    Organizational Documents. Sellers have delivered to Purchaser true,
correct and complete copies of the organizational documents (including, without
limitation, limited liability company operating agreements, limited partnership
agreements, articles of organization, certificates of partnership, certificates
of formation and any amendments or modifications to any such documents)
(collectively, the "Organizational Documents") governing the JV Entities and the
Transferred Entities. All of the Organizational Documents are in full force and
effect and unmodified since the date of delivery of same to Purchaser. All of
the Transferred Interests and the JV Interests have been duly issued in

DOC ID - 21031260.28
 
 

- 46 -

--------------------------------------------------------------------------------




accordance with applicable laws (including, without limitation, all securities
and "blue-sky" laws).
(xxiii)    Bankruptcy. Since the BK Acquisition, neither any Seller, any JV
Entity or any Transferred Entity has (i) made a general assignment for the
benefit of its creditors; (ii) had an attachment, execution or other judicial
seizure of any property interest which remains in effect; or (iii) filed for
protection under any federal, state or local law seeking relief from its debts
(including, without limitation, under the United States Bankruptcy Code).
(xxiv)    Percentage Interest. The Percentage Interest of Sellers in the
Transferred Entities constitutes all of the right, title and interest of the
Sellers in and to the Transferred Entities.
(xxv)    Material Liabilities. Except as expressly disclosed to Purchaser in
writing or in the Datasite prior to the expiration of the Due Diligence Period
or with respect to costs that are subject to prorations set forth in Section 7
above or any obligations which are expressly permitted to be incurred pursuant
to this Agreement or with respect to any matters that are covered by insurance,
none of the JV Entities or the Transferred Entities has (or will have) any
material liabilities or obligations of any nature, whether or not accrued,
contingent or otherwise, which relate to acts or omissions occurring prior to
the Closing.
(xxvi)    Tax Representations.
(1)    No Tax Sharing Agreement. Neither the Transferred Entities nor the JV
Entities are party to or bound by any obligation under any Tax sharing or
similar agreement or arrangement covering any potential assumption of Tax
liability of another Person.
(2)    Tax Classification. Each of the Transferred Entities and each JV Entity
have been classified as either a partnership (within the meaning of Section
301.7701-2(a)) of the Treasury Regulations or disregarded entity (within the
meaning of Section 301.7701-3(b)(1) of the Treasury Regulations) for federal and
all applicable state and local Tax purposes since the date of their formation.
(3)    No IRS Rulings. Neither the Transferred Entities nor the JV Entities have
requested any private letter rulings from the IRS or comparable rulings from
other taxing authorities or have entered into any "closing agreement" as
described in Section 7121 of the Code or similar arrangement.
(4)    No Built-In Gain. There is no built-in gain with respect to the property
held directly or indirectly by the Transferred Entities and the JV Entities that
is subject to the tax on built-in gain as of the Closing Date pursuant to IRS
Notice 88-19, Section 1.337(d)-7 of the Treasury Regulations, or any other
temporary or final regulations issued under Section 337(d) of the Code or any
elections made thereunder, including the tax basis and fair market value of such
property at the time the property became subject to the tax on built-in gain.

DOC ID - 21031260.28
 
 

- 47 -

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if Purchaser has knowledge of a breach of any
representation or warranty made by Seller in this Agreement and Purchaser
nevertheless proceeds to close the transactions described in this Agreement,
such representation or warranty by Seller shall be deemed to be qualified or
modified to reflect Purchaser's knowledge of such breach.
Any and all uses of the phrase, "to Seller's Actual Knowledge" or other
references to Seller's knowledge in this Agreement (or in any document delivered
by Seller pursuant to the terms of this Agreement), shall mean the actual,
present, conscious knowledge of Tom Wagner or Stephen Pozatek (the "Seller
Knowledge Individuals") as to a fact at the time given without any investigation
or inquiry except it is acknowledged by Sellers that it has made inquiry of Eric
Kentoff of Chatham Lodging Trust and Scott Robertson as to the accuracy of the
Representations. Without limiting the foregoing, Purchaser acknowledges that the
Seller Knowledge Individuals have not performed and are not obligated to perform
any investigation or review of any files or other information in the possession
of Sellers, or to make any inquiry of any persons, or to take any other actions
in connection with the representations and warranties of Sellers set forth in
this Agreement, other than as expressly set forth above in this paragraph.
Neither the actual, present, conscious knowledge of any other individual or
entity, nor the constructive knowledge of the Seller Knowledge Individuals or of
any other individual or entity, shall be imputed to the Seller Knowledge
Individual other than as expressly set forth above in this paragraph.
(e)    The representations and warranties of Sellers contained in Section 11(d)
and elsewhere herein, in each case as though made at and as of the Closing Date
and as updated by the Representation Update and the covenants and indemnities of
Sellers contained in this Agreement, shall, except for the Tax Representations,
Section 39(f), Section 42 and the provisions of Sections 9(a)(xviii) and 39(c),
survive the Closing for one hundred and eighty (180) days following the Closing
Date (the "Limitation Period"). The provisions of Sections 9(a)(xviii) and 39(c)
shall survive the Closing for six (6) years and one (1) month and the Tax
Representations, Section 39(f) and Section 42 below shall survive until thirty
(30) days after the expiration of the applicable statute of limitations
(including any waivers or extensions thereof). Each such representation,
warranty, covenant and indemnity except for the Tax Representations, Section
39(f), Section 42 and the provisions of Sections 9(a)(xviii) and 39(c), shall
automatically be null and void and of no further force and effect following the
180th day following the Closing Date unless, on or prior to such 180th day,
Purchaser shall have provided any Seller with a notice alleging that a Seller is
in breach of such representation, warranty, covenant or indemnity and specifying
in reasonable detail the nature of such breach. Purchaser shall allow such
Seller thirty (30) days after its notice within which to cure such breach or if
such breach cannot be cured within such thirty (30) day period, and a Seller
notifies Purchaser it wishes to extend its cure period (the "Cure Extension
Notice"), such additional reasonable period of time as is required to cure the
same so long as such cure has been commenced within such initial thirty (30) day
period, is being diligently pursued to completion and such cure is completed
within thirty (30) days after the expiration of the initial 30-day cure period,
time being of the essence. If any Seller fails to cure such breach after written
notice thereof (and the expiration of such cure periods), Purchaser's sole and
exclusive remedy (subject to Section 20) shall be to commence a legal proceeding
against such Seller alleging that such Seller has breached such representation
or warranty and that Purchaser has suffered actual damages as a result thereof
(a "Proceeding"), which Proceeding must be commenced, if at all, within sixty
(60)

DOC ID - 21031260.28
 
 

- 48 -

--------------------------------------------------------------------------------




days after the expiration of the Limitation Period; provided, however, that if
Purchaser gives Sellers written notice of such a breach within the Limitation
Period, and Sellers subsequently sends a Cure Extension Notice, then Purchaser
shall have until the date which is thirty (30) days after the date Sellers
notifies Purchaser it has ceased endeavoring to cure such breach, to commence
such Proceeding. If Purchaser shall have timely commenced a Proceeding and a
court of competent jurisdiction shall, pursuant to a final, non-appealable order
or judgment (1) determine that Seller was in breach of the applicable
representation or warranty, and (2) determine that Purchaser suffered actual
damages (the "Damages") by reason of such breach, and (3) does not determine
that Purchaser had actual knowledge of such breach on or prior to the Closing
Date, then, subject to the limitations contained in this Agreement, Purchaser
shall be entitled to receive an amount equal to the Damages. Any such Damages,
subject to the limitations contained herein, shall be paid within fifteen (15)
days following the entry of such final, non-appealable order and delivery of a
copy thereof to Seller; provided, however, that the representations and
warranties in Sections 11(d)(xxvi), as though made at and as of the Closing Date
and as updated by the Representation Update (collectively, the "Tax
Representations") only will survive until thirty (30) days after the expiration
of the applicable statute of limitations (including any waivers or extensions
thereof). Cerberus Series Four Holdings, LLC, a Delaware limited liability
company ("Guarantor"), hereby joins in the execution of this Agreement to
acknowledge its guaranty of Sellers' obligations hereunder as limited hereby and
in the Joinder (as hereinafter defined). If Purchaser brings an action against
Guarantor based on the Guaranty (as defined in the Joinder), Purchaser
acknowledges that, except for the waivers expressly set forth in the joinder to
this Agreement (the "Joinder"), Guarantor may assert any and all rights,
defenses, and offsets that Sellers may have against Purchaser. In the event that
Sellers shall be in breach of any of the Representations and indemnities,
Purchaser shall have no recourse to the property or assets of Seller or any of
the other Exculpated Parties, other than the Guaranty and Purchaser's sole and
exclusive remedy, in such event, shall be as described above. Notwithstanding
the foregoing or anything else to the contrary contained in this Agreement, it
is expressly acknowledged and agreed by the Purchaser that if, at any time prior
to the Closing, Purchaser or Sellers, at Sellers' expense, obtain a
Representations Insurance Policy (as hereinafter defined), the Joinder shall
automatically (and without the necessity of any further instrument), be
terminated and void ab initio and of no further force and effect other than
solely with respect to adjustments and prorations as expressly set forth in
Section 7(b)(xiv) above and Sellers' other post-closing monetary obligations
expressly set forth herein that are not covered by the Representations Insurance
Policy. For purposes of this Agreement, the term "Representations Insurance
Policy" shall mean a "Representations and Warranties Insurance Policy" in favor
of Purchaser from a reputable insurance carrier having a rating of not less than
A-VIII from AM Best or A- from S&P pursuant to which such Representations
Insurance Policy shall insure against Sellers' post-closing monetary obligations
with respect to breaches of Sellers' representations, warranties and indemnities
under this Agreement and otherwise be on generally commercially acceptable terms
and do not materially diminish Purchaser's rights (or increase its obligations)
that it otherwise would have under this Agreement, subject to all limitations
(including, without limitation, survival and maximum liability), as more
particularly set forth in Section 11 and elsewhere in this Agreement.
(f)    In the event that, prior to the Closing, any Diligence Party shall obtain
actual knowledge of any information that is contradictory to, and would
constitute the basis of a breach of, any representation or warranty, then,
promptly thereafter (and, in all events, prior to

DOC ID - 21031260.28
 
 

- 49 -

--------------------------------------------------------------------------------




Closing), Purchaser shall deliver to Seller notice of such information
specifying the representation or warranty to which such information relates and
Purchaser further acknowledges that such representation or warranty will not be
deemed breached in the event any Diligence Party shall have, prior to Closing,
obtained actual knowledge of any information that is contradictory to such
representation or warranty and Purchaser shall not be entitled to bring any
action after the Closing Date based on a breach of such representation or
warranty to the extent based on such information. Without limiting the
generality of the foregoing, Purchaser shall be deemed to know that any
representation or warranty contained herein is untrue, inaccurate or breached to
the extent that (1) prior to the expiration of the Due Diligence Period, any
Diligence Party had knowledge of any fact or information which is inconsistent
with such representation or warranty or (2) this Agreement or any information
with respect to the Properties delivered or made available to Purchaser on the
Datasite prior to the expiration of the Due Diligence Period contain provisions
inconsistent with any of such representations and warranties. "Diligence Party"
shall mean Zachary Shull and/or Sujan Patel except that it is acknowledged by
Purchaser that it has made inquiry of Eric Kentoff as to the accuracy of the
representations and warranties contained herein.
(g)    Each of the provisions of Section 11 shall survive the Closing, but such
survival shall be limited, in the case of the representations, warranties,
covenants and indemnities set forth in Section 11(d) and elsewhere herein, to
the extent set forth therein. The provisions of Sections 11(a) and 11(b) shall
be deemed incorporated by reference and made a part of all documents or
instruments delivered by Seller to Purchaser in connection with the sale of the
Properties.
(h)    Purchaser hereby represents and warrants to Seller as of the Effective
Date and as of Closing that:
(i)    Authority and Binding Obligation. Purchaser has full power and authority
to enter into and perform this Agreement in accordance with its terms and this
Agreement and all documents executed by Purchaser which are to be delivered to
Seller at Closing are, and at the time of Closing will be, duly authorized,
executed and delivered by Purchaser and are, and at the time of Closing will be
the legal, valid and binding obligations of Purchaser, enforceable against
Purchaser in accordance with their respective terms.
(ii)    Consents and Approvals; No Conflicts. Neither the execution, delivery or
performance of this Agreement nor the consummation of the transactions
contemplated hereby is prohibited, or requires Purchaser to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, judgment, order, writ, injunction or decree which is binding upon
Purchaser.
(iii)    Judgments. There are no judgments, orders or decrees of any kind
against Purchaser unpaid and unsatisfied of record, nor any actions, suits or
other legal or administrative proceedings pending or, to Purchaser's actual
knowledge, threatened against Purchaser, which would have a material adverse
effect on Purchaser's ability to consummate the transactions contemplated by
this Agreement.

DOC ID - 21031260.28
 
 

- 50 -

--------------------------------------------------------------------------------




(iv)    Employee Benefit Plans. Purchaser is not (and, throughout the period
transactions are occurring pursuant to this Agreement, will not be) and is not
acting on behalf of (and, throughout the period transactions are occurring
pursuant to this Agreement, will not be acting on behalf of) an "employee
benefit plan" as defined in Section 3(3) of ERISA that is subject to Title I of
ERISA, a "plan" as defined in and subject to Section 4975 of the Internal
Revenue Code, or an entity deemed to hold plan assets of any of the foregoing
pursuant to 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA.
None of the transactions contemplated by this Agreement is in violation of any
state statutes applicable to Purchaser regulating investments of, and fiduciary
obligations with respect to, governmental plans similar to the provisions of
Section 406 of ERISA or Section 4975 of the Internal Revenue Code.
(v)    Prohibited Party. Purchaser is not now nor shall it be at any time prior
to or at the Closing, an individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity
(collectively, a "Person") with whom a United States citizen, entity organized
under the laws of the United States or its territories or entity having its
principal place of business within the United States or any of its territories
(collectively, a "U.S. Person"), is prohibited from transacting business of the
type contemplated by this Agreement, whether such prohibition arises under
United States law, regulation, executive orders and lists published by the
Office of Foreign Assets Control, Department of the Treasury ("OFAC") (including
those executive orders and lists published by OFAC with respect to Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC "Specially Designated Nationals and
Blocked Persons") or otherwise. Neither Purchaser nor, to Purchaser's knowledge,
any Person who owns an interest in Purchaser (other than the owner of publicly
traded shares) (collectively, a "Purchaser Party") is now nor shall be at any
time prior to or at the Closing a Person with whom a U.S. Person, including a
United States Financial Institution as defined in 31 U.S.C. 5312, as
periodically amended ("Financial Institution"), is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under United States law, regulation, executive orders and lists published
by the OFAC (including those executive orders and lists published by OFAC with
respect to Specially Designated Nationals and Blocked Persons) or otherwise.
(vi)    Investigations. Neither Purchaser nor, to Purchaser's knowledge, any
Purchaser Party, nor, to Purchaser's knowledge, any Person providing funds to
Purchaser: (A) is under investigation by any governmental authority for, or has
been charged with, or convicted of, money laundering, drug trafficking,
terrorist related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of any Anti-Money
Laundering Laws; (B) has been assessed civil or criminal penalties under any
Anti-Money Laundering Laws; or (C) has had any of its funds seized or forfeited
in any action under any Anti-Money Laundering Laws. For purposes of Section
11(d)(xii) and this subsection (h), the term "Anti-Money Laundering Laws" shall
mean laws,

DOC ID - 21031260.28
 
 

- 51 -

--------------------------------------------------------------------------------




regulations and sanctions, state and federal, criminal and civil, that: (w)
limit the use of and/or seek the forfeiture of proceeds from illegal
transactions; (x) limit commercial transactions with designated countries or
individuals believed to be terrorists, narcotics dealers or otherwise engaged in
activities contrary to the interests of the United States; (y) require
identification and documentation of the parties with whom a Financial
Institution conducts business; or (z) are designed to disrupt the flow of funds
to terrorist organizations. Such laws, regulations and sanctions shall be deemed
to include the Patriot Act, the Bank Secrecy Act, 31 U.S.C. Section 5311 et.
seq., the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et. seq., the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701 et. seq.,
and the sanction regulations promulgated pursuant thereto by the OFAC, as well
as laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.
(vii)    Patriot Act. Purchaser is in compliance with any and all applicable
provisions of the Patriot Act.
(viii)    Competitor. Purchaser is not a "Competitor" or "Brand" as each such
term is defined in each of the Marriott Franchise Agreements.
(ix)    Ownership of Purchaser. Purchaser is owned solely by Chatham Lodging
Trust and/or one (1) or more Affiliates thereof and/or NRFC Sub-REIT Corp.
and/or one (1) or more Affiliates thereof. For purposes of this Agreement, the
term "Affiliate" means, as to any particular Person, any Person directly or
indirectly, through one or more intermediaries, controlling, Controlled by or
under common control with the Person or Persons in question. For purposes of
this clause (ix) and Section 28(b), the term Control means the power to direct
or cause the direction of the management or policies of an entity, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlled by," "controlling" and "under common control with" shall have the
respective correlative meaning thereto.
(i)    Notwithstanding anything to the contrary set forth in this Agreement,
Seller makes no warranty with respect to the presence of Hazardous Materials (as
hereinafter defined) on, above or beneath the Premises (or any parcel in
proximity thereto) or in any water on or under the Premises. Unless expressly
prohibited by applicable law, Purchaser's Closing hereunder shall be deemed to
constitute an express waiver of Purchaser's right to cause Seller to be joined
in any action brought under any Environmental Laws (as hereinafter defined). The
term "Hazardous Materials" means (a) those substances included within the
definitions of any one or more of the terms "hazardous materials," "hazardous
wastes," "hazardous substances," "industrial wastes," and "toxic pollutants," as
such terms are defined under the Environmental Laws, or any of them, (b)
petroleum and petroleum products, including, without limitation, crude oil and
any fractions thereof, (c) natural gas, synthetic gas and any mixtures thereof,
(d) asbestos and or any material which contains any hydrated mineral silicate,
including, without limitation, chrysotile, amosite, crocidolite, tremolite,
anthophylite and/or actinolite, whether friable or non-friable (collectively,
"Asbestos"), (e) polychlorinated biphenyl ("PCBs") or PCB-containing materials
or fluids, (f) radon, (g) any other hazardous or radioactive substance,
material, pollutant, contaminant

DOC ID - 21031260.28
 
 

- 52 -

--------------------------------------------------------------------------------




or waste, and (h) any other substance with respect to which any Environmental
Law or governmental authority requires environmental investigation, monitoring
or remediation. The term "Environmental Laws" means all federal, state and local
laws, statutes, ordinances and regulations, now or hereafter in effect, as
amended or supplemented from time to time, including, without limitation, all
applicable judicial or administrative orders, applicable consent decrees and
binding judgments relating to the regulation and protection of human health,
safety, the environment and natural resources (including, without limitation,
ambient air, surface, water, groundwater, wetlands, land surface or subsurface
strata, wildlife, aquatic species and vegetation), including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.), the Hazardous Material
Transportation Act, as amended (49 U.S.C. §§ 1801 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. §§ 136 et
seq.), the Resource Conservation and Recovery Act, as amended (42 U.S. §§ 6901
et seq.), the Toxic Substance Control Act, as amended (15 U.S.C. §§ 2601 et
seq.), the Clean Air Act, as amended (42 U.S.C. §§ 7401 et seq.), the Federal
Water Pollution Control Act, as amended (33 U.S.C. §§ 1251 et seq.), the
Occupational Safety and Health Act, as amended (29 U.S.C. §§ 651 et seq.), the
Safe Drinking Water Act, as amended (42 U.S.C. §§ 300f et seq.), Environmental
Protection Agency regulations pertaining to Asbestos (including, without
limitation, 40 C.F.R. Part 61, Subpart M, the United States Environmental
Protection Agency Guidelines on Mold Remediation in Schools and Commercial
Buildings, the United States Occupational Safety and Health Administration
regulations pertaining to Asbestos including, without limitation, 29 C.F.R.
Sections 1910.1001 and 1926.58), applicable California State and local or any
other city, state and municipal statutes and the rules and regulations
promulgated pursuant thereto regulating the storage, use and disposal of
Hazardous Materials, and any state or local counterpart or equivalent of any of
the foregoing, and any related federal, state or local transfer of ownership
notification or approval statutes. Except with respect to any claims arising out
of any breach of covenants, representations or warranties expressly set forth in
Section 9(a) above, Purchaser, for itself and its agents, affiliates, successors
and assigns, hereby releases and forever discharges Seller, and the other Seller
Parties from any and all actions, damages, liens, liabilities, rights, claims
and demands at law or in equity, whether known or unknown at the time of this
Agreement, which Purchaser has or may have in the future, arising out of the
physical or environmental condition of the Properties, including, without
limitation, any claim for indemnification or contribution arising under any
Environmental Law.
(j)    Notwithstanding anything to the contrary set forth in this Agreement,
following the Closing, Sellers' liability for breach of any covenant,
representation, warranty or indemnity of Sellers contained in this Agreement and
in any document executed by Sellers pursuant to this Agreement, including any
instruments delivered at Closing by Sellers, shall, subject to the limitations
of survival set forth in this Section 11, be limited to claims in excess of
$1,000,000.00 in the aggregate for all claims, including, without limitation,
for any indemnities of Sellers set forth in this Agreement (and once such
aggregate threshold has been achieved, Purchaser may pursue all of its Damages
including, without limitation, any Damages in amounts less than such
$1,000,000.00), and Sellers' aggregate liability for any and all claims arising
out of any such covenants, representations, warranties and indemnities in this
Agreement, including any instruments delivered at Closing by Sellers, shall not
exceed Thirty Million Dollars ($30,000,000.00). In addition, except as set forth
in the first sentence of Section 20(b), in no event shall Sellers or Purchaser
be liable for any incidental, consequential, indirect, punitive, special or
exemplary damages, or for

DOC ID - 21031260.28
 
 

- 53 -

--------------------------------------------------------------------------------




lost profits, unrealized expectations or other similar claims, and in every case
a party's recovery for any claims referenced herein shall be net of any
insurance proceeds and any indemnity, contribution or other similar payment
actually recovered or recoverable by Purchaser from any insurance company,
tenant, or other third party.
12.
DAMAGE AND DESTRUCTION.

(a)    If all or any part of any Building is damaged by fire or other casualty
occurring on or after the Effective Date and prior to the Closing Date, whether
or not such damage affects a material part of the Building, then except as
provided below, neither Party shall have the right to terminate this Agreement
and the Parties shall nonetheless consummate the transactions in accordance with
this Agreement, without any abatement of the Purchase Price or any liability or
obligation on the part of Seller by reason of such destruction or damage. If
there is any damage to an Individual Property, Seller shall assign to Purchaser
and Purchaser shall have the right to make a claim for and to retain any
casualty insurance proceeds (including, without limitation, business
interruption proceeds) received or payable under such insurance policies (if
any) in effect with respect to the Individual Property so damaged on account of
such physical damage or destruction and Purchaser shall receive a credit against
the cash due at Closing for the amount of the deductible on such insurance
policy less any amounts reasonably and actually expended by Seller to collect
any such insurance proceeds or to remedy any unsafe conditions at the Property
or to repair or restore any damages which is imminently necessary, in no event
to exceed the amount of the loss. If this Agreement shall still be in full force
and effect following the expiration of the Due Diligence Period, no Seller shall
settle any claim seeking any insurance proceeds in respect of any such casualty
without the consent of Purchaser.
(b)    If all or any part of the Buildings are damaged by fire or other casualty
occurring on or after the Effective Date and prior to the Closing Date, and
either (x) the cost to restore any Building(s) as a result of such casualty is
uninsured; or (y) the aggregate estimated cost of repair or restoration (in the
aggregate with respect to all such casualties at one or more Properties as
reasonably determined by the parties) exceeds five percent (5%) of the aggregate
Purchase Price, Purchaser shall have the option, exercisable within ten (10)
days after receipt of notice of the occurrence of such fire or other casualty
(i.e., the last such casualty which caused such five percent (5%) threshold to
be achieved), time being of the essence, to terminate this Agreement in its
entirety by delivering written notice of such termination to Sellers and Escrow
Agent, whereupon the Deposit (together with any interest accrued thereon) shall
be returned to Purchaser and this Agreement shall be deemed canceled and of no
further force or effect, and no Party hereto shall have any further rights or
obligations hereunder, except those arising under provisions of this Agreement
that expressly survive the termination hereof. If a fire or other casualty
described in this clause (b) shall occur and Purchaser shall not timely elect to
terminate this Agreement, then Purchaser and Sellers shall consummate the
transactions in accordance with this Agreement, without any abatement of the
Purchase Price or any liability or obligation on the part of Sellers by reason
of such destruction or damage and, in such event, Sellers shall assign to
Purchaser and Purchaser shall have the right to make a claim for and to retain
any casualty insurance proceeds received under the casualty insurance policies
(including, without limitation, business interruption proceeds) in effect with
respect to the Properties on account of such physical damage or destruction as
shall be

DOC ID - 21031260.28
 
 

- 54 -

--------------------------------------------------------------------------------




necessary to perform repairs to the Building(s) and/or to rebuild the
Building(s) to substantially the same condition as existed prior to the
occurrence of such fire or other casualty, in no event to exceed the amount of
the loss, and Purchaser shall receive a credit against the cash due at Closing
for the amount of the deductible on such casualty insurance policy less any
amounts reasonably and actually expended by Sellers to collect any such
insurance proceeds or to remedy any unsafe conditions at the Premises or to
repair or restore any damages which is imminently necessary. In the event such
amount spent by Sellers shall exceed the amount of the deductible on such
casualty insurance policy, then Purchaser shall deliver such excess amount to
Sellers, within five (5) business days of its receipt of any casualty insurance
proceeds received on account of such casualty, provided that Purchaser shall be
required to pay such amount only out of casualty insurance proceeds received by
Purchaser in excess of the amount of the loss.
(c)    The provisions of this Section 12 supersede any law applicable to the
Premises governing the effect of fire or other casualty in contracts for real
property.
13.
CONDEMNATION.

(a)    If, prior to the Closing Date, any part of the Premises at an Individual
Property is taken, or if any Seller shall receive an official notice from any
governmental authority having eminent domain power over the Premises or an
Individual Property of its intention to take, by eminent domain proceeding, any
part of the Premises or an Individual Property (a "Taking"), then:
(vi)    if such Taking (x) involves twenty-five percent (25%) or less of the
aggregate square footage of all Buildings constituting portions of an Individual
Property as determined by an independent architect chosen by Seller (subject to
Purchaser's review and reasonable approval of such determination), and (y) does
not materially and adversely affect the access to the Buildings constituting
portions of an Individual Property or materially reduces parking (and, without
limiting the generality thereof, for such purpose the term "material" shall in
all events mean any reduction below the number of spaces required under the
zoning code then in effect), neither Party shall have any right to terminate
this Agreement or remove the Affected Property (as hereinafter defined) from
this Agreement, and the Parties shall nonetheless consummate the transactions in
accordance with this Agreement, without any abatement of the Purchase Price or
any liability or obligation on the part of Seller by reason of such Taking;
provided, however, that Sellers shall, on the Closing Date, (i) assign and remit
to Purchaser the proceeds of any award or other proceeds of such Taking which
may have been collected by the applicable Seller as a result of such Taking, or
(ii) if no award or other proceeds shall have been collected, deliver to
Purchaser an assignment of such Seller's right to any such award or other
proceeds which may be payable to any Seller as a result of such Taking. If this
Agreement shall still be in full force and effect following the expiration of
the Due Diligence Period, no Seller shall settle any claim for condemnation
awards without the prior written consent of Purchaser and all aspects of any
litigation, proceeding or negotiation with regard thereto shall also be subject
to Purchaser's prior written consent.

DOC ID - 21031260.28
 
 

- 55 -

--------------------------------------------------------------------------------




(vii)    if such Taking (x) involves more than twenty-five percent (25%) of the
aggregate square footage of all Buildings constituting portions of an Individual
Property as determined by an independent architect chosen by Seller (subject to
Purchaser's review and reasonable approval of such determination), or (y)
materially and adversely affect the access to the Buildings constituting
portions of an Individual Property or materially reduces parking (and, without
limiting the generality thereof, for such purpose the term "material" shall in
all events mean any reduction below the number of spaces required under the
zoning code then in effect) (the "Affected Property"), Purchaser shall have the
option, exercisable within ten (10) days after receipt of written notice of such
Taking, time being of the essence, to withdraw the Affected Property from the
Properties with respect to such Affected Property only, by delivering notice of
such termination to Seller, whereupon the Properties being conveyed pursuant to
this Agreement shall no longer be deemed to include the Affected Property and
this Agreement shall be deemed canceled and of no further force or effect with
respect to such Affected Property only, and no Party hereto shall have any
further rights or obligations hereunder with respect to such Affected Property,
except those arising under provisions of this Agreement that expressly survive
the termination hereof. If a Taking described in this clause (ii) shall occur
and Purchaser shall not timely elect to terminate this Agreement as to such
Affected Property, then Purchaser and Seller shall consummate the transactions
in accordance with this Agreement, without any abatement of the Purchase Price
or any liability or obligation on the part of Seller by reason of such Taking;
provided, however, that each Seller shall, on the Closing Date, (i) assign and
remit to Purchaser the proceeds of any award or other proceeds of such Taking
which may have been collected by any Seller as a result of such Taking, or (ii)
if no award or other proceeds shall have been collected, deliver to Purchaser an
assignment of such Seller's right to any such award or other proceeds which may
be payable to Seller as a result of such Taking.
(b)    The provisions of this Section 13 supersede any law applicable to the
Premises governing the effect of condemnation in contracts for real property.
Any disputes under this Section 13 as to whether the Taking involves more than
twenty-five percent (25%) of the aggregate square footage of all Buildings
constituting portions of an Individual Property, materially reduces parking or
materially adversely affects access to any Individual Premises shall be resolved
by expedited arbitration before a single arbitrator in New York, New York
acceptable to both Seller and Purchaser in their reasonable judgment in
accordance with the rules of the American Arbitration Association; provided that
if Seller and Purchaser fail to agree on an arbitrator within five days after a
dispute arises, then either Party may request the office of the American
Arbitration Association located in New York, New York to designate an
arbitrator. Such arbitrator shall be an independent architect having at least
ten (10) years of experience in the construction of office buildings in New
York, New York. The costs and expenses of such Arbitrator shall be borne equally
by Sellers and Purchaser.
14.
BROKERS AND ADVISORS.

(a)    Purchaser represents and warrants to Seller that it has not dealt or
negotiated with, or engaged on its own behalf or for its benefit, any broker,
finder, consultant, advisor, or professional in the capacity of a broker or
finder (each a "Broker") in connection with

DOC ID - 21031260.28
 
 

- 56 -

--------------------------------------------------------------------------------




this Agreement or the transactions contemplated hereby other than Eastdil
Secured, LLC (the "Seller's Broker"). Purchaser, hereby agrees to indemnify,
defend and hold Seller and the other Seller Related Parties harmless from and
against any and all claims, demands, causes of action, losses, costs and
expenses (including reasonable attorneys' fees, court costs and disbursements)
arising from any claim for commission, fees or other compensation or
reimbursement for expenses made by any Broker (other than Seller's Broker)
engaged by or claiming to have dealt with Purchaser in connection with this
Agreement or the transactions contemplated hereby other than Seller's Broker.
Sellers agree to pay Seller's Broker any commission or other payment that
Seller's Broker may be entitled pursuant to a separate agreement.
(b)    Seller represents and warrants to Purchaser that it has not dealt or
negotiated with, or engaged on its own behalf or for its benefit, any Broker in
connection with this Agreement or the transactions contemplated hereby other
than Seller's Broker. Seller hereby agrees to indemnify, defend and hold
Purchaser, the Transferred Entities and the JV Entities and their direct and
indirect shareholders, officers, directors, partners, principals, members,
employees, agents, contractors and any successors or assigns of the foregoing,
harmless from and against any and all claims, demands, causes of action, losses,
costs and expenses (including reasonable attorneys' fees, court costs and
disbursements) arising from any claim for commission, fees or other compensation
or reimbursement for expenses made by any Broker (including Seller's Broker)
engaged by or claiming to have dealt with Seller in connection with this
Agreement or the transactions contemplated hereby.
(c)    The provisions of this Section 14 shall survive the termination of this
Agreement or the Closing.
15.
TAX REDUCTION PROCEEDINGS.

Sellers may file and/or prosecute an application for the reduction of the
assessed valuation of the Premises or any portion thereof for real estate taxes
or a refund of real estate taxes previously paid (a "Tax Certiorari Proceeding")
to the locality in which the applicable Individual Property is located for any
fiscal year which includes the Closing or any fiscal year preceding the fiscal
year in which the Closing occurs. Seller shall have the right to withdraw,
settle or otherwise compromise Tax Certiorari Proceedings affecting real estate
taxes assessed against the Premises on an Individual Property (i) for any fiscal
period prior to the fiscal year in which the Closing shall occur without the
prior consent of Purchaser as long as the same will not adversely affect the
real estate taxes for subsequent years, and (ii) for the fiscal year in which
the Closing shall occur, provided Purchaser shall have consented with respect
thereto, which consent shall not be unreasonably withheld or delayed. The amount
of any tax refunds (net of attorneys' fees and other costs of obtaining such tax
refunds) with respect to any portion of the Premises on such Individual Property
for the tax year in which the Cut-Off Time occurs shall be apportioned between
Seller and Purchaser as of the Cut-Off Time with a prior allocation of any
portion thereof which must be returned to tenants pursuant to the terms of the
Leases; Sellers hereby agreeing to be responsible for the return of such refund
to such tenants for the period up to and including the Cut-Off Time and
Purchaser having such obligation for the return of such refunds attributable to
the period from and after the Closing Date. If, in lieu of a tax refund, a tax
credit is received with respect to any portion of the

DOC ID - 21031260.28
 
 

- 57 -

--------------------------------------------------------------------------------




Premises of such Individual Property for the tax year in which the Cut-Off Time
occurs or any subsequent year, then (x) within thirty (30) days after receipt by
any Seller or Purchaser, as the case may be, of evidence of the actual amount of
such tax credit (net of attorneys' fees and other costs of obtaining such tax
credit), the tax credit apportionment shall be readjusted between Sellers and
Purchaser, and (y) upon realization by Purchaser of a tax savings on account of
such credit, Purchaser shall pay to Seller an amount equal to the savings
realized (as apportioned and net of such attorneys' fees and costs of obtaining
the same). All refunds, credits or other benefits applicable to any fiscal
period prior to the fiscal year in which the Closing shall occur shall belong
solely to Seller (and Purchaser shall have no interest therein) and, if the same
shall be paid to Purchaser or anyone acting on behalf of Purchaser, same shall
be paid to Sellers within five (5) days following receipt thereof. All refunds,
credits or other benefits applicable to any fiscal period after the fiscal year
in which the Closing shall occur shall belong solely to Purchaser (and Sellers
shall have no interest therein) and, if the same shall be paid to Sellers or
anyone acting on behalf of Sellers, same shall be paid to Purchaser within five
(5) days following receipt thereof. The provisions of this Section 15 shall
survive the Closing.
16.
TRANSFER TAXES; SALES TAXES; AND TRANSACTION COSTS.

(a)    At the Closing, Seller and Purchaser shall execute, acknowledge, deliver
and file (or deliver to the Title Company for filing) all such returns as may be
necessary to comply with all laws and the regulations applicable thereto
(collectively, as the same may be amended from time to time, the "Transfer Tax
Laws"). The transfer taxes payable pursuant to the Transfer Tax Laws shall
collectively be referred to as the "Transfer Taxes." Purchaser and Sellers shall
pay (or cause to be paid) to the appropriate governmental authority any and all
Transfer Taxes payable in connection with the consummation of the transactions
contemplated by this Agreement as more particularly set forth on Schedule Q
attached hereto.
(b)    The Parties believe that no sales tax shall be due and payable in
connection with the transfer contemplated by this Agreement, provided however,
that should any sales taxes be due, Purchaser shall pay same together with all
applicable interest and penalties thereon.
(c)    Purchaser and Sellers shall pay to the Title Company the premiums for
title insurance for "owner's policies" (insuring the fee ownership of the
Properties, or the leasehold interest with respect only to the Ground Lease
Property) in connection with the consummation of the transactions contemplated
by this Agreement as more particularly set forth on Schedule Q attached hereto.
Purchaser shall be responsible for one hundred percent (100%) of all title
premiums in connection with any "lender's" title policies or leasehold title
policies insuring a JV Entity's interest in the applicable Operating Lease that,
in each case, is above and beyond the cost of the "owner's policies".
(d)    Sellers shall be responsible for (i) the costs of their legal counsel,
advisors and other professionals employed by it in connection with the sale of
the Properties, and (ii) such sums due to Manager in accordance with the
management agreement(s) with the Manager (collectively, the "Management
Agreement") for periods prior to and after Closing (if applicable).

DOC ID - 21031260.28
 
 

- 58 -

--------------------------------------------------------------------------------




(e)    Except as otherwise provided above, Purchaser shall be responsible for
(i) the costs and expenses associated with its due diligence, (ii) the costs and
expenses of its legal counsel, advisors and other professionals employed by it
in connection with the sale of the Properties, (iii) all survey costs in
connection therewith (other than the costs of the surveys included on the
Datasite by Sellers), (iv) all costs and expenses incurred in connection with
any financing obtained by Purchaser, including without limitation, loan fees,
mortgage recording taxes, financing costs and lender's legal fees, (v) all
escrow and/or closing fees, (vi) the Spread Maintenance Payment (as defined in
the Loan Documents), and (vii) any recording fees for documentation to be
recorded in connection with the transactions contemplated by this Agreement.
(f)    Purchaser shall indemnify and hold harmless the Seller from and against
any loss incurred by Sellers to the extent resulting from any breach of any
covenant of Purchaser set forth in this Section 16. Sellers shall indemnify and
hold harmless the Purchaser, the JV Entities and the Transferred Entities from
and against any loss incurred by Purchaser to the extent resulting from any
breach of any covenant of Sellers set forth in this Section 16.
(g)    The provisions of this Section 16 shall survive the Closing.
17.
DELIVERIES TO BE MADE ON THE CLOSING DATE.

(a)    Seller's Documents and Deliveries: On the Closing Date, Sellers shall
deliver or cause to be delivered to Purchaser the following:
(i)    Originals or, if originals are unavailable, copies of the Franchise
Agreements, Leases, Contracts and the Ground Lease then in effect to the extent
in Seller's possession;
(ii)     Originals or, if originals are unavailable, copies, of plans and
specifications, technical manuals and similar materials for the Building to the
extent same are in any Seller's possession;
(iii)    A duly executed certification from Sellers as to each Seller's
nonforeign status as prescribed in Section 21, in the form of Exhibit 2;
(iv)    Assignments and assumptions of membership interests (the "JV
Assignments") executed by Sellers (i.e., there shall be a separate JV Assignment
for each Transferred Entity) in the form of Exhibit 3;
(v)    Copies of all books and records relating to the operation of the
Properties and maintained by any Seller, Transferred Entity or JV Entity, to the
extent same are in any Seller's possession or control;
(vi)    Originals or, if originals are unavailable, copies, of all Permits and
Licenses, to the extent same are in Seller's possession;
(vii)    such affidavits and other deliveries as are required by the Title
Company;

DOC ID - 21031260.28
 
 

- 59 -

--------------------------------------------------------------------------------




(viii)    documents that will satisfy all deliveries of any Seller or its
affiliates listed in the requirements section of the title report;
(ix)    all other documents and items being conveyed, directly or indirectly, to
Purchaser pursuant to this Agreement;
(x)    documents which shall effectuate the Mergers as provided in Section 2(a)
above which are prepared by Purchaser and reasonably acceptable to Sellers;
(xi)    evidence of each Seller's, the JV Entities' and the Transferred
Entities' (x) existence and good standing (including, without limitation, good
standing certificates dated no earlier than thirty (30) days prior to the
Closing Date) in their respective states of organization and any other state
which any such Person does business; and (y) due authority to perform their
respective obligations under this Agreement (and authority of the signatory to
all documentation), in form and substance reasonably satisfactory to the Title
Company (including, without limitation, consents, resolutions, incumbency
certificates and copies of Organizational Documents of Sellers and such other
Persons);
(xii)    Unconditional and irrevocable releases and resignations from all
Persons designated by Sellers serving as officers, directors or managers or
holding any other positions in respect of the JV Entities and/or the Transferred
Entities;
(xiii)    Such other documents and instruments as may be reasonably necessary to
consummate the transactions described herein;
(xiv)    The Guest Ledger and all Hotel Guest Data and Information;
(xv)    Updated Financials for quarter end dated March 31, 2014 and, to the
extent produced in the ordinary course of business and is reasonably obtainable
and accessible to Sellers without material expense, for the last month's
Financials that were prepared by or on behalf of Sellers, in similar form
previously delivered by Sellers but not certified by an accountant (but which,
to Seller's Actual Knowledge, shall be true and correct in all material
respects);
(xvi)    At the Closing, Sellers shall deliver an instrument (the
"Representation Update") advising Purchaser in what respects, if any, any
Seller's Representations are inaccurate as of the Closing Date and, following
the Closing, the applicable schedules to the Representations shall be deemed
modified by the Representation Update. Seller shall be deemed to have delivered
the items set forth in clauses (i), (ii), (vi), and (vii) above if the same are
left in the management office of the applicable Properties on the Closing Date;
and
(xvii)    To the extent in the possession of Sellers, all limited liability
company interest certificates representing ownership in the JV Entities (the
"Interest

DOC ID - 21031260.28
 
 

- 60 -

--------------------------------------------------------------------------------




Certificates"), provided, however, that if any of the Interest Certificates are
being held by the lenders under the Existing Mezzanine Debt, Sellers shall
direct such lenders to deliver to Purchaser the applicable Interest Certificates
or, if the applicable lender is unable to produce such, a "lost certificate
affidavit" in such lender's customary form.
(b)    Purchaser's Documents and Deliveries: On the Closing Date (unless
otherwise noted), Purchaser shall execute and deliver to Sellers the JV
Assignments and deliver or cause to be delivered to Seller the Payment of the
balance of the Purchase Price payable at the Closing by 2:00 p.m., eastern time,
on the Closing Date (time being of the essence), as adjusted for apportionments
under Section 7 and elsewhere herein, in the manner required under this
Agreement.
18.
CLOSING DATE.

(a)    The closing of the transactions contemplated hereunder (the "Closing")
shall occur, and the documents referred to in Section 17 shall be delivered upon
tender of the Purchase Price provided for in this Agreement, at 2:00 p.m.,
eastern time, on the date occurring on June 17, 2014 (such date, or the date
Seller sets for the Closing if Seller shall elect to extend this date pursuant
to the terms of this Agreement, being referred to in this Agreement as the
"Scheduled Closing Date"; and the actual date of the Closing, the "Closing
Date"), at the offices of Seller's attorneys, Schulte Roth & Zabel LLP, 919
Third Avenue, New York, New York 10022.
(b)    Sellers shall have the right, from time to time, by giving notice to
Purchaser at least five (5) business days' prior to the then Scheduled Closing
Date, to extend the Scheduled Closing Date one (1) or more times for fifteen
(15) business days, provided, however, that Sellers shall not be entitled to
adjourn the Scheduled Closing Date pursuant to this Section 18 or any other
provision of this Agreement for a period or periods in excess of ninety (90)
days in the aggregate (it being agreed that all adjournments by any Seller
pursuant to this Section 18(b) shall require at least five (5) business days'
advance notice). If, on or before the Scheduled Closing Date, Purchaser has not
obtained new franchise agreements from the Franchisors, Purchaser shall have the
right, by giving notice to Sellers at least three (3) business days' prior to
the then Scheduled Closing Date, to extend the Scheduled Closing Date one (1) or
more times for thirty (30) days, provided, however, that notwithstanding the
foregoing, it is expressly acknowledged and agreed by Purchaser that obtaining
the new franchise agreements shall not be a condition precedent to Closing. Time
is of the essence as to the Purchaser's and Sellers' obligation to close the
transactions contemplated hereunder on the Scheduled Closing Date (or, if
Sellers or Purchaser shall have extended the Scheduled Closing Date pursuant to
the terms of this Agreement so as to occur later than the Scheduled Closing
Date, on such Scheduled Closing Date so designated by Sellers or Purchaser, as
applicable).
19.
NOTICES.

All notices, demands, requests or other communications (collectively, "Notices")
required to be given or which may be given hereunder shall be in writing and
shall be sent by (a) certified or registered mail, return receipt requested,
postage prepaid, or (b) national overnight delivery service, or (c) personal
delivery, or (d) electronic mail (provided that the original of such

DOC ID - 21031260.28
 
 

- 61 -

--------------------------------------------------------------------------------




Notice is simultaneously delivered by one of the methods described in clauses
(a)-(c)), addressed as follows:
(i)
If to Sellers:



Cerberus Real Estate Capital Management, LLC
875 Third Avenue, 12th Floor
New York, New York 10022
Attention: Tom Wagner
email: twagner@cerberuscapital.com


with a copy to:


Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Jeffrey A. Lenobel, Esq.
email: Jeffrey.Lenobel@srz.com
(ii)
If to Purchaser:

c/o NorthStar Realty Finance Corp.
399 Park Avenue, 18th Floor
New York, New York 10022
Attention: Dan Gilbert
email: gilbert@nrfc.com and patel@nrfc.com


And


c/o NorthStar Realty Finance Corp.
399 Park Avenue, 18th Floor
New York, New York 10022
Attention: Ronald J. Lieberman, Esq.
email: rlieberman@nrfc.com


And


Chatham Lodging Trust
50 Cocoanut Row, Suite 211
Palm Beach, Florida 33480
Attention: Eric Kentoff, Esq.
email: ekentoff@cl-trust.com





DOC ID - 21031260.28
 
 

- 62 -

--------------------------------------------------------------------------------




with a copy to:
    
Duval & Stachenfeld LLP
555 Madison Avenue, 6th Floor
New York, New York 10022
Attention: Terri L. Adler, Esq. and File Manager
File No.: 3281.0044
email: tadler@dsllp.com




And


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Robin Panovka, Esq and Victor Goldfeld, Esq
email: rpanovka@wlrk.com and vgoldfeld@wlrk.com
(iii)
If given to the Escrow Agent:

Fidelity National Title Insurance Company
485 Lexington Avenue
New York, New York 10017
Attention: Nick DeMartini
email: NDeMartini@fnf.com
(iv)
If given to the Title Company:

Fidelity National Title Insurance Company
485 Lexington Avenue
New York, New York 10017
Attention: Nick DeMartini
email: NDeMartini@fnf.com

Any Notice so sent by certified or registered mail, national overnight delivery
service or personal delivery shall be deemed given on the date of receipt or
refusal as indicated on the return receipt, or the receipt of the national
overnight delivery service or personal delivery service. Notices delivered by
e-mail transmission shall be deemed given upon being sent provided such e-mail
is sent on a business day on or before 5:00 p.m. (New York time); otherwise, an
e-mail shall be deemed given the following business day. A Notice may be given
either by a Party or by such Party's attorney. Seller or Purchaser may
designate, by not less than five (5) business days' written notice given to the
others in accordance with the terms of this Section 19, additional or
substituted parties to whom Notices should be sent hereunder.
20.
DEFAULT BY PURCHASER OR SELLER.


DOC ID - 21031260.28
 
 

- 63 -

--------------------------------------------------------------------------------




(a)    If Purchaser shall default in the payment of the Purchase Price or in the
performance of any of its other obligations to be performed on the Closing Date,
Sellers may elect, in their sole discretion, to terminate this Agreement and,
upon such termination, Sellers shall retain the Deposit as liquidated damages
for any and all claims for defaults, indemnification or otherwise hereunder, IT
BEING AGREED BY SELLERS AND PURCHASER THAT, THE DAMAGES BY REASON OF ANY SUCH
DEFAULT BY PURCHASER ARE DIFFICULT, IF NOT IMPOSSIBLE, TO ASCERTAIN, AND THE
AMOUNT OF THE DEPOSIT IS THE PARTIES' BEST AND MOST ACCURATE ESTIMATE OF THE
DAMAGES SELLER WOULD SUFFER. ACCORDINGLY, THE PARTIES AGREE THAT, IN SUCH EVENT,
THE DEPOSIT SHALL BE PAID BY THE ESCROW AGENT TO SELLERS AS LIQUIDATED DAMAGES,
AND THAT SUCH PAYMENT IS REASONABLE UNDER THE CIRCUMSTANCES EXISTING AS OF THE
EFFECTIVE DATE, AND UPON THE DELIVERY OF THE DEPOSIT TO SELLERS, THIS AGREEMENT
SHALL BE DEEMED CANCELED AND OF NO FURTHER FORCE OR EFFECT, AND NO PARTY SHALL
HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT THOSE ARISING UNDER
PROVISIONS OF THIS AGREEMENT THAT EXPRESSLY SURVIVE THE TERMINATION HEREOF.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, SELLERS'
SOLE AND EXCLUSIVE REMEDIES FOR ANY MATTER ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT
LIMITATION, ANY DEFAULT OR BREACH BY PURCHASER OF ANY REPRESENTATION, WARRANTY,
COVENANT OR OBLIGATION SET FORTH IN THIS AGREEMENT, SHALL BE (1) THE RIGHT,
SOLELY TO THE EXTENT EXPRESSLY PERMITTED IN THIS SECTION 20(a), TO TERMINATE
THIS AGREEMENT AND RETAIN THE DEPOSIT, (2) SOLELY TO THE EXTENT EXPRESSLY
PERMITTED IN SECTION 20(b), THE RIGHT TO PURSUE DAMAGES AGAINST PURCHASER, AND
(3) THE RIGHT TO PURSUE INJUNCTIVE RELIEF PREVENTING BREACHES OF THE
CONFIDENTIALITY PROVISIONS OF SECTION 29, AND NO SELLER MAY OTHERWISE OBTAIN ANY
DAMAGES, AN INJUNCTION, SPECIFIC PERFORMANCE OR ANY OTHER LEGAL OR EQUITABLE
RELIEF OR REMEDY AGAINST ANY PURCHASER RELATED PARTY IN CONNECTION WITH ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. SELLERS' RETENTION OF THE DEPOSIT AS LIQUIDATED DAMAGES IS
NOT INTENDED AS A FORFEITURE OR PENALTY UNDER CALIFORNIA CIVIL CODE
SECTIONS 3275 OR 3369, BUT INSTEAD, IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES
TO SELLER PURSUANT TO SECTIONS 1671, 1676 AND 1677 OF THE CALIFORNIA CIVIL CODE.
BY THEIR SEPARATELY EXECUTING THIS SECTION 20(a) BELOW, PURCHASER AND SELLERS
ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTOOD THE ABOVE PROVISION COVERING
LIQUIDATED DAMAGES, AND THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED
THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION AT THE TIME THIS AGREEMENT
WAS EXECUTED.

DOC ID - 21031260.28
 
 

- 64 -

--------------------------------------------------------------------------------




[no further text on this page]

DOC ID - 21031260.28
 
 

- 65 -

--------------------------------------------------------------------------------






 
 
 
PURCHASER'S INITIALS
 
SELLERS' INITIALS



[No further text on this page.]



DOC ID - 21031260.28
 
 

- 66 -

--------------------------------------------------------------------------------




(b)    If Seller validly terminates this Agreement pursuant to a right given to
it hereunder after the expiration of the Due Diligence Period and Purchaser
files any lis pendens or other form of attachment against any portion of the
Properties (other than in connection with (i) a legal action timely commenced by
Purchaser in good faith contesting Sellers' right to terminate this Agreement or
(ii) pursuing remedies expressly provided for in this Agreement), then Purchaser
shall be liable for all loss, cost, damage, liability or expense (including,
without limitation, reasonable attorneys' fees, court costs and disbursements
and consequential damages) incurred by Sellers by reason of such lis pendens or
other form of attachment sought by Purchaser. If (x) this Agreement is
terminated following the expiration of the Due Diligence Period, (y) Sellers are
not otherwise entitled to retain the Deposit as set forth in Section 20(a) above
and (z) Purchaser has failed after the expiration of the Due Diligence Period to
comply with any of its material obligations to be performed under this Agreement
and such default continued for five (5) business days after notice to Purchaser,
Sellers shall be entitled to recover from the Deposit their actual damages for
Purchaser's default hereunder in an amount not to exceed Two Million Five
Hundred Thousand Dollars ($2,500,000.00) (in the aggregate with respect to all
matters under this Agreement for which it is stated that amounts may be withheld
from the Deposit or that the Deposit secures an obligation of Purchaser other
than as expressly provided in Section 20(a) above), and Purchaser and Escrow
Agent acknowledge and agree that such amount shall be retained by Escrow Agent
in escrow pursuant to the terms of Section 4 above until final resolution of the
amount of Sellers' damages as a result of such breach (and the remainder of the
Deposit shall be returned to Purchaser upon termination of this Agreement) and
thereafter pay to Sellers the amount of such damages out of the Two Million Five
Hundred Thousand Dollars ($2,500,000.00) (in the aggregate with respect to all
matters under this Agreement for which it is stated that amounts may be withheld
from the Deposit or that the Deposit secures an obligation of Purchaser other
than as expressly provided in Section 20(a) above) (and the portion of such
retained amount in excess of such damages shall be returned to Purchaser) and
Sellers shall be entitled to pursue such damages by an action brought in a court
of competent jurisdiction.
(c)    If (x) any Seller shall default in any of its obligations to be performed
on the Closing Date or (y) any Seller shall default in the performance of any of
its material obligations to be performed prior to the Closing Date and, with
respect to any default under this clause (y) only, such default shall continue
for five (5) business days after notice to Seller, Purchaser as its sole and
exclusive remedy by reason thereof (in lieu of prosecuting an action for damages
or proceeding with any other legal or equitable course of conduct, the right to
bring such actions or proceedings being expressly and voluntarily waived by
Purchaser, to the extent legally permissible, following and upon advice of its
counsel) shall have the right subject to the other provisions of this Section
20(c) (i) to seek to obtain specific performance of Sellers' obligations
hereunder, provided that any action for specific performance shall be commenced
within sixty (60) days after such default, and, if Purchaser prevails
thereunder, Sellers shall reimburse Purchaser for all reasonable legal fees,
court costs and all other reasonable costs of such action or (ii) to terminate
this Agreement and receive a return of the Deposit (together with any interest
earned thereon) (in which event this Agreement shall be deemed canceled and of
no further force or effect, and no Party shall have any further rights or
obligations hereunder except for those arising under provisions of this
Agreement that expressly survive the termination hereof), it being understood
that if Purchaser fails to commence an action for specific performance within
sixty (60) days after such default, Purchaser's

DOC ID - 21031260.28
 
 

- 67 -

--------------------------------------------------------------------------------




sole and exclusive remedy shall be to terminate this Agreement and receive a
return of the Deposit (together with any interest earned thereon). Sellers
hereby waive any requirements for the posting of any bond or any other security
in connection with any remedy contemplated by this Section 20(c). If Purchaser
elects to seek specific performance of this Agreement, then as a condition
precedent to any suit for specific performance, Purchaser shall on or before the
Closing Date, time being of the essence, fully perform all of its obligations
hereunder which are capable of being performed (other than the payment of the
Purchase Price, which shall be paid as and when required by the court in the
suit for specific performance). In addition, if Purchaser commences an action
for specific performance but is unsuccessful in obtaining a judgment for
specific performance then Purchaser shall pay Seller's reasonable legal fees,
court costs and expenses incurred in connection therewith. Notwithstanding
anything herein to the contrary, if the default in question is caused by the bad
faith, willful and/or intentional act or omission of Seller and if Purchaser has
elected to terminate this Agreement under subsection (ii) above, then Sellers
shall reimburse Purchaser for the actual out-of-pocket costs and expenses
incurred by Purchaser in connection with the transactions including Purchaser's
due diligence investigation of the Property and the legal fees and expenses of
and court and other costs and expenses of preparing, negotiating and enforcing
this Agreement, which reimbursement obligation shall not exceed an amount equal
to One Million Dollars ($1,000,000) in the aggregate.
(d)    The provisions of this Section 20 shall survive the termination hereof.
21.
FIRPTA COMPLIANCE.

Sellers shall comply with the provisions of the Foreign Investment in Real
Property Tax Act, Section 1445 of the Code ("FIRPTA"). Sellers hereby represent
and warrant that each Seller is not a foreign person as that term is defined in
the Code and Income Tax Regulations. On the Closing Date, Sellers shall deliver
to Purchaser a certification as to each Seller's non-foreign status in the form
of Exhibit 2, and shall comply with any temporary or final regulations
promulgated with respect thereto and any relevant revenue procedures or other
officially published announcements of the Internal Revenue Service of the U.S.
Department of the Treasury in connection therewith.
22.
ENTIRE AGREEMENT; ACCEPTANCE OF JV ASSIGNMENTS.

(1)    This Agreement contains all of the terms agreed upon between Sellers and
Purchaser with respect to the subject matter hereof, and all prior agreements,
understandings, representations and statements, oral or written, between any
Seller and Purchaser are merged into this Agreement.
(1)    All agreements, covenants, liabilities, indemnities, representations,
warranties and other obligations of Seller under this Agreement shall merge with
the JV Assignments and have no further effect or validity after Closing, and the
acceptance of the JV Assignments by Purchaser shall be deemed full compliance by
Seller with all of Seller's obligations hereunder and an acknowledgement and
agreement by Purchaser that Seller is discharged therefrom and shall have

DOC ID - 21031260.28
 
 

- 68 -

--------------------------------------------------------------------------------




no further obligation or liability with respect thereto, except for those
provisions of this Agreement which expressly shall survive or are intended to
survive the Closing.
(1)    The provisions of Section 22(a) shall survive the Closing or the
termination hereof. The provisions of Section 22(b) shall survive the Closing.
23.
AMENDMENTS.

This Agreement may not be changed, modified or terminated, except by an
instrument executed by Seller, Purchaser and Chatham LP. The provisions of this
Section 23 shall survive the Closing or the termination hereof.
24.
WAIVER.

No waiver by either Party of any failure or refusal by the other Party to comply
with its obligations shall be deemed a waiver of any other or subsequent failure
or refusal to so comply. No waiver by Chatham LP of any failure or refusal by a
Party to comply with its obligations as they relate to the Specified Hotel
Transaction shall be deemed a waiver of any other or subsequent failure or
refusal to so comply. No subsequent waiver by any party under this Agreement
shall be effective unless in writing. The provisions of this Section 24 shall
survive the Closing or the termination hereof.
25.
PARTIAL INVALIDITY.

If any term or provision of this Agreement or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and shall be enforced to the fullest extent
permitted by law. The provisions of this Section 25 shall survive the Closing or
the termination hereof.
26.
SECTION HEADINGS.

The headings of the various sections of this Agreement have been inserted only
for the purposes of convenience, and are not part of this Agreement and shall
not be deemed in any manner to modify, explain, expand or restrict any of the
provisions of this Agreement. The provisions of this Section 26 shall survive
the Closing or the termination hereof.
27.
GOVERNING LAW.

This Agreement shall be governed by the laws of the State of New York without
giving effect to conflict of laws principles thereof that would result in the
application of the laws of another jurisdiction. The provisions of this Section
27 shall survive the Closing or the termination hereof.
28.
PARTIES; ASSIGNMENT AND RECORDING.


DOC ID - 21031260.28
 
 

- 69 -

--------------------------------------------------------------------------------




(a)    This Agreement and the various rights and obligations arising hereunder
shall inure to the benefit of and be binding upon Seller and Purchaser and their
respective successors and permitted assigns; provided, however, that none of the
representations or warranties made by Seller hereunder shall inure to the
benefit of any person or entity that may, after the Closing Date, succeed to
Purchaser's interest in the Properties.
(b)    Purchaser may not assign or otherwise transfer this Agreement (and any
transfer of the direct or indirect ownership interests in Purchaser shall
constitute an impermissible assignment for the purposes hereof except as
provided below), without first obtaining Seller's consent thereto.
Notwithstanding the foregoing, Purchaser shall have the right to (one or more
times, to one or more entities, in whole or in part) assign Purchaser's rights
and/or obligations under this Agreement to Chatham LP, NRFC Sub-REIT Corp.
and/or any of their respective Affiliates (any such entity, herein "Purchaser's
Permitted Assignee"), without consent of Sellers, provided that within five (5)
Business Days prior to Closing, Purchaser delivers to Sellers the identity of
each Purchaser's Permitted Assignee to whom any such assignment will be made
(and for the avoidance of doubt, direct and indirect transfers of ownership
interests in Purchaser or its assignee(s) shall be freely permissible, provided
that Chatham Lodging Trust and/or NRFC Sub-REIT Corp. and/or Affiliates of
either or both thereof shall own a majority of the direct or indirect interests
in and control Purchaser or such assignee and the same shall not constitute an
impermissible assignment hereunder). The parties shall execute separate closing
documents as to each separate assignment permitted hereunder if so requested by
Purchaser. Additionally, Purchaser shall not be relieved of any of its
obligations hereunder as a result of such assignment. Notwithstanding anything
in this Agreement to the contrary, to the extent that any direct or indirect
owner of any ownership interest in Purchaser or Purchaser's Permitted Assignee
(or any affiliate thereof) is a public company or REIT or operating partnership,
there shall be no restriction (and no requirement for any Seller’s consent) with
respect to any reorganization, merger, consolidation, recapitalization,
conversion, spin-off, transfer, sale, assignment, pledge, hypothecation,
disposition, redemption or change in stock, or any other transaction that
modifies, changes, or affects the ownership or control of such public company,
REIT, operating partnership or their respective assets.
(c)    Neither this Agreement nor any memorandum hereof may be recorded without
first obtaining Seller's consent thereto. Any breach of the provisions of this
clause (c) shall constitute a default by Purchaser under this Agreement.
Purchaser agrees not to file any lis pendens or other instrument against all or
a portion of the Premises in connection herewith other than in connection with a
specific performance action timely commenced by Purchaser in accordance with
Section 20(c). In furtherance of the foregoing, Purchaser (i) acknowledges that
the wrongful filing of a lis pendens or other evidence of Purchaser's rights or
the existence of this Agreement against all or a portion of the Premises could
cause significant monetary and other damages to Sellers and (ii) hereby agrees
to indemnify Sellers from and against any and all claims, losses, liabilities
and expenses (including, without limitation, reasonable attorneys' fees incurred
in the enforcement of the foregoing indemnification obligation) arising out of
the breach by Purchaser of any of its obligations under this clause (c) other
than in connection with Purchaser's exercise of the remedies described in
Sections 20(b)(i) or (ii).

DOC ID - 21031260.28
 
 

- 70 -

--------------------------------------------------------------------------------




(d)    The provisions of Section 28(a) and 28(c) shall survive the Closing or
the termination hereof. The provisions of Section 28(b) shall survive the
termination hereof.
29.
CONFIDENTIALITY AND PRESS RELEASES.

(a)    Until the Closing, the terms of this Agreement and any information
disclosed to Purchaser by Sellers or otherwise gained through Purchaser's access
to the Properties and Sellers' books and records shall be subject to that
certain Confidentiality Agreement (the "Confidentiality Agreement"), dated
February 12, 2014, between ND Investment-T, LLC, an affiliate of Purchaser, and
Sellers' Broker with respect to the Properties, the terms of which are
incorporated herein by reference as modified below. Notwithstanding anything
contained to the contrary herein or in the Confidentiality Agreement, (1) at all
times Purchaser may disclose Informational Materials and the existence and terms
of this Agreement to Purchaser’s Representatives in connection with their
participation in the transactions contemplated in this Agreement, provided,
however, Purchaser shall notify such Purchaser's Representatives of the
confidential nature of such information and Purchaser shall remain liable for
any breach of the Confidentiality Agreement or this Section 29 by such
Purchaser's Representatives, and (2) Purchaser shall not disclose the existence
or terms of this Agreement (other than pursuant to clause (1) above) prior to
the expiration of the Due Diligence Period and the payment of the Additional
Deposit, except that such terms, existence, materials and information at all
times may be disclosed (x) if in the advice of counsel to the disclosing party,
disclosure is required to comply with any mandatory provision of law, of any
directive from a government recognized stock exchange, or of a binding decision
from a court or another government body, or (y) if required by subpoena issued
in connection with any litigation or proceeding; provided, however, with respect
to any disclosure that may made pursuant to clauses (x) or (y) above prior to
the expiration of the Due Diligence Period, to the extent not legally
prohibited, the disclosing party will give the other party prompt written notice
of such requirement so that an appropriate protective order or other remedy may
be sought, and/or compliance with the provisions of this Section 29 may be
waived, and the Parties will reasonably cooperate with each other to obtain such
protective order. In the event that, with respect to the matters described in
clauses (x) or (y) above, such protective order or other remedy is not obtained
or compliance with the relevant provisions of the Confidentiality Agreement (as
modified by this Section 29) is not waived, the disclosing party will furnish
only that portion of the information that it is advised by legal counsel that it
is legally required to be disclosed. Notwithstanding anything contained to the
contrary herein or in the Confidentiality Agreement, following the expiration of
the Due Diligence Period, if this Agreement remains in full force and effect and
Purchaser has delivered the Additional Deposit to the Escrow Agent, and not
before then (other than as set forth in clauses (1) and (2) above), Purchaser
and Sellers may disclose the existence and terms of this Agreement and
Informational Materials (i) to the extent required by an applicable statute,
law, regulation, governmental authority or securities exchange; (ii) to the
extent required by Purchaser's reporting or other filing requirements under the
rules and regulations of the Securities and Exchange Commission, including,
without limitation, to the extent disclosure is required on Form 8(k) with
respect to the transaction contemplated hereby or as required by any securities
exchange, (iii) which is otherwise publicly known or available other than as a
result of the breach of either the Confidentiality Agreement or this Section 29,
(iv) if in the opinion of counsel to the disclosing party, disclosure is
required to comply with any mandatory provision of law, of any directive from a

DOC ID - 21031260.28
 
 

- 71 -

--------------------------------------------------------------------------------




government recognized stock exchange, or of a binding decision from a court or
another government body, (v) with respect to generic disclosures about business
and pipeline of the Purchaser or any affiliate of the Purchaser made in the
ordinary course of business that would not reasonably be expected to identify
Seller, (vi) in connection with any corporate presentations, earnings calls,
earnings releases, press releases (such press releases to be issued as provided
by paragraph b(ii) of this Section 29), investor reports, investor conference
calls or investor meetings which may include, without limitation, disclosure of
economic terms and such other matters relating to the transaction which
Purchaser determines is necessary or appropriate, or (vii) if required by
subpoena issued in connection with any litigation or proceeding; provided,
however, that any disclosure that may made pursuant to this subclause (vii) to
the extent not legally prohibited, the disclosing party will give the other
party prompt written notice of such requirement so that an appropriate
protective order or other remedy may be sought, and/or compliance with the
provisions of this Section 29 may be waived, and the parties will reasonably
cooperate with each other to obtain such protective order. In the event that,
with respect to the matters described in clause (vii) above, such protective
order or other remedy is not obtained or compliance with the relevant provisions
of the Confidentiality Agreement (as modified by this Section) is not waived,
the disclosing party will furnish only that portion of the information that it
is advised by legal counsel that it is legally required to be disclosed. Any
disclosure made pursuant to this Section 29(a)(i), (ii), (iv), or (vii) shall be
of only that portion of the information that is required to be disclosed.
(b)    Except for disclosures which may be (i) permitted by the Confidentiality
Agreement, or (ii) of information that is otherwise already publicly available,
other than as a result of a breach of the Confidentiality Agreement or this
Section 29, Purchaser and Sellers shall confer and afford one another a
reasonable opportunity to review and provide reasonable comment on any press
release to be issued by Purchaser and/or Sellers disclosing the transaction or
any of its economic terms and the appropriate time for making such release (but
the contents of any such press release will ultimately be determined by the
party issuing or providing same and the foregoing shall not constitute a consent
right). Except for disclosures required by applicable law, the parties will not
disclose in any press release the identity of the other party (nor that of its
respective parent) without the consent of such party to be so disclosed which
consent shall not be unreasonably withheld.
(c)    Notwithstanding the foregoing, Purchaser shall be permitted to disclose
information to prospective lenders and franchisors, provided that the disclosure
to such lenders and franchisors is solely in their capacity as a lender or
franchisor, as applicable, to Purchaser in connection with the transactions
contemplated by this Agreement and provided further that Purchaser informs such
lenders or franchisor, as applicable, that the shared information is subject to
a confidentiality agreement and further directs such lenders or franchisor, as
applicable, to maintain the confidentiality thereof.
(d)    The provisions of this Section 29 shall survive the termination of this
Agreement or Closing except the provisions of this Section 29 and the
Confidentiality Agreement, as to Purchaser, shall terminate at the Closing.
30.
FURTHER ASSURANCES.


DOC ID - 21031260.28
 
 

- 72 -

--------------------------------------------------------------------------------




Sellers and Purchaser will do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, assignments, notices, transfers and
assurances as may be reasonably required by the other Party, for the better
assuring, conveying, assigning, transferring and confirming unto Purchaser the
Transferred Interests and, indirectly, the JV Interests and the Properties and
for carrying out the intentions or facilitating the consummation of this
Agreement. The provisions of this Section 30 shall survive the Closing.
31.
THIRD PARTY BENEFICIARY.

This Agreement is an agreement solely for the benefit of Seller and Purchaser
(and their permitted successors and/or assigns). No other person, party or
entity shall have any rights hereunder nor shall any other person, party or
entity be entitled to rely upon the terms, covenants and provisions contained
herein. The provisions of this Section 31 shall survive the Closing or the
termination hereof.
32.
JURISDICTION AND SERVICE OF PROCESS.

The Parties hereto agree to submit to personal jurisdiction in the State of New
York in any action or proceeding arising out of this Agreement and, in
furtherance of such agreement, the Parties hereby agree and consent that without
limiting other methods of obtaining jurisdiction, personal jurisdiction over the
Parties in any such action or proceeding may be obtained within or without the
jurisdiction of any court located in New York and that any process or notice of
motion or other application to any such court in connection with any such action
or proceeding may be served upon the Parties by registered or certified mail to
or by personal service at the last known address of the Parties, whether such
address be within or without the jurisdiction of any such court. Any legal suit,
action or other proceeding by one party to this Agreement against the other
arising out of or relating to this Agreement (other than any dispute which,
pursuant to the express terms of this Agreement, is to be determined by
arbitration) shall be instituted only in the Supreme Court of the State of New
York, County of New York or the United States District Court for the Southern
District of New York, and each Party hereby waives any objections which it may
now or hereafter have based on venue and/or forum non-conveniens of any such
suit, action or proceeding and submits to the jurisdiction of such courts. The
provisions of this Section 32 shall survive the Closing or the termination
hereof.
33.
WAIVER OF TRIAL BY JURY.

Sellers and Purchaser hereby irrevocably and unconditionally waive any and all
right to trial by jury in any action, suit or counterclaim arising in connection
with, out of or otherwise relating to this agreement. The provisions of this
Section 33 shall survive the Closing or the termination hereof.
34.
ATTORNEYS' FEES.

If any legal action, arbitration or other proceeding is commenced to enforce or
interpret any provision of this Agreement, the prevailing party shall be
entitled to an award of its

DOC ID - 21031260.28
 
 

- 73 -

--------------------------------------------------------------------------------




reasonable attorneys' fees and expenses as part of its judgment. The provisions
of this Section 34 shall survive the Closing or the termination hereof.
35.
EXCULPATION.

(a)    Purchaser agrees that it does not have and will not have any claims or
causes of action against any Seller Related Parties (other than Guarantor to the
extent applicable pursuant to this Agreement) other than a claim or cause of
action against Sellers, solely to the extent expressly permitted in Sections
20(c) or 34 or injunctive relief) arising out of or in connection with this
Agreement or the transactions contemplated hereby. After the Closing, Purchaser
agrees to look solely to the Guaranty, the Representations Insurance Policy (if
applicable) and injunctive relief for the satisfaction of any liability or
obligation arising under this Agreement or the transactions contemplated hereby,
or for the performance of any of the covenants, warranties, indemnities or other
agreements contained herein, and further agrees not to sue or otherwise seek to
enforce any personal obligation against any Seller Related Parties (other than
Guarantor to the extent applicable pursuant to this Agreement) (other than a
claim or cause of action against Sellers, solely to the extent expressly
permitted in Sections 20(c) or 34, or injunctive relief) with respect to any
matters arising out of or in connection with this Agreement or the transactions
contemplated hereby. Without limiting the generality of the foregoing provisions
of this Section 35(a), Purchaser hereby unconditionally and irrevocably waives
any and all claims and causes of action of any nature whatsoever it may now or
hereafter have against the Seller Related Parties ((other than Guarantor to the
extent applicable pursuant to this Agreement) other than a claim or cause of
action against Sellers, solely to the extent expressly permitted in Sections
20(c) or 34 or injunctive relief), and hereby unconditionally and irrevocably
releases and discharges the Seller Related Parties (other than Guarantor to the
extent applicable pursuant to this Agreement) from any and all liability
whatsoever which may now or hereafter accrue in favor of Purchaser against any
Seller Related Parties (other than Guarantor to the extent applicable pursuant
to this Agreement) (other than a claim or cause of action against Sellers,
solely to the extent expressly permitted in Sections 20(c) or 34 or injunctive
relief), in connection with or arising out of this Agreement or the transactions
contemplated hereby (other than Guarantor to the extent applicable pursuant to
this Agreement) (other than a claim or cause of action against Sellers, solely
to the extent expressly permitted in Sections 20(c) or 34 or injunctive relief).
The provisions of this Section 35(a) shall survive the termination of this
Agreement and the Closing.
(b)    Sellers agree that they do not have and will not have any claims or
causes of action against any Purchaser Related Party (other than a claim or
cause of action (i) against Purchaser seeking all or a portion of the Deposit,
solely to the extent expressly permitted in Sections 20(a) and (b), (ii) against
Purchaser, solely to the extent expressly permitted in Section 20(b) arising out
of or in connection with this Agreement or the transactions contemplated hereby
or (iii) following the Closing, against Purchaser or any Purchaser's Permitted
Assignees to whom an assignment is made pursuant to Section 28). Sellers agree
to look solely to (i) the Deposit, solely to the extent expressly permitted in
Section 20(a), (ii) to Purchaser and its assets, solely to the extent expressly
permitted in Section 20(b), for the satisfaction of any liability or obligation
arising under this Agreement or the transactions contemplated hereby, or for the
performance of any of the covenants, warranties, indemnities or other agreements
contained herein, and further agree not to sue or

DOC ID - 21031260.28
 
 

- 74 -

--------------------------------------------------------------------------------




otherwise seek to enforce any personal obligation against any Purchaser Related
Party (other than a claim or cause of action (x) against Purchaser seeking all
or a portion of the Deposit, solely to the extent expressly permitted in
Sections 20(a) and (b), (y) against Purchaser, solely to the extent expressly
permitted in Section 20(b) with respect to any matters arising out of or in
connection with this Agreement or the transactions contemplated hereby or (z)
following the Closing, against Purchaser or any Purchaser's Permitted Assignees
to whom an assignment is made pursuant to Section 28). Without limiting the
generality of the foregoing provisions of this Section 35(b), Sellers hereby
unconditionally and irrevocably waive any and all claims and causes of action of
any nature whatsoever they may now or hereafter have against the Purchaser
Related Parties (other than a claim or cause of action (x) against Purchaser
seeking all or a portion of the Deposit, solely to the extent expressly
permitted in Sections 20(a) and (b), (y) against Purchaser, solely to the extent
expressly permitted in Section 20(b), or (z) following the Closing, against
Purchaser or any Purchaser's Permitted Assignee to whom an assignment is made
pursuant to Section 28) and hereby unconditionally and irrevocably release and
discharge the Purchaser Related Parties from any and all liability whatsoever
which may now or hereafter accrue in favor of Sellers against the Purchaser
Related Parties, in connection with or arising out of this Agreement or the
transactions contemplated hereby (other than a claim or cause of action (x)
against Purchaser seeking all or a portion of the Deposit, solely to the extent
expressly permitted in Sections 20(a) and (b), (y) against Purchaser, solely to
the extent expressly permitted in Section 20(b) or (z) following the Closing,
against Purchaser or any Purchaser's Permitted Assignee to whom an assignment is
made pursuant to Section 28). The provisions of this Section 35(b) shall survive
the termination of this Agreement and the Closing. For purposes of this
Agreement, "Purchaser Related Party" means Purchaser and Purchaser's Permitted
Assignees and each of their respective disclosed or undisclosed, direct and
indirect, shareholders, officers, directors, trustees, partners, principals,
members, employees, agents, affiliates, representatives, consultants,
accountants, contractors and attorneys or other advisors, and any successors or
assigns of any of the foregoing and Manager.
36.
RIGHT OF FIRST OFFER.

Purchaser acknowledges that Hyatt House Franchising, L.L.C. ("Hyatt") has a
retained a right of first offer (a "ROFO") pursuant to each of the Franchise
Agreements between Hyatt and Grand Prix Fixed LLC, dated as of October 27, 2011
(collectively, the "Hyatt Franchise Agreements"). If Hyatt exercises any of its
ROFO rights pursuant to the applicable Franchise Agreement (or fails to waive
the same in writing), with respect to the Properties that are subject to a ROFO
(each a "ROFO Property"), then the Purchase Price shall be deemed reduced by the
portion of the Purchase Price allocated to such ROFO Properties on Schedule B-1,
the Properties being conveyed pursuant to this Agreement shall no longer be
deemed to include the ROFO Properties and this Agreement shall be deemed
canceled and of no further force or effect with respect to such ROFO Properties
only, and no Party hereto shall have any further rights or obligations hereunder
with respect to such ROFO Properties, except those arising under provisions of
this Agreement that expressly survive the termination hereof. Promptly after the
date hereof, Seller shall send Hyatt the notices required under the Hyatt
Franchise Agreements in respect of the ROFO and keep Purchaser reasonably
apprised of the status thereof. Notwithstanding the foregoing, Purchaser
represents and warrants that it has obtained a waiver of the Hyatt ROFO from
Hyatt and Sellers are under no obligation to comply with the Hyatt ROFO
requirements.

DOC ID - 21031260.28
 
 

- 75 -

--------------------------------------------------------------------------------




37.
INTENTIONALLY OMITTED.

38.
HOTEL EMPLOYEES.

(a)    Hotel Employees. Purchaser agrees that if it terminates Manager,
Purchaser shall assume, and/or cause its hotel manager, if any, to assume the
Union Contract, in accordance with its respective terms. Seller shall deliver,
or cause Manager to deliver, as and when required under the Union Contract, any
notices required thereunder in connection with the transactions contemplated
hereby (and shall concurrently provide a copy of such notices to Purchaser). If
Purchaser causes the Operating Lessees to terminate the Management Agreement,
Purchaser agrees to retain, or causes its designated hotel manager to retain,
all current Bargaining Unit Employees subject to the terms of the Union Contract
and applicable law. "Bargaining Unit Employees" shall mean all Hotel Employees
retained to provide services at the Individual Property covered by the Union
Contract. Purchaser acknowledges that it has received copies of the Union
Contract and that at or prior to the Closing, Purchaser shall cause the manager
of the Individual Property covered by the Union Contract to recognize and assume
all of Manager's obligations arising after the Closing Date under the Union
Contract with respect to the Bargaining Unit Employees, including any
obligations owed to the Bargaining Unit Employees with respect to their benefits
set forth in the Union Contract. Purchaser further agrees to execute (and cause
its manager to execute) a copy of any assumption documents or other documents,
if any, as are required to assume the obligations under the Union Contract
including, without limitation, the form of Assumption Agreement set forth in
Article XXX of the Union Contract. Sellers warrant that other than the Union
Contract referenced in this Section 38(a), no other collective bargaining
agreements or other union contracts exist that pertain to the Properties or
employees at the Properties. Sellers further warrant that, except as set forth
on Schedule G attached hereto, to their Knowledge with respect to the Properties
there are no: (i) other negotiations with any trade union or employee
organization other than the Union that is a party to the Union Contract; (ii)
unfair labor practices within the meaning of the United States National Labor
Relations Act, and there is no pending or threatened complaint regarding any
alleged unfair labor practices; (iii) strikes, material labor disputes, or
material work slowdowns or stoppages pending or threatened with regard to any of
Manager's employees working at the Properties, including the Bargaining Unit
Employees (the "Hotel Employees"); (iv) material grievances or arbitration
proceedings arising out of or under any collective bargaining agreement; (v)
union organizing; and (vi) Sellers are in compliance in all material respects
with laws governing the employment of labor. Sellers agree to use commercially
reasonable efforts to instruct Manager to keep Purchaser apprised of all
developments with any union or labor organization during the period between the
Effective Date and Closing of this Agreement.
(b)    Scheduling. The Parties agree to reasonably cooperate in scheduling and
otherwise handling matters relating to Hotel Employees pursuant to this Section
38(b), so as to minimize prior to the Closing, any potential employee morale
problems arising from the transfer of the ownership of the Properties to
Purchaser and any resulting disruption to the Properties, services or the
quality thereof. During the period prior to the Closing, the Parties shall also
consult on a regular basis and coordinate activities relating to employee
matters so as to facilitate

DOC ID - 21031260.28
 
 

- 76 -

--------------------------------------------------------------------------------




a smooth transition of the property operations and the continued proper
performance by the Hotel Employees of their respective duties up to the Closing.
(c)    Employee Benefit Funds. Manager currently contributes various amounts to
a pension fund (the "Pension Fund") and welfare fund (collectively, the
"Employee Benefit Funds") pursuant to the terms of the Union Contract. Sellers
warrant that other than the Pension Fund referenced in this Section 38(c),
neither JV Entities nor Manager contribute or are obligated to contribute to any
other multiemployer pension funds for the benefit of any Hotel Employees. As
soon as practicable, Sellers shall instruct Manager to use commercially
reasonable efforts to obtain from the Pension Fund an estimate of withdrawal
liability and notify Purchaser of the amount of such estimate. Sellers warrant
that to their Actual Knowledge, there has been no withdrawal or planned
withdrawal from the Pension Fund by Manager with respect to the Hotel Employees
and that they have not taken and will not take any actions to encourage or
induce a withdrawal from the Pension Fund by Manager with respect to the Hotel
Employees.
(d)    No Third Party Beneficiary. Nothing contained in this Section 38 shall
confer any rights or remedies upon any employee or former employee of the
Sellers or Manager or upon any other Person other than the parties hereto and
their respective successors and assigns, and no provision of this Section is
intended to amend, or to be an amendment to, any benefit plan.
(e)    Cooperation. Purchaser agrees to cooperate with Sellers and/or the Union
and/or Employee Benefit Funds and/or the Pension Benefit Guaranty Corporation
(the "PBGC") with respect to any reasonable inquiry or request for information
and assistance in connection with this Agreement.
(f)    Parties' Indemnity. The Sellers shall indemnify and hold the Purchaser,
the Transferred Entities and the JV Entities and the Purchaser shall indemnify
and hold the Sellers and Manager, harmless from and against any loss incurred as
a result of its breach of any of the provisions of this Section 38.
(g)    Sellers shall indemnify and hold Purchaser, the Transferred Entities and
the JV Entities harmless from and against any loss and/or costs incurred as a
result of the Martinez/Rodriguez/Mercado wage and hour litigation set forth on
Schedule G attached hereto (including, without limitation, as a result of any
indemnity claim by Manager against the Purchaser, the Transferred Entities or
the JV Entities in connection therewith); provided, however, that Purchaser
shall not, or cause or permit any JV Entity to, settle or agree to be liable for
any indemnity claim made by Manager against any JV Entity or Transferred Entity
that may result in Seller having to make a payment to Purchaser pursuant to this
Section 38(g) without the prior written approval of Seller. If Manager commences
a litigation or other proceeding against a JV Entity or Transferred Entity with
respect to such an indemnity claim for which Seller may have to make a payment
to Purchaser pursuant to this Section 38(g), Purchaser shall promptly notify
Seller thereof and Seller shall have the right to participate in the defense of
such claim and shall be entitled, without requiring the consent or approval of
Purchaser, to settle any such claims as they may relate to periods of time prior
to the Closing.

DOC ID - 21031260.28
 
 

- 77 -

--------------------------------------------------------------------------------




(h)    Survival. The Parties' covenants and obligations contained in this
Section 38 shall survive the Closing.
39.
BOOKINGS AND INFORMATION.

(a)    Bookings. Purchaser shall cause the Individual Owners and Operating
Lessees, as applicable, to honor all Bookings made in the Ordinary Course of
Business prior to the Closing Date for any period on or after the Closing Date,
including, without limitation, any Bookings by any person in redemption of any
benefits accrued under any preferred guest program. This Section 39(a) shall
survive the Closing.
(b)    Notices and Filings. Seller and Purchaser shall use commercially
reasonable efforts to cooperate with each other (at no cost or expense to the
party whose cooperation is requested, other than any de minimis cost or expense
or any cost or expense which the requesting party agrees in writing to
reimburse) to provide written notice to any person under any Contracts, and to
effect any registrations or filings with any governmental authority or other
person, regarding the change in ownership of the Properties or the Business.
This Section 39(b) shall survive the Closing.
(c)    Access to Information. For a period of six (6) years and one (1) month
following the Closing, Purchaser shall provide to the officers, employees,
agents and representatives of any Sellers reasonable access to (the
"Post-Closing Information") (i) the non-confidential and non-proprietary Books
and Records with respect to the Properties, (ii) the Properties, to prepare any
documents required to be filed by Seller under applicable law or to investigate,
evaluate and defend any third-party claim or audit or inquiry by any
governmental authority or insurance company, and (iii) to make electronic copies
in connection with clauses (i) and (ii) above; provided, however, that (A)
Seller shall provide reasonable prior notice to Purchaser; (B) Purchaser shall
not be required to provide such access during non-business hours; (C) Purchaser
shall have the right to accompany the officer, employees, agents or
representatives of Seller in providing access to the Books and Records or the
Properties; (D) such access shall not be permitted with respect to any such
documents or materials that (i) are legally privileged or constitute attorney
work product, (ii) are subject to a third party confidentiality agreement or to
applicable law prohibiting their disclosure by Purchaser, (iii) constitute
confidential internal assessments, reports, studies, memoranda, notes or other
correspondence prepared by or on behalf of any officer or employee of Purchaser,
or (iv) are otherwise related to the subject matter of any claim or litigation
between Purchaser and Seller. Purchaser, at its cost and expense, shall use
commercially reasonable efforts to retain all Books and Records with respect to
the Properties for a period of six (6) years and one (1) month following the
Closing; and (E) Sellers shall keep such information relating to the Books and
Records confidential, provided that Sellers may disclose such information to
Seller Related Parties and Sellers shall be under no duty to keep such
information confidential to the extent that such information (i) was or becomes
available to Sellers or Seller Related Parties on a non-confidential basis from
a person not reasonably believed by Sellers or Seller Related Parties to be
under an obligation (whether contractual, legal or fiduciary) of confidentiality
to Purchaser, (ii) any information or materials which Sellers or Seller Related
Parties reasonably believe were in Sellers or Seller Related Parties'
possession, as applicable, prior to the receipt of such information from

DOC ID - 21031260.28
 
 

- 78 -

--------------------------------------------------------------------------------




the Purchasers, (iii) any information which is or hereafter becomes part of the
public domain without any violation by Sellers or Seller Related Parties, (iv)
any information Sellers or Seller Related Parties reasonably believe was
independently produced by Sellers or Seller Related Parties, as applicable,
without any reliance upon the information and if required by court order or
subpoena issued in connection with any litigation or proceeding.  This Section
39(c) shall survive the Closing.
(d)    Privacy Laws. To the extent Purchaser reviews, is given access to or
otherwise obtains any Hotel Guest Data and Information as part of the purchase
of the Properties and the Business, Purchaser shall, with respect to information
initially obtained by Sellers or Manager and provided to Purchaser, comply in
all material respects with all applicable laws concerning (i) the privacy and
use of such Hotel Guest Data and Information, Hotel Employee information and the
sharing of such information and data with third parties (including, without
limitation, any restrictions with respect to Purchaser's or any third party's
ability to use, transfer, store, sell, or share such information and data), and
(ii) the establishment of adequate security measures to protect such Hotel Guest
Data and Information and Hotel Employee information. "Hotel Guest Data and
Information" means all guest or customer profiles, contact information (e.g.,
addresses, phone numbers, facsimile numbers and email addresses), histories,
preferences and any other guest or customer information in any database of
Seller, whether obtained or derived by Seller from: (a) guests or customers of
the Properties or any facility associated with the Properties; (b) guests or
customers of any other hotel or lodging properties (including any condominium or
interval ownership properties) owned, leased, operated, managed, licensed or
franchised by Seller, or any facility associated with such hotels or other
properties (including restaurants, golf courses and spas); or (c) any other
sources and databases, including the Franchisors' or Manager's brand websites
and Franchisors' or Manager's central reservations database and operational data
base. This Section 39(d) shall survive the Closing.
(e)    Franchise Agreements. From and after the expiration of the Due Diligence
Period, Purchaser shall be responsible for providing all information requested
by each Franchisor, and Purchaser shall pay all fees, costs and expenses
associated with obtaining consent to the proposed transfer from each Franchisor.
If any Franchisor fails to provide consent and such Franchise Agreement is
terminated or other penalties are imposed, this Agreement shall not be
terminated and Purchaser shall remain obligated to purchase the applicable
Properties without abatement or proration in the Purchase Price, and Purchaser
shall be responsible for all amounts payable to such Franchisor as a result of
such lack of consent or termination of the Franchise Agreement including,
without limitation, all penalties, fees, costs and expenses in connection
therewith.
(f)    Bulk Sales. Following the Effective Date, Sellers shall notify (each, a
"Bulk Sales Filing") the applicable governmental agencies in states (the "Bulk
Sales States") where Properties are located that have bulk sales acts which
would be applicable to the sale of the Properties. To the extent (i) Sellers
receive any statement(s) of taxes described in this clause (f) due with respect
to prior to the Closing, Sellers shall promptly cause the Transferred Entities
to comply with same and apply the amount due; or (ii) Sellers receive any
statement(s) of such taxes due after the Closing, Sellers shall promptly comply
with same and apply the amount due, Sellers shall indemnify and hold Purchaser,
the Transferred Entities and the JV Entities harmless from and

DOC ID - 21031260.28
 
 

- 79 -

--------------------------------------------------------------------------------




against, all losses, damages, liabilities, claims and expenses (including,
without limitation reasonable attorneys' fees and costs) relating to any tax
payment that is owed in a Bulk Sales State with respect to the taxes that would
have been the subject of the Bulk Sales States response to the Bulk Sales
Filing. This indemnity shall terminate upon Sellers' obtaining the applicable
clearance or waiver from the applicable Bulk Sales State reflecting no taxes
due.
40.    AFFECTED PROPERTIES; AFFECTED INDIVIDUAL PROPERTIES.
41.
MISCELLANEOUS.

(a)    This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original and all of which, taken together, shall constitute
one and the same instrument. This Agreement may be executed by facsimile or
scanned signatures; any signed Agreement or signature page to this Agreement
that is transmitted by facsimile or in the portable document format (pdf) shall
be treated in all manners and respects as an original Agreement or signature
page.
(b)    The Parties acknowledge and agree that, even though the Transferred
Interests only include a portion of the Transferred Entities, all calculations
to be performed under this Agreement (including, without limitation, prorations
and the payment of closing costs) shall be performed on the basis of one hundred
percent (100%) of the applicable cost or adjustment.
(c)    Any consent or approval to be given hereunder (whether by any of Seller,
Purchaser or Chatham LP) shall not be effective unless the same shall be given
in advance of the taking of the action for which consent or approval is
requested and shall be in writing. Except as otherwise expressly provided
herein, any consent or approval requested of any Seller, Purchaser or Chatham LP
may be withheld by such Seller, Purchaser or Chatham LP in its sole and absolute
discretion.
(d)    Escrow Agent is hereby designated the "real estate reporting person" for
purposes of Section 6045 of the Code and Treasury Regulation 1.6045-4 and any
instructions or settlement statement prepared by Escrow Agent shall so provide.
Upon the consummation of the transaction contemplated by this Agreement, Escrow
Agent shall file Form 1099 information return and send the statement to Seller
as required under the aforementioned statute and regulation. Sellers and
Purchaser shall promptly furnish their federal tax identification numbers to
Escrow Agent and shall otherwise reasonably cooperate with Escrow Agent in
connection with Escrow Agent's duties as real estate reporting person.
(e)    The Parties acknowledge that (x) each Party and its counsel have reviewed
this Agreement, (y) each Party has approved this Agreement and (z) the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement (or any amendments, exhibits or schedules hereto) or of any agreements
entered into arising from, relating to or in connection with this Agreement.

DOC ID - 21031260.28
 
 

- 80 -

--------------------------------------------------------------------------------




(f)    Each Seller acknowledges that except as set forth in this Agreement, no
Seller has any right under this Agreement to close and transfer title to less
than all of the Transferred Interests, and in the event any Seller has any right
to terminate this Agreement pursuant to a right expressly granted herein, such
Seller shall have no right to terminate this Agreement in part (i.e., such right
of termination, if exercised, shall be exercised with respect to all Transferred
Interests, and not with respect to any Transferred Interest), except as
expressly provided herein. In the event that the Scheduled Closing Date for one
or more Properties is/are adjourned for any reason by one or more Sellers or by
Purchaser pursuant to any provision of this Agreement, then the Scheduled
Closing Date for all of the other Properties shall be automatically adjourned to
such adjourned Scheduled Closing Date such that the Scheduled Closing Date
applicable to all Properties shall occur simultaneously. The Sellers hereby: (i)
designate Grand Prix Addison (RI) LLC ("GPARI") as having the authority to act
on behalf of all of the Sellers in respect of all matters under this Agreement;
and (ii) designate GPARI as agent for the service of process in any action or
proceeding, whether before a court or by arbitration, involving the
determination or enforcement of any rights or obligations under this Agreement.
With regard to the foregoing, (i) any notice, and any summons, complaint or
other legal process or notice given in connection with an arbitration proceeding
(hereinafter referred to as "legal process"), given to, or served upon, GPARI
shall be deemed to have been given to, or served upon, each and every one of the
Sellers at the same time that such notice or legal process is given to, or
served upon, GPARI, (ii) Purchaser may rely on the authority of GPARI to act on
behalf of all Sellers, (iii) the act of GPARI shall be deemed for all purposes
to be the act of all Sellers and shall be fully binding upon all Sellers, (iv)
any notice from any Seller other than GPARI purporting to act on behalf of the
any of the Sellers shall be void and of no force and effect, and (v) in the
event of conflicting notices and/or instructions from any of the Sellers,
Purchaser may rely on the act of GPARI.
(g)    With respect to the Individual Properties located in the State of
Washington, Purchaser and Sellers agree and acknowledge that such Individual
Properties constitute "Commercial Real Estate" as defined in RCW 64.06.005.
Purchaser has been advised of its right to receive a completed seller disclosure
statement (the "Seller Disclosure Statement") about the Real Property pursuant
to RCW Chapter 64.06. Purchaser hereby waives (a) the right to receive the
Seller Disclosure Statement from Sellers pursuant to RCW Chapter 64.06, and (b)
the right to rescind this Agreement based on Purchaser's lack of receipt of such
a Seller Disclosure Statement.
(h)    The provisions of this Section 41 shall survive the Closing or the
termination hereof.
42.
TAX MATTERS.

(a)    Indemnification for Pre-Closing Taxes. Seller and Purchaser acknowledge
that the transfer of interests in the Transferee Entities from Seller to
Purchaser will result in an actual termination of INK Acquisition IV LLC as a
partnership and a "technical termination" of each other Transferred Entity as a
partnership under Section 708(b)(1)(B) of the Code and Treasury Regulations
section 1.708-1, which will result in the closing of each terminated
partnership's taxable year on the Closing Date under Treasury Regulations
section 1.708-1(b)(3)(ii). All tax periods ending on or before the Closing Date
are "Pre-Closing Tax Periods". Sellers

DOC ID - 21031260.28
 
 

- 81 -

--------------------------------------------------------------------------------




shall indemnify, defend and hold Purchaser, the Transferred Entities and the JV
Entities from and against all Taxes of the Transferred Entities and the JV
Entities that are due with respect to Pre-Closing Tax Periods., other than Taxes
otherwise provided for in this Agreement, including, without limitation, Section
7 (Property Level Taxes) and Section 16 (Transfer Taxes), and other than Taxes
arising on the Closing Date but after the Closing. "Tax" or "Taxes" mean any
Property Level Tax and any federal, state, local or foreign income, gross
receipts, license, payroll, employment-related, excise, goods and services,
harmonized sales, severance, stamp, occupation, premium, windfall profits,
environmental, customs duties, capital stock, franchise, profits, withholding,
social security, unemployment, disability, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.
Sellers shall control the contest, at their own expense, with respect to all
Taxes indemnified hereunder, including the right to settle or compromise any
such Tax liability, provided that Purchaser shall be entitled to participate in
any such contest.
(b)    Tax Returns. Purchaser shall prepare or cause to be prepared all Tax
Returns for the Transferred Entities (and, if applicable, the JV Entities) for
all Pre-Closing Tax Periods which are filed after the Closing Date, including,
without limitation, the final federal income Tax Returns of the "terminated"
partnerships, whose tax years will be deemed to end on the Closing Date. Seller
shall review and comment on each such Tax Return at least ten (10) days prior to
filing and all such Tax Returns shall reflect Seller's comments, provided,
however, that Purchaser shall have sole discretion with respect to any tax
elections made on such final federal tax returns, so long as any such elections
do not have any impact Seller's tax liability that is not indemnified by
Purchaser. Seller shall include any Pre-Closing Tax Period income, gain, loss,
deduction or other tax items shown on such Tax Returns on the Seller's income
Tax Returns. Purchaser will be solely responsible for all Tax Returns relating
to tax periods after the Closing Date. "Tax Return" means any return,
declaration, report, claim for refund, or information return or statement
related to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.
43.    INDIVIDUAL OWNERS AND OPERATING LESSEES JOINDER. Each of the Individual
Owners and the Operating Lessees, by their execution hereof, hereby agrees that
to the extent Sellers do not have the power to comply with a covenant set forth
in Sections 9(a) and (b) above with respect to the Properties and the operation
of the Business because only an Individual Owner or Operating Lessee can take
such action and Sellers do not have the power to cause such entities to take
such action, the applicable Individual Owner or Operating Lessee shall take such
action (but the foregoing does not release Sellers from their obligations set
forth in Sections 9(a) and 9(b)). Notwithstanding anything to the contrary, the
obligations of the Individual Owners and the Operating Lessees herein may be
enforced only by Purchaser and not by any Seller. For the avoidance of doubt,
Purchaser expressly acknowledges and agrees that any failure of the Individual
Owners and the Operating Lessees to comply with their obligations under this
Section 43 shall not be considered an intentional act of any Seller for the
purposes of the last sentence of Section 20(a) above.
[No further text on this page; signature page follows]



DOC ID - 21031260.28
 
 

- 82 -

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.
SELLERS:
 

 

CRE-INK REIT MEMBER, LLC,
a Delaware limited liability company
 
By: /s/ Thomas E. Wagner
   Name: Thomas E. Wagner
   Title: Vice President



CRE-INK REIT MEMBER IV, LLC,
a Delaware limited liability company
 
By: /s/ Thomas E. Wagner
   Name: Thomas E. Wagner
   Title: Vice President



CRE-INK REIT MEMBER V, LLC,
a Delaware limited liability company
 
By: /s/ Thomas E. Wagner
   Name: Thomas E. Wagner
   Title: Vice President



CRE-INK REIT MEMBER VI, LLC,
a Delaware limited liability company
 
By: /s/ Thomas E. Wagner
   Name: Thomas E. Wagner
   Title: Vice President



[SIGNATURES CONTINUED ON NEXT PAGE]

DOC ID - 21031260.28
 
 

- 83 -

--------------------------------------------------------------------------------








CRE-INK REIT MEMBER VII, LLC,
a Delaware limited liability company
 
By: /s/ Thomas E. Wagner
   Name: Thomas E. Wagner
   Title: Vice President

    
CRE-INK TRS HOLDING, INC.,
a Delaware corporation
 
By: /s/ Thomas E. Wagner
   Name: Thomas E. Wagner
   Title: Vice President

    


[SIGNATURES CONTINUED ON NEXT PAGE]

DOC ID - 21031260.28
 
 

- 1 -

--------------------------------------------------------------------------------




The undersigned hereby acknowledge and consent to the provisions of Section 43
only.
INDIVIDUAL OWNERS:


GRAND PRIX ADDISON (RI) LLC
GRAND PRIX ADDISON (SS) LLC
GRAND PRIX ALTAMONTE LLC
GRAND PRIX ARLINGTON LLC
GRAND PRIX ATLANTA LLC
GRAND PRIX ATLANTA (PEACHTREE CORNERS) LLC
GRAND PRIX ATLANTIC CITY LLC
GRAND PRIX BELLEVUE LLC
GRAND PRIX BELMONT LLC
GRAND PRIX BINGHAMTON LLC
GRAND PRIX BOTHELL LLC
GRAND PRIX CAMPBELL/SAN JOSE LLC
GRAND PRIX CHERRY HILL LLC
GRAND PRIX CHICAGO LLC
GRAND PRIX COLUMBIA LLC
GRAND PRIX DENVER LLC
GRAND PRIX EL SEGUNDO LLC
GRAND PRIX ENGLEWOOD/DENVER SOUTH LLC
GRAND PRIX FREMONT LLC
GRAND PRIX FT. LAUDERDALE LLC
GRAND PRIX GAITHERSBURG LLC
GRAND PRIX HARRISBURG LLC
GRAND PRIX HORSHAM LLC
GRAND PRIX ISLANDIA LLC
GRAND PRIX LAS COLINAS LLC
GRAND PRIX LEXINGTON LLC
GRAND PRIX LIVONIA LLC
GRAND PRIX LOUISVILLE (RI) LLC
GRAND PRIX LYNNWOOD LLC
GRAND PRIX MONTVALE LLC
GRAND PRIX MORRISTOWN LLC
GRAND PRIX MOUNTAIN VIEW LLC
GRAND PRIX MT. LAUREL LLC
GRAND PRIX NAPLES LLC
GRAND PRIX ONTARIO LLC
GRAND PRIX PORTLAND LLC
GRAND PRIX RICHMOND LLC
GRAND PRIX RICHMOND (NORTHWEST) LLC
GRAND PRIX ROCKVILLE LLC
GRAND PRIX ROCKVILLE SUBSIDIARY LLC

DOC ID - 21031260.28
 
 

- 2 -

--------------------------------------------------------------------------------




GRAND PRIX SADDLE RIVER LLC,
GRAND PRIX SAN JOSE LLC
GRAND PRIX SAN MATEO LLC
GRAND PRIX SHELTON LLC
GRAND PRIX SILI I LLC
GRAND PRIX SILI II LLC
GRAND PRIX TROY (SE) LLC
GRAND PRIX TUKWILA LLC
GRAND PRIX WILLOW GROVE LLC
GRAND PRIX WINDSOR LLC
KPA/GP FT. WALTON BEACH LLC
KPA/GP LOUISVILLE (HI) LLC


each a Delaware limited liability company


By: /s/ Eric Kentoff
   Name: Eric Kentoff
   Title: Authorized Signatory









[SIGNATURES CONTINUED ON NEXT PAGE]

DOC ID - 21031260.28
 
 

- 3 -

--------------------------------------------------------------------------------




OPERATING LESSEES:
 
GRAND PRIX FIXED LESSEE LLC
a Delaware limited liability company
 
By:  /s/ Eric Kentoff
        Name: Eric Kentoff
        Title: Authorized Signatory
 
INK LESSEE LLC,
a Delaware limited liability company
 
By: /s/ Eric Kentoff
        Name: Eric Kentoff
        Title: Authorized Signatory



[SIGNATURES CONTINUED ON NEXT PAGE]

DOC ID - 21031260.28
 
 

- 4 -

--------------------------------------------------------------------------------




The undersigned hereby acknowledges and consents to the provisions of Section
2(a) only.
Chatham Lodging, L.P.,
a Delaware limited partnership
 
By: Chatham Lodging Trust, a Maryland real estate investment trust, its general
partner
 
By: /s/ Eric Kentoff
   Name: Eric Kentoff
   Title: Vice President and Secretary






DOC ID - 21031260.28
 
 

- 5 -

--------------------------------------------------------------------------------




JOINDER


Cerberus Series Four Holdings, LLC, a Delaware limited liability company
("Guarantor"), by Guarantor’s execution of this Joinder (this "Guaranty"),
hereby joins in execution of this Agreement to guaranty to Purchaser, the full
and timely payment of all of the post-closing monetary obligations of Sellers
with respect to the payment and satisfaction of Damages as set forth in Section
11(e) of the Agreement and any other provisions expressly set forth in the
Agreement under which any Seller has any express post-closing monetary
obligation to Purchaser (collectively, the "Guaranteed Obligations"), subject in
all respects to (i) all of the limitations described in the Agreement,
including, without limitation, the limitations on survival (i.e., the Limitation
Period), and (ii) the Maximum Liability (hereinafter defined). Notwithstanding
any other provisions above or in the Agreement to the contrary, in no event
shall the aggregate liability of Guarantor with respect to all of the Guaranteed
Obligations exceed, in the aggregate, the sum of Thirty Million and 00/100
Dollars ($30,000,000.00) less any sums paid by Sellers with respect to its
post-closing monetary obligations under the Agreement less any sums paid by the
Representations Insurance Policy (the "Maximum Liability"). Guarantor is an
affiliate of Sellers, and Guarantor is executing this Guaranty to induce
Purchaser to enter into the Purchase Agreement. This is a guaranty of payment
and not of collection. Guarantor waives (i) notice of acceptance; (ii) any
requirement that Purchaser commence any litigation against Sellers; or (iii) any
and all suretyship defenses (other than the payment of the Guaranteed
Obligations). This Guaranty shall be governed by and construed in accordance
with the internal laws of the State of New York, and not the laws pertaining to
choice or conflict of laws of the State of New York. No direct or indirect
partner, shareholder, or member in or of Guarantor (and no officer, director,
member, employee or agent of such partner, shareholder, or member of Guarantor)
will be personally liable for the performance of Guarantor's obligations under
this Agreement. Notwithstanding anything to the contrary contained in this
Joinder, the Agreement or in any other document, other than solely with respect
to adjustments and prorations as expressly set forth in Section 7(b)(xiv) of
this Agreement and Sellers' other post-closing monetary obligations expressly
set forth in the Agreement that are not covered by the Representations Insurance
Policy, this Joinder shall automatically (and without the necessity of any
further instrument) terminate and be void ab initio and of no further force or
effect if Purchaser or Sellers obtain a Representations Insurance Policy (as
defined in the Agreement).
[SIGNATURE PAGE FOLLOWS]

DOC ID - 21031260.28
 
 

- 6 -

--------------------------------------------------------------------------------




                    
CERBERUS SERIES FOUR HOLDINGS, LLC.
a Delaware limited liability company
 
By: Cerberus Institutional Partners, L.P. - Series
         Four, its managing member
 
         By: Cerberus Institutional Associates
                  L.L.C., its general partner
 
                  By: /s/ Jeffrey L. Lomasky
                          Name: Jeffrey L. Lomasky
                          Title: Senior Managing Director






DOC ID - 21031260.28
 
 




--------------------------------------------------------------------------------






PURCHASER:






NEWINK, LLC, a Delaware limited liability company
 
By:
Chatham NewINK Member, LLC, its Member
 
 
 
 
 
By:
/s/ Eric Kentoff
 
 
Name: Eric Kentoff
 
 
Title: Authorized Signatory
 
 
 
By:
Platform Member-T, LLC, its Member
 
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
 
Name: Ronald J. Lieberman
 
 
Title: Executive Vice President, General Counsel and Secretary
 

    












The undersigned hereby
acknowledges and consents
to the provisions of Sections 4(b) and 41(d):

ESCROW AGENT:

FIDELITY NATIONAL TITLE INSURANCE COMPANY, as Escrow Agent

 

By: /s/ Evie Wexler
       Name: Evie Wexler
       Title: Title Officer


DOC ID - 21031260.28
 
 

- 2 -

--------------------------------------------------------------------------------







DOC ID - 21031260.28
 
 

- 3 -

--------------------------------------------------------------------------------






SCHEDULE A


Seller Entities




CRE-INK REIT MEMBER, LLC
CRE-INK REIT MEMBER VI, LLC
CRE-INK REIT MEMBER IV, LLC
CRE-INK REIT MEMBER VII, LLC
CRE-INK REIT MEMBER V, LLC
CRE-INK TRS HOLDING, INC.




DOC ID - 21031260.28
 
 

Sched A

--------------------------------------------------------------------------------






SCHEDULE B
[See Attached]
* * * * *


[No further text on this page.]

DOC ID - 21031260.28
 
 

Sched B-1

--------------------------------------------------------------------------------




SCHEDULE B-1    
PURCHASE PRICE ALLOCATION


[See attached]

DOC ID - 21031260.28
 
 

Sched B-1-1

--------------------------------------------------------------------------------












* * * * *


[No further text on this page.]



DOC ID - 21031260.28
 
 

Sched B-1-1

--------------------------------------------------------------------------------




SCHEDULE B-2
PERCENTAGE INTEREST IN TRANSFERRED ENTITY


INK ACQUISITION LLC                89.7222%
INK ACQUISITION III LLC                89.7222%
INK ACQUISITION IV LLC                89.7222%
INK ACQUISITION V LLC                89.7222%
INK ACQUISITION VI LLC                89.7222%
INK ACQUISITION VII LLC            89.7222%
* * * * *


[No further text on this page.]



DOC ID - 21031260.28
 
 

Sched B-2-1

--------------------------------------------------------------------------------








SCHEDULE C
List of Franchise Agreements


Property


Franchise Agreement
Franchisor
Hampton Inn Louisville Downtown, Louisville, KY
Amended and Restated Franchise License Agreement dated as of October 27, 2011,
by and between Hampton Inns Franchise LLC, as licensor, and Grand Prix Floating
Lessee LLC, as licensee.
Hampton Inns Franchise LLC
Hyatt House, Addison, TX
Franchise Agreement dated as of October 27, 2011, by and between Hyatt House
Franchising, L.L.C., as franchisor, and Grand Prix Floating Lessee LLC, as
franchisee.
Hyatt House Franchising, L.L.C.
Residence Inn San Jose, Campbell, CA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, Fremont, CA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, Mountain View, CA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn San Jose South, San Jose, CA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, San Mateo, CA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.


DOC ID - 21031260.28
 
 

Sched C-1

--------------------------------------------------------------------------------




Residence Inn Silicon Valley I, Sunnyvale, CA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn Silicon Valley II, Sunnyvale, CA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn Denver Downtown, Denver, CO
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence inn Denver South Englewood, CO
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, Shelton, CT
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, Windsor, CT
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, Altamonte Springs, FL
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Courtyard, Fort Lauderdale, FL
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn Atlanta Downtown, Atlanta, GA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.


DOC ID - 21031260.28
 
 

Sched C-1

--------------------------------------------------------------------------------




Residence Inn Peachtree Corners, Atlanta, GA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn Chicago (Rosemont/O'Hare), Rosemont, IL
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn Lexington North, Lexington, KY
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, Louisville, KY
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, Gaithersburg, MD
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn Portland, Scarborough, ME
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, Livonia, MI
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, Cherry Hill, NJ
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, Saddle River, NJ
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.


DOC ID - 21031260.28
 
 

Sched C-1

--------------------------------------------------------------------------------




Residence Inn Binghamton, Vestal, NY
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Towneplace Suites, Horsham, PA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, Addison, TX
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, Arlington, TX
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, Richmond, VA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International Inc. and Grand Prix Fixed Lessee LLC
Marriott International Inc.
Residence Inn Richmond NW, Richmond, VA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, Bellevue, WA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, Bothell, WA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn, Lynnwood, WA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.


DOC ID - 21031260.28
 
 

Sched C-1

--------------------------------------------------------------------------------




Residence Inn Tukwila, Seattle, WA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Marriott International, Inc.
Residence Inn Troy Southeast, Madison Heights, MI
Relicensing Franchise Agreement dated as of October 27, 2011, by and between
Marriott International, Inc., as franchisor, and Grand Prix Floating Lessee LLC,
as franchisee.
Marriott International, Inc.
Courtyard, Atlantic City, NJ
Relicensing Franchise Agreement dated as of October 27, 2011, by and between
Marriott International, Inc., as franchisor, and Grand Prix Floating Lessee LLC,
as franchisee.
Marriott International, Inc.
Courtyard, Montvale, NJ
Relicensing Franchise Agreement dated as of October 27, 2011, by and between
Marriott International, Inc., as franchisor, and Grand Prix Floating Lessee LLC,
as franchisee.
Marriott International, Inc.
Residence Inn, Harrisburg, PA
Relicensing Franchise Agreement dated as of October 27, 2011, by and between
Marriott International, Inc., as franchisor, and Grand Prix Floating Lessee LLC,
as franchisee.
Marriott International, Inc.
Residence Inn, Ontario, CA
Relicensing Franchise Agreement dated as of October 27, 2011, by and between
Marriott International, Inc., as franchisor, and Grand Prix Floating Lessee LLC,
as franchisee.
Marriott International, Inc.
Hampton Inn, Naples, FL
Amended and Restated Franchise License Agreement as of October 27, 2011 by and
between Hampton Inns Franchise, LLC and Grand Prix Fixed Lessee LLC
Hampton Inns Franchise LLC
Hampton Inn, Columbia, MD
Amended and Restated Franchise License Agreement as of October 27, 2011 by and
between Hampton Inns Franchise, LLC and Grand Prix Fixed Lessee LLC
Hampton Inns Franchise LLC


DOC ID - 21031260.28
 
 

Sched C-1

--------------------------------------------------------------------------------




Hampton Inn, Islandia, NY
Amended and Restated Franchise License Agreement as of October 27, 2011 by and
between Hampton Inns Franchise, LLC and Grand Prix Fixed Lessee LLC
Hampton Inns Franchise LLC
Hampton Inn, Willow Grove, PA
Amended and Restated Franchise License Agreement as of October 27, 2011 by and
between Hampton Inns Franchise, LLC and Grand Prix Fixed Lessee LLC
Hampton Inns Franchise LLC
Sheraton Four Points, Fort Walton Beach, FL
License Agreement dated as of October 26, 2011, as amended and assigned, by and
between The Sheraton LLC, as licensor, and INK Lessee LLC, as licensee.
The Sheraton LLC
Sheraton, Rockville, MD
License Agreement dated as of October 27, 2011, as amended and assigned, by and
between The Sheraton LLC, as licensor, and Grand Prix Floating Lessee LLC, as
licensee.
The Sheraton LLC
Hyatt House, Belmont, CA
Franchise Agreement as of October 27, 2011 by and between Hyatt House
Franchising, L.L.C. and Grand Prix Fixed Lessee LLC
Hyatt House Franchising, L.L.C.
Hyatt House, El Segundo, CA
Franchise Agreement as of October 27, 2011 by and between Hyatt House
Franchising, L.L.C. and Grand Prix Fixed Lessee LLC
Hyatt House Franchising, L.L.C.
Hyatt House, Mount Laurel, NJ
Franchise Agreement as of October 27, 2011 by and between Hyatt House
Franchising, L.L.C. and Grand Prix Fixed Lessee LLC
Hyatt House Franchising, L.L.C.
Hyatt House,
Las Colinas, Irving, TX
Franchise Agreement as of October 27, 2011 by and between Hyatt House
Franchising, L.L.C. and Grand Prix Fixed Lessee LLC
Hyatt House Franchising, L.L.C.
Westin Inn, Morristown, NJ
License Agreement dated as of October 26, 2011, as amended and assigned, by and
between Westin Hotel Management, L.P., as licensor, and INK Lessee LLC, as
licensee.
Westin Hotel Management, L.P.





* * * * *

DOC ID - 21031260.28
 
 

Sched C-1

--------------------------------------------------------------------------------




SCHEDULE C-1
List of Franchise Agreement Defaults
Property


Franchise Agreement
Brief Description
Residence Inn Troy Southeast, Madison Heights, MI
Relicensing Franchise Agreement dated as of October 27, 2011, by and between
Marriott International, Inc., as franchisor, and Grand Prix Floating Lessee LLC,
as franchisee.
Notice of Red Zone 2/Default from Franchisor, dated February 28, 2014.
Hotel failed Marriott's Quality Assurance Program ("QA Program").



Potential Defaults
Property


Franchise Agreement
Brief Description
Courtyard, Fort Lauderdale, FL
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Hotel failed QA Program, but Franchisee has not received formal Notice Letter.
Towneplace Suites, Horsham, PA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International Inc. and Grand Prix Fixed Lessee LLC
Notice of Red Zone 1 Status from Franchisor, dated February 22, 2013.
Hotel failed QA Program and is in Red Zone 1.
Residence Inn, Shelton, CT
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Hotel failed QA Program and is in Red Zone 1.
Residence Inn, Altamonte Springs, FL
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Notice of Red Zone 1 Status from Franchisor, dated August 30, 2013.
Hotel failed QA Program and is in Red Zone 1.
Residence Inn, Mountain View, CA
Relicensing Franchise Agreement as of October 27, 2011 by and between Marriott
International, Inc. and Grand Prix Fixed Lessee LLC
Notice of Red Zone 1 Status from Franchisor, dated February 28, 2014.
Hotel failed QA Program and is in Red Zone 1.


DOC ID - 21031260.28
 
 

Sched C-1

--------------------------------------------------------------------------------




Courtyard, Montvale, NJ
Relicensing Franchise Agreement dated as of October 27, 2011, by and between
Marriott International, Inc., as franchisor, and Grand Prix Floating Lessee LLC,
as franchisee.
Hotel failed QA Program, but Franchisee has not received formal Notice Letter.
Sheraton, Rockville, MD
License Agreement dated as of October 27, 2011, as amended and assigned, by and
between The Sheraton LLC, as licensor, and Grand Prix Floating Lessee LLC, as
licensee.
Resolution of May 14, 2013 Notice of Default Letter.
Hotel was under construction at the time of Letter and resolved the issues, but
is awaiting approval from Franchisor.
Hyatt House, Mount Laurel, NJ
Franchise Agreement as of October 27, 2011 by and between Hyatt House
Franchising, L.L.C. and Grand Prix Fixed Lessee LLC
Deficiency Improvement Notice Letter from Franchisor, dated September 13, 2013.
Hotel is in the Deficiency Improvement Policy ("DIP").
Hyatt House, El Segundo, CA
Franchise Agreement as of October 27, 2011 by and between Hyatt House
Franchising, L.L.C. and Grand Prix Fixed Lessee LLC
Hotel is potentially in the DIP, but Franchisee has not received formal Notice
Letter.







[No further text on this page.]



DOC ID - 21031260.28
 
 

Sched C-1

--------------------------------------------------------------------------------






SCHEDULE D
List of Leases


1.
License Agreement, dated February 3, 2001, between INK Lessee, LLC,
successor-in-interest to ACQI Associates, L.P., as licensor, and AT&T Mobility,
successor-in-interest to Amcell of Atlantic City, LLC, as licensee, concerning
premises located at 1212 Pacific Avenue, Atlantic City, NJ 08401.



2.
Lease Agreement, dated March 1, 2011, between INK Lessee, LLC,
successor-in-interest to Grand Prix Floating Lessee LLC, as landlord, and
Commodore Parking Service, LLC, as tenant, concerning premises located at 1212
Pacific Avenue, Atlantic City, NJ 08401.



3.
Lease Agreement, dated August 30, 2007, between INK Lessee, LLC,
successor-in-interest to Grand Prix Floating Lessee LLC, as landlord, and South
City Prime Montvale, LLC, as tenant, concerning premises located at 100 Chestnut
Ridge Road, Montvale, New Jersey 07645.



4.
(I) Retail Area Lease Agreement, dated as of October 16, 1995, by and between
Grand Prix Fixed Lessee, LLC (successor-in-interest to Atlanta Lodging
Associates I, Limited Partnership), as landlord, and R-H Group, L.L.C., as
tenant; (II) Annex Lease Agreement, dated as of October 16, 1995, by and between
Grand Prix Fixed Lessee, LLC (successor-in-interest to Atlanta Lodging
Associates I, Limited Partnership), as landlord, and R-H Group, L.L.C., as
tenant; and (III) Penthouse Lease Agreement, dated as of October 16, 1995, by
and between Grand Prix Fixed Lessee, LLC (successor-in-interest to Atlanta
Lodging Associates I, Limited Partnership), as landlord, and R-H Group, L.L.C.,
as tenant; each concerning premises located at 134 Peachtree Street NW, Atlanta,
Georgia 30303.



5.
Agreement, dated November 1, 2011, between Island Hospitality Management Inc.,
as agent for INK Acquisition III, LLC, and Universal Vending Management, LLC,
concerning each of the Properties (as defined in the Purchase and Sale Agreement
to which this Schedule D is attached).



6.
Standard Office Lease, dated April 8, 2014, between INK Acquisition III, LLC, a
Delaware limited liability company, as Tenant, and Lake Midas LLC, a California
limited liability company, as Landlord, concerning premises located at 530
Lakeside Drive, Sunnyvale, California.



* * * * *

DOC ID - 21031260.28
 
 

Sched D-1

--------------------------------------------------------------------------------






[No further text on this page.]

DOC ID - 21031260.28
 
 

Sched D-2

--------------------------------------------------------------------------------




SCHEDULE D-1


List of Prepaid Rent


None.


[No further text on this page.]



DOC ID - 21031260.28
 
 

Sched D-1-1



--------------------------------------------------------------------------------






SCHEDULE E
Section 2(a)(2) Definitions


The "Grossed-Up Purchase Price" shall mean amount equal to $1,260,300,000.00.


The "Grossed-Up Specified Hotel Purchase Price" shall mean an amount equal to
$326,450,000.00


"Net Cash Flow" has the meaning forth in the Second Amended and Restated Limited
Liability Agreement of INK Acquisition LLC, dated as of October 27, 2011, made
by and between CRE-Ink REIT Member LLC and Chatham LP and the Second Amended and
Restated Limited Liability Agreement of INK Acquisition III LLC, dated as of
October 27, 2011, made by and between CRE-Ink TRS Holding, Inc. and Chatham TRS
Holding, Inc.


The "Chatham Post-Distribution Liquidating Distribution" equals 10.2778% of the
Net Cash Flow that would be distributed to the members of the Final Transferred
Entities if they were liquidated following the distribution of the Specified
Hotel Interests and a sale of all of the remaining assets of the Final
Transferred Entities for cash in an amount equal to the excess of the Grossed-Up
Purchase Price over the Grossed-Up Specified Hotel Purchase Price.


The "Chatham Pre-Distribution Liquidating Distribution" equals Net Cash Flow
that would be distributed by the Final Transferred Entities to Chatham Lodging
LP if they were liquidated following the Merger and the sale of all of their
assets for cash in an amount equal to the Grossed-Up Purchase Price.


The "Chatham Aggregate Deemed Distribution Amount" equals the excess of the
Chatham Pre-Distribution Liquidating Distribution over the Chatham
Post-Distribution Liquidating Distribution.


The "Specified Hotel Net Value" equals the fair market value of the Specified
Hotels immediately prior to the Mergers less the debt attributable to the
Specified Hotels.


The "Specified Hotel Transaction Consideration" equals the excess of the
Specified Hotels Net Value over Chatham Aggregate Deemed Distribution Amount.


The "Deemed Pro-Rata Distribution Amount" equals the Specified Hotel
Consideration divided by Sellers' Sharing Percentage.


The "Chatham Deemed Pro-Rata Distribution Amount" equals the product of the
Deemed Pro-Rata Distribution Amount and Chatham's Sharing Percentage.



DOC ID - 21031260.28
 
 

Sched E-1



--------------------------------------------------------------------------------




The "Deemed Disproportionate Distribution Amount" equals the excess of the
Chatham Aggregated Deemed Distribution Amount over the Chatham Deemed Pro-Rata
Distribution Amount.




* * * * *


[No further text on this page.]



DOC ID - 21031260.28
 
 

Sched E-1



--------------------------------------------------------------------------------








SCHEDULE F
Pending Condemnation Proceedings
None.




* * * * *


[No further text on this page.]





DOC ID - 21031260.28
 
 

Sched F-1



--------------------------------------------------------------------------------




SCHEDULE G
List of Litigation


General Litigation
Case Caption
Docket Number
SHEA SHAW V. ISLAND HOSPITALITY MANAGEMENT, INC., ET AL.
 
MAISONNEUVE PATRICE VS ISLAND HOSPITALITY MANAGEMENT,
NJ2011285256
GARCIA MARIA VS ISLAND HOSPITALITY MANAGEMENT,
ADJ8768795
HERNANDEZ VS. ISLAND HOSPITALITY MANAGEMENT
 
ELODIA PARRAS VS. ISLAND HOSPITALITY MANAGEMENT
 
VALENZUELA GILBERTO VS INNKEEPERS HOSPITALITY MANAGEM
NJ2011166745
SANCHEZ GLADYS VS ISLAND HOSPITALITY MANAGEMENT,
NJ2013082520
CORTES v. AMANCHA
 
ROSEMARY BARRIOS V. INNKEEPERS HOSPITALITY
ADJ8728578
ORNELAS MEDINA MARIA LIVIER VS ISLAND HOSPITALITY MANAGEMENT
ADJ8254923
SANTOS MARIA V. INNKEEPERS HOSPITALITY MANAGEM
2008-671
WESCOTT ANGELINA VS INNKEEPERS HOSPITALITY MANAGEM
NJ2011197678
HARRIGAN V. ISLAND HOSPITALITY MANAGEMENT, INC.
1071331


DOC ID - 21031260.28
 
 

Sched G-1



--------------------------------------------------------------------------------




SAPIENTE V. RESIDENCE INN BY MARRIOTT, LLC., ET AL
CV13 6012312
GUZMAN MATILDE VS ISLAND HOSPITALITY MANAGEMENT,
ADJ8370589
WILLIAMS, REGINALD ET AL V. INK ACQUISITION, LLC, ET AL
 
OSMIN VASQUEZ VS ISLAND HOSPITALITY MANAGEMENT,
B771773
GARCIA VS. LAMM, INNKEEPERS HOSPITALITY, INNKEEPERS USA, ET
03915/10
LYNCH EDWARD VS ISLAND HOSPITALITY MANAGEMENT,
NJ2012343338
TIBURCIO LUISA VS INNKEEPERS HOSPITALITY MANAGEM
709-942713
MICHAEL CLAUDIUS V. GRAND PRIX WILLOW GROVE LLC
 
VISSANDIER JOSIANA VS ISLAND HOSPITALITY MANAGEMENT,
3440428
DOKO BUJAR VS INNKEEPERS HOSPITALITY MANAGEM
 
THOMAS O'LEARY VS GRAND PRIX LOUISVILLE LLC ISLAND HOSPITALI
 
JANE DOE VS ISLAND HOSPITALITY MANAGEMENT
 
SANCHEZ ANTONIETA VS INNKEEPERS HOSPITALITY MANAGEM
ADJ8210911
MARTINEZ MARJO VS ISLAND HOSPITALITY MANAGEMENT
 
RIPOSO
002319-000907-GB-01




[CONTINUED ON FOLLOWING PAGE]

DOC ID - 21031260.28
 
 

Sched G-2



--------------------------------------------------------------------------------






Open Employment Legal Matters
Party Name
Issue
Dilma Coleman
Discrimination
Cassandra Collins
Discrimination
Michele Halpin
Discrimination
Briel Banks
Discrimination
Martinez/Rodriguez/Mercado
Wage & Hour
Christine Barbin
Discrimination
Yuron Villanueva
Wrongful Termination
Berquy Bailote
Discrimination
CBA Local 6
New CBA
Timothy Fennell
Wrongful Termination
Timothy Fennell
Wage & Hour
Irma Silva
Lost Time
Maria Cortes
Lost Time
Elodia Parras
Lost Time
Antonio Gonzalez
Lost Time


DOC ID - 21031260.28
 
 

Sched G-3



--------------------------------------------------------------------------------




Claudia Medina
Lost Time
Evelyn Dement
Lost Time
Alba Hernandez Anguiano
Lost Time
Graciela Galvez
Lost Time
Gloria Quezada
Lost Time
Berquy Bailote
Lost Time
Maria Magda Alvarez
Lost Time
Maria Martinez
Lost Time
Gisela Amayo
Lost Time





[CONTINUED ON NEXT PAGE]




Other Litigation

DOC ID - 21031260.28
 
 

Sched G-4



--------------------------------------------------------------------------------




Claimant Name
Claim Number
JARED ROSSI
L001037967-1-10-00
ALICE HANIFY
L001158797-1-30-00
SHIU HUEI YEN
L000818004-1-10-12
TERRANCE JAMES
L001024886-1-30-00
ROSVELLANN DIONES-GARNER
L001024886-2-30-00
ANDREW RAPOZA
L000949836-1-30-00





Pending or Threatened Litigation
FIRE AND OAK (MONTVALE COURTYARD)
Dispute related to payments with respect to good and services.










DOC ID - 21031260.28
 
 

Sched G-5



--------------------------------------------------------------------------------










SCHEDULE H-1
Mezz A Borrowers


1.    GRAND PRIX MEZZ BORROWER FIXED A LLC
2.    INK MEZZ BORROWER A LLC
3.    INK IV MEZZ BORROWER A LLC
4.    INK V MEZZ BORROWER A LLC
5.    INK V MEZZ BORROWER 2A LLC
6.    INK VI MEZZ BORROWER A LLC
7.    INK VI MEZZ BORROWER 2A LLC
8.    INK VII MEZZ BORROWER A LLC
9.    INK VII MEZZ BORROWER 2A LLC




* * * * *


[No further text on this page.]



DOC ID - 21031260.28
 
 

Sched H-1-1



--------------------------------------------------------------------------------




SCHEDULE H-2
Mezz B Borrowers


1.    GRAND PRIX MEZZ BORROWER FIXED B LLC
2.    INK MEZZ BORROWER B LLC
3.    INK IV MEZZ BORROWER B LLC
4.    INK V MEZZ BORROWER B LLC
5.    INK V MEZZ BORROWER 2B LLC
6.    INK VI MEZZ BORROWER B LLC
7.    INK VI MEZZ BORROWER 2B LLC
8.    INK VII MEZZ BORROWER B LLC
9.    INK VII MEZZ BORROWER 2B LLC




* * * * *


[No further text on this page.]



DOC ID - 21031260.28
 
 

Sched H-2-1



--------------------------------------------------------------------------------




SCHEDULE H-3
Mezz C Borrowers


1.    GRAND PRIX MEZZ BORROWER FIXED LLC
2.    INK MEZZ BORROWER LLC
3.    INK IV MEZZ BORROWER LLC
4.    INK V MEZZ BORROWER LLC
5.    INK V MEZZ BORROWER 2C LLC
6.    INK VI MEZZ BORROWER LLC
7.    INK VI MEZZ BORROWER 2C LLC
8.    INK VII MEZZ BORROWER LLC
9.    INK VII MEZZ BORROWER 2C LLC




* * * * *


[No further text on this page.]



DOC ID - 21031260.28
 
 

Sched H-3-1



--------------------------------------------------------------------------------




SCHEDULE I
Current Structure Chart



DOC ID - 21031260.28
 
 

Sched I-1



--------------------------------------------------------------------------------




[orgchart.jpg]

DOC ID - 21031260.28
 
 

Sched I-2



--------------------------------------------------------------------------------




[orgchart2.jpg]



DOC ID - 21031260.28
 
 

Sched I-3



--------------------------------------------------------------------------------




Exhibit A
Grand Prix Belmont LLC
Grand Prix Campbell/San Jose LLC
Grand Prix Fremont LLC
Grand Prix Mountain View LLC
Grand Prix San Jose LLC
Grand Prix San Mateo LLC
Grand Prix Ft. Lauderdale LLC
Grand Prix Naples LLC
Grand Prix Atlanta (Peachtree Corners) LLC
Grand Prix Atlanta LLC
Grand Prix Chicago LLC
Grand Prix Columbia LLC
Grand Prix Gaithersburg LLC
Grand Prix Portland LLC
Grand Prix Livonia LLC
Grand Prix Islandia LLC
Grand Prix Horsham LLC
Grand Prix Willow Grove LLC
Grand Prix Addison (RI) LLC
Grand Prix Arlington LLC
Grand Prix Las Colinas LLC
Grand Prix Richmond (Northwest) LLC
Grand Prix Bellevue LLC
Grand Prix Bothell LLC
Grand Prix Lynnwood LLC
Grand Prix Tukwila LLC




DOC ID - 21031260.28
 
 

Sched I-4



--------------------------------------------------------------------------------




SCHEDULE J
Purchase Price
[See attached]



DOC ID - 21031260.28
 
 

Sched J-1



--------------------------------------------------------------------------------




INK CLOSING DISTRIBUTIONS - CLOSING DATE SENSITIVITES
 
 
 
 
 
 
 
 
 
Closing Distributions
Closing
 
Equity Purchase
 
Debt
 
Purchase
Date
 
Price
 
Repayment
 
Price
 
 
 
 
 
 
 
5/16/2014
 
$
280,687,583.58


 
$
900,000,000.00


 
$
1,180,687,583.58


5/17/2014
 
280,698,654.24


 
900,000,000.00


 
1,180,698,654.24


5/18/2014
 
280,709,730.65


 
900,000,000.00


 
1,180,709,730.65


5/19/2014
 
280,720,812.83


 
900,000,000.00


 
1,180,720,812.83


5/20/2014
 
280,731,900.78


 
900,000,000.00


 
1,180,731,900.78


5/21/2014
 
280,742,994.50


 
900,000,000.00


 
1,180,742,994.50


5/22/2014
 
280,754,094.00


 
900,000,000.00


 
1,180,754,094.00


5/23/2014
 
280,765,199.28


 
900,000,000.00


 
1,180,765,199.28


5/24/2014
 
280,776,310.33


 
900,000,000.00


 
1,180,776,310.33


5/25/2014
 
280,787,427.18


 
900,000,000.00


 
1,180,787,427.18


5/26/2014
 
280,798,549.81


 
900,000,000.00


 
1,180,798,549.81


5/27/2014
 
280,809,678.23


 
900,000,000.00


 
1,180,809,678.23


5/28/2014
 
280,820,812.44


 
900,000,000.00


 
1,180,820,812.44


5/29/2014
 
280,831,952.45


 
900,000,000.00


 
1,180,831,952.45


5/30/2014
 
280,843,098.27


 
900,000,000.00


 
1,180,843,098.27


5/31/2014
 
280,854,249.88


 
900,000,000.00


 
1,180,854,249.88


6/1/2014
 
280,865,407.30


 
900,000,000.00


 
1,180,865,407.30


6/2/2014
 
280,876,570.54


 
900,000,000.00


 
1,180,876,570.54


6/3/2014
 
280,887,739.58


 
900,000,000.00


 
1,180,887,739.58


6/4/2014
 
280,898,914.44


 
900,000,000.00


 
1,180,898,914.44


6/5/2014
 
280,910,095.12


 
900,000,000.00


 
1,180,910,095.12


6/6/2014
 
280,921,281.62


 
900,000,000.00


 
1,180,921,281.62


6/7/2014
 
280,932,473.95


 
900,000,000.00


 
1,180,932,473.95


6/8/2014
 
280,943,672.10


 
900,000,000.00


 
1,180,943,672.10


6/9/2014
 
280,954,876.09


 
900,000,000.00


 
1,180,954,876.09


6/10/2014
 
280,966,085.91


 
900,000,000.00


 
1,180,966,085.91


6/11/2014
 
280,977,301.57


 
900,000,000.00


 
1,180,977,301.57


6/12/2014
 
280,988,523.07


 
900,000,000.00


 
1,180,988,523.07


6/13/2014
 
280,999,750.42


 
900,000,000.00


 
1,180,999,750.42


6/14/2014
 
281,010,983.61


 
900,000,000.00


 
1,181,010,983.61


6/15/2014
 
281,022,222.65


 
900,000,000.00


 
1,181,022,222.65


6/16/2014
 
281,033,467.55


 
900,000,000.00


 
1,181,033,467.55


6/17/2014
 
281,044,718.30


 
900,000,000.00


 
1,181,044,718.30


6/18/2014
 
281,055,974.91


 
900,000,000.00


 
1,181,055,974.91


6/19/2014
 
281,067,237.39


 
900,000,000.00


 
1,181,067,237.39


6/20/2014
 
281,078,505.73


 
900,000,000.00


 
1,181,078,505.73




DOC ID - 21031260.28
 
 

Sched J-1



--------------------------------------------------------------------------------




6/21/2014
 
281,089,779.94


 
900,000,000.00


 
1,181,089,779.94


6/22/2014
 
281,101,060.02


 
900,000,000.00


 
1,181,101,060.02


6/23/2014
 
281,112,345.98


 
900,000,000.00


 
1,181,112,345.98


6/24/2014
 
281,123,637.82


 
900,000,000.00


 
1,181,123,637.82


6/25/2014
 
281,134,935.54


 
900,000,000.00


 
1,181,134,935.54


6/26/2014
 
281,146,239.14


 
900,000,000.00


 
1,181,146,239.14


6/27/2014
 
281,157,548.64


 
900,000,000.00


 
1,181,157,548.64


6/28/2014
 
281,168,864.02


 
900,000,000.00


 
1,181,168,864.02


6/29/2014
 
281,180,185.30


 
900,000,000.00


 
1,181,180,185.30


6/30/2014
 
281,191,512.48


 
900,000,000.00


 
1,181,191,512.48


7/1/2014
 
281,202,845.55


 
900,000,000.00


 
1,181,202,845.55


7/2/2014
 
281,214,184.54


 
900,000,000.00


 
1,181,214,184.54


7/3/2014
 
281,225,529.42


 
900,000,000.00


 
1,181,225,529.42


7/4/2014
 
281,236,880.22


 
900,000,000.00


 
1,181,236,880.22


7/5/2014
 
281,248,236.94


 
900,000,000.00


 
1,181,248,236.94


7/6/2014
 
281,259,599.57


 
900,000,000.00


 
1,181,259,599.57


7/7/2014
 
281,270,968.12


 
900,000,000.00


 
1,181,270,968.12


7/8/2014
 
281,282,342.59


 
900,000,000.00


 
1,181,282,342.59


7/9/2014
 
281,293,722.99


 
900,000,000.00


 
1,181,293,722.99


7/10/2014
 
281,305,109.32


 
900,000,000.00


 
1,181,305,109.32


7/11/2014
 
281,316,501.59


 
900,000,000.00


 
1,181,316,501.59


7/12/2014
 
281,327,899.78


 
900,000,000.00


 
1,181,327,899.78


7/13/2014
 
281,339,303.92


 
900,000,000.00


 
1,181,339,303.92


7/14/2014
 
281,350,714.00


 
900,000,000.00


 
1,181,350,714.00


7/15/2014
 
281,362,130.03


 
900,000,000.00


 
1,181,362,130.03


7/16/2014
 
281,373,552.00


 
900,000,000.00


 
1,181,373,552.00


7/17/2014
 
281,384,979.93


 
900,000,000.00


 
1,181,384,979.93


7/18/2014
 
281,396,413.81


 
900,000,000.00


 
1,181,396,413.81


7/19/2014
 
281,407,853.65


 
900,000,000.00


 
1,181,407,853.65


7/20/2014
 
281,419,299.45


 
900,000,000.00


 
1,181,419,299.45


7/21/2014
 
281,430,751.22


 
900,000,000.00


 
1,181,430,751.22


7/22/2014
 
281,442,208.95


 
900,000,000.00


 
1,181,442,208.95


7/23/2014
 
281,453,672.66


 
900,000,000.00


 
1,181,453,672.66


7/24/2014
 
281,465,142.34


 
900,000,000.00


 
1,181,465,142.34


7/25/2014
 
281,476,618.00


 
900,000,000.00


 
1,181,476,618.00


7/26/2014
 
281,488,099.64


 
900,000,000.00


 
1,181,488,099.64


7/27/2014
 
281,499,587.26


 
900,000,000.00


 
1,181,499,587.26


7/28/2014
 
281,511,080.87


 
900,000,000.00


 
1,181,511,080.87


7/29/2014
 
281,522,580.47


 
900,000,000.00


 
1,181,522,580.47


7/30/2014
 
281,534,086.07


 
900,000,000.00


 
1,181,534,086.07


7/31/2014
 
281,545,597.66


 
900,000,000.00


 
1,181,545,597.66


8/1/2014
 
281,557,115.25


 
900,000,000.00


 
1,181,557,115.25




DOC ID - 21031260.28
 
 

Sched J-2



--------------------------------------------------------------------------------




8/2/2014
 
281,568,638.85


 
900,000,000.00


 
1,181,568,638.85


8/3/2014
 
281,580,168.45


 
900,000,000.00


 
1,181,580,168.45


8/4/2014
 
281,591,704.06


 
900,000,000.00


 
1,181,591,704.06


8/5/2014
 
281,603,245.69


 
900,000,000.00


 
1,181,603,245.69


8/6/2014
 
281,614,793.33


 
900,000,000.00


 
1,181,614,793.33


8/7/2014
 
281,626,346.99


 
900,000,000.00


 
1,181,626,346.99


8/8/2014
 
281,637,906.68


 
900,000,000.00


 
1,181,637,906.68


8/9/2014
 
281,649,472.39


 
900,000,000.00


 
1,181,649,472.39


8/10/2014
 
281,661,044.13


 
900,000,000.00


 
1,181,661,044.13


8/11/2014
 
281,672,621.90


 
900,000,000.00


 
1,181,672,621.90


8/12/2014
 
281,684,205.71


 
900,000,000.00


 
1,181,684,205.71


8/13/2014
 
281,695,795.56


 
900,000,000.00


 
1,181,695,795.56


8/14/2014
 
281,707,391.45


 
900,000,000.00


 
1,181,707,391.45


8/15/2014
 
281,718,993.38


 
900,000,000.00


 
1,181,718,993.38


8/16/2014
 
281,730,601.37


 
900,000,000.00


 
1,181,730,601.37


8/17/2014
 
281,742,215.41


 
900,000,000.00


 
1,181,742,215.41


8/18/2014
 
281,753,835.50


 
900,000,000.00


 
1,181,753,835.50


8/19/2014
 
281,765,461.65


 
900,000,000.00


 
1,181,765,461.65


8/20/2014
 
281,777,093.86


 
900,000,000.00


 
1,181,777,093.86


8/21/2014
 
281,788,732.14


 
900,000,000.00


 
1,181,788,732.14


8/22/2014
 
281,800,376.49


 
900,000,000.00


 
1,181,800,376.49


8/23/2014
 
281,812,026.91


 
900,000,000.00


 
1,181,812,026.91


8/24/2014
 
281,823,683.40


 
900,000,000.00


 
1,181,823,683.40


8/25/2014
 
281,835,345.97


 
900,000,000.00


 
1,181,835,345.97


8/26/2014
 
281,847,014.63


 
900,000,000.00


 
1,181,847,014.63


8/27/2014
 
281,858,689.37


 
900,000,000.00


 
1,181,858,689.37


8/28/2014
 
281,870,370.19


 
900,000,000.00


 
1,181,870,370.19


8/29/2014
 
281,882,057.11


 
900,000,000.00


 
1,181,882,057.11


8/30/2014
 
281,893,750.12


 
900,000,000.00


 
1,181,893,750.12


8/31/2014
 
281,905,449.23


 
900,000,000.00


 
1,181,905,449.23


9/1/2014
 
281,917,154.44


 
900,000,000.00


 
1,181,917,154.44


9/2/2014
 
281,928,865.76


 
900,000,000.00


 
1,181,928,865.76


9/3/2014
 
281,940,583.19


 
900,000,000.00


 
1,181,940,583.19


9/4/2014
 
281,952,306.72


 
900,000,000.00


 
1,181,952,306.72


9/5/2014
 
281,964,036.37


 
900,000,000.00


 
1,181,964,036.37


9/6/2014
 
281,975,772.14


 
900,000,000.00


 
1,181,975,772.14


9/7/2014
 
281,987,514.03


 
900,000,000.00


 
1,181,987,514.03


9/8/2014
 
281,999,262.04


 
900,000,000.00


 
1,181,999,262.04


9/9/2014
 
282,011,016.18


 
900,000,000.00


 
1,182,011,016.18


9/10/2014
 
282,022,776.45


 
900,000,000.00


 
1,182,022,776.45


9/11/2014
 
282,034,542.86


 
900,000,000.00


 
1,182,034,542.86


9/12/2014
 
282,046,315.40


 
900,000,000.00


 
1,182,046,315.40




DOC ID - 21031260.28
 
 

Sched J-3



--------------------------------------------------------------------------------




9/13/2014
 
282,058,094.08


 
900,000,000.00


 
1,182,058,094.08


9/14/2014
 
282,069,878.91


 
900,000,000.00


 
1,182,069,878.91


9/15/2014
 
282,081,669.89


 
900,000,000.00


 
1,182,081,669.89






DOC ID - 21031260.28
 
 

Sched J-4



--------------------------------------------------------------------------------




SCHEDULE K
Insurance Certificates


1. Certificate of Liability Insurance, dated April, 24, 2014, Policy No.
301375-043877
(Agency: Arthur J. Gallagher Risk Management Services, Inc.; Insured: Island
Hospitality Management, Inc.), effective December 31, 2013.


2. Certificate of Commercial Property Insurance, dated December 2, 2013,
Certificate No: 57005208434 (Agency: Aon Risk Services Northeast, Inc.; Insured:
INK Acquisition, LLC), effective December 1, 2013.
* * * * *


[No further text on this page.]



DOC ID - 21031260.28
 
 

Sched K-1



--------------------------------------------------------------------------------




SCHEDULE L
Financials


[See Attached]


* * * * *


[No further text on this page.]



DOC ID - 21031260.28
 
 

Sched L-1



--------------------------------------------------------------------------------




SCHEDULE M
Judgments
None.




* * * * *


[No further text on this page.]



DOC ID - 21031260.28
 
 

Sched M-1



--------------------------------------------------------------------------------




SCHEDULE N
Operating Leases


 
Individual Property
Operating Lease
1.    
Hyatt House Belmont
400 Concourse Drive
Belmont, CA 94002




Operating Lease Agreement, dated as of April 1, 2004, by and between Innkeepers
Summerfield General, L.P., as lessor (“Original Lessor”) and KPA Leaseco V,
Inc., as lessee (“Original Lessee V”), as amended by (i) Amendment to Operating
Lease, dated as of April 1, 2004, by and between Original Lessor and Original
Lessee, (ii) Second Amendment to Operating Lease, dated as of October 27, 2011,
by and between Grand Prix Belmont LLC (“Belmont Lessor”) and Grand Prix Fixed
Lessee LLC (“Fixed Lessee”), and (iii) Third Amendment to Operating Lease, dated
as of September 4, 2013, by and between Belmont Lessor and Fixed Lessee.
2.    
Residence Inn San Jose (Campbell)
2761 South Bascom Ave.
Campbell, CA 95008
Renewed and Restated Operating Lease Agreement, dated as of June 1, 2011, by and
between Grand Prix Campbell/San Jose LLC “Campbell Lessor”) and Fixed Lessee, as
amended by (i) First Amendment to Renewed and Restated Operating Lease, dated as
of October 27, 2011, by and between Campbell Lessor and Fixed Lessee, and (ii)
Second Amendment to Renewed and Restated Operating Lease, dated as of September
4, 2013, by and between Campbell Lessor and Fixed Lessee.
3.    
Hyatt House El Segundo
810 South Douglas Street
El Segundo, CA 90245
Operating Lease Agreement, dated as of April 1, 2004, Innkeepers Summerfield
General II, L.P., as lessor (“Original Lessor II”) and KPA Leaseco IV, Inc., as
lessee (“Original Lessee IV”), as amended by (i) Amendment to Operating Lease,
dated as of April 1, 2004, by and between Original Lessor II and Original Lessee
IV (ii) Second Amendment to Operating Lease, dated as of October 27, 2011, by
and between Grand Prix El Segundo LLC (“El Segundo Lessor”) and Fixed Lessee and
(iii) Third Amendment to Operating Lease, dated as of September 4, 2013, by and
between El Segundo Lessor and Fixed Lessee.


DOC ID - 21031260.28
 
 

Sched N-1



--------------------------------------------------------------------------------




 
Individual Property
Operating Lease
4.    
Residence Inn Fremont
5400 Farwell Place
Fremont, CA 94536
Renewed and Restated Operating Lease Agreement, dated as of June 1, 2011, by and
between Grand Prix Fremont LLC (“Fremont Lessor”) and Fixed Lessee, as amended
by (i) First Amendment to Renewed and Restated Operating Lease, dated as of
October 27, 2011, by and between Fremont Lessor and Fixed Lessee, and (ii)
Second Amendment to Renewed and Restated Operating Lease, dated as of September
4, 2013, by and between Fremont Lessor and Fixed Lessee.
5.    
Residence Inn Mountain View 1854 El Camino Real
West Mountain View, CA 94040
Renewed and Restated Operating Lease Agreement, dated as of June 1, 2011, by and
between Grand Prix Mountain View LLC (“Mountain View Lessor”) and Fixed Lessee,
as amended by (i) First Amendment to Renewed and Restated Operating Lease, dated
as of October 27, 2011, by and between Mountain View Lessor and Fixed Lessee,
and (ii) Second Amendment to Renewed and Restated Operating Lease, dated as of
September 4, 2013, by and between Mountain View Lessor and Fixed Lessee.
6.    
Residence Inn Ontario
2025 Convention Center Way Ontario, CA 91764
Renewed and Restated Operating Lease Agreement, dated as of June 1, 2011, by and
between Grand Prix Ontario LLC (“Ontario Lessor”) and Grand Prix Floating Lessee
LLC (“Floating Lessee”), as amended by First Amendment to Renewed and Restated
Operating Lease, dated as of October 27, 2011, by and between Ontario Lessor and
Floating Lessee, as assigned by Floating Lessee to INK Lessee LLC (“INK Lessee”)
by that certain Assignment and Assumption of Operating Lease Agreement, dated as
of February 24, 2012, as further amended by Second Amendment to Renewed and
Restated Operating Lease, dated as of September 4, 2013, by and between Ontario
Lessor and INK Lessee.
7.    
Residence Inn San Jose South 6111 San Ignacio Ave.
San Jose, CA 95119
Renewed and Operating Lease Agrement, dated as of June 1, 2011, by and between
Grand Prix Campbell/San Jose LLC (“San Jose Lessor”) and Fixed Lessee, as
amended by (i) First Amendment to Renewed and Restated Operating Lease, dated as
of October 27, 2011, by and between San Jose Lessor and Fixed Lessee, and (ii)
Second Amendment to Renewed and Restated Operating Lease, dated as of September
4, 2013, by and between San Jose Lessor and Fixed Lessee.
8.    
Residence Inn San Mateo
2000 Winward Way
San Mateo, CA 94404
Renewed and Restated Operating Lease Agreement, dated as of November 1, 2009, by
and between Grand Prix San Mateo LLC (“San Mateo Lessor”) and Fixed Lessee, as
amended by (i) First Amendment to Renewed and Restated Operating Lease, dated as
of October 27, 2011, by and between San Mateo Lessor and Fixed Lessee.


DOC ID - 21031260.28
 
 

Sched N-2



--------------------------------------------------------------------------------




 
Individual Property
Operating Lease
9.    
Residence Inn Silicon Valley I
750 Lakeway Drive
Sunnyvale, CA 94085
Renewed and Restated Operating Lease Agreement, dated as of November 1, 2009, by
and between Grand Prix Sili I LLC (“Sili I Lessor”) and Fixed Lessee, as amended
by First Amendment to Renewed and Restated Operating Lease, dated as of October
27, 2011, by and between Sili I Lessor and Fixed Lessee.
10.    
Residence Inn Silicon Valley II 1080 Stewart Drive
Sunnyvale, CA 94086
Renewed and Restated Operating Lease Agreement, dated as of November 1, 2009, by
and between Grand Prix Sili II LLC (“Sili II Lessor”) and Fixed Lessee, as
amended by First Amendment to Renewed and Restated Operating Lease, dated as of
October 27, 2011, by and between Sili II Lessor and Fixed Lessee.
11.    
Residence Inn Denver Downtown 2777 Zuni Street
Denver, CO 80211
Renewed and Restated Operating Lease Agreement, dated as of November 1, 2009, by
and between Grand Prix Denver LLC (“Denver Lessor”) and Fixed Lessee, as amended
by First Amendment to Renewed and Restated Operating Lease, dated as of October
27, 2011, by and between Denver Lessor and Fixed Lessee.
12.    
Residence Inn Denver South (Tech)
6565 South Yosemite Street
Englewood, CO 80111
Renewed and Restated Operating Lease Agreement, dated as of June 1, 2011, by and
between Grand Prix Englewood/Denver South LLC (“Englewood Lessor”) and Fixed
Lessee, as amended by (i) First Amendment to Renewed and Restated Operating
Lease Agreement, dated as of October 27, 2011, by and between Englewood Lessor
and Fixed Lessee, and (ii) Second Amendment to Renewed and Restated Operating
Lease, dated as of September 4, 2013, by and between Englewood Lessor and Fixed
Lessee.
13.    
Residence Inn Shelton
1001 Bridgeport Ave.
Shelton, CT 06484
Renewed and Restated Operating Lease Agreement, dated as of June 1, 2011, by and
between Grand Prix Shelton LLC (“Shelton Lessor”) and Fixed Lessee, as amended
by (i) First Amendment to Renewed and Restated Operating Lease Agreement, dated
as of October 27, 2011, by and between Shelton Lessor and Fixed Lessee, and (ii)
Second Amendment to Renewed and Restated Operating Lease, dated as of September
4, 2013, by and between Shelton Lessor and Fixed Lessee.
14.    
Residence Inn Windsor
I-91 at Bloomfield Ave.
100 Dufney Lane
Windsor, CT 06095
Renewed and Restated Operating Lease Agreement, dated as of June 1, 2011, by and
between Grand Prix Windsor LLC (“Windsor Lessor”) and Fixed Lessee, as amended
by (i) First Amendment to Renewed and Restated Operating Lease Agreement, dated
as of October 27, 2011, by and between Windsor Lessor and Fixed Lessee, and (ii)
Second Amendment to Renewed and Restated Operating Lease, dated as of September
4, 2013, by and between Windsor Lessor and Fixed Lessee.


DOC ID - 21031260.28
 
 

Sched N-3



--------------------------------------------------------------------------------




 
Individual Property
Operating Lease
15.    
Residence Inn Altamonte Springs, 270 Douglas Ave.
Altamonte Springs, FL 32714
Renewed and Restated Operating Lease Agreement, dated as of June 1, 2011, by and
between Grand Prix Altamonte LLC (“Altamonte Lessor”) and Fixed Lessee, as
amended by (i) First Amendment to Renewed and Restated Operating Lease
Agreement, dated as of October 27, 2011, by and between Altamonte Lessor and
Fixed Lessee, and (ii) Second Amendment to Renewed and Restated Operating Lease,
dated as of September 4, 2013, Altamonte Lessor and Fixed Lessee.
16.    
Courtyard Fort Lauderdale
2440 W Cypress Creek Rd.
Fort Lauderdale, FL 33309
Renewed and Restated Operating Lease Agreement, dated as of September 23, 2009,
by and between Grand Prix Ft. Lauderdale LLC (“Ft. Lauderdale Lessor”) and Fixed
Lessee, as amended by First Amendment to Renewed and Restated Operating Lease,
dated as of October 27, 2011, by and between Ft. Lauderdale Lessor and Fixed
Lessee.
17.    
Hampton Inn Naples
3210 Tamiami Trail North
Naples, FL 34102
Renewed and Restated Operating Lease Agreement, dated as of September 23, 2009,
by and between Grand Prix Naples LLC (“Naples Lessor”) and Fixed Lessee, as
amended by (i) First Amendment to Renewed and Restated Operating Lease, dated as
of October 27, 2011, by and between Naples Lessor and Fixed Lessee, and (ii)
Second Amendment to Renewed and Restated Operating Lease, dated as of September
4, 2013, by and between Naples Lessor and Fixed Lessee.
18.    
Four Points Ft. Walton Beach
1325 Miracle Strip
Ft. Walton Beach, FL 32548
Renewed and Restated Operating Lease Agreement, dated as of May 18, 2009, by and
between KPA/GP Ft. Walton Beach LLC (“Ft. Walton Lessor”) and Floating Lessee,
as amended by First Amendment to Renewed and Restated Operating Lease, dated as
of October 27, 2011, by and between Ft. Walton Lessor and Floating Lessee, as
assigned by Floating Lessee to INK Lessee by that certain Assignment and
Assumption of Operating Lease Agreement, dated as of February 24, 2012, as
further amended by Second Amendment to Renewed and Restated Operating Lease,
dated as of September 4, 2013, by and between Ft. Walton Lessor and INK Lessee.
19.    
Residence Inn Atlanta Peachtree, 5500 Triangle Drive
Norcross, GA 30092
Operating Lease Agreement, dated as of October 9, 1998, by and between
Innkeepers RI General, L.P. (“Original Lessor RI”) and JF Hotel III, Inc. (“JF
Lessee”), as amended by (i) First Amendment to Operating Lease, dated as of
November 1, 2002, by and between Innkeepers Residence General, L.P. and
Innkeepers Hospitality III, Inc. (f/k/a JF Lessee), and (ii) Second Amendment to
Operating Lease, dated as of October 27, 2011, by and between Grand Prix Atlanta
(Peachtree Corners) LLC and Fixed Lessee.


DOC ID - 21031260.28
 
 

Sched N-4



--------------------------------------------------------------------------------




 
Individual Property
Operating Lease
20.    
Residence Inn Atlanta Downtown 134 Peachtree Street NW
Atlanta, GA 30303
Renewed and Restated Operating Lease Agreement, dated as of October 25, 2009, by
and between Grand Prix Atlanta LLC (“Atlanta Lessor”) and Fixed Lessee, as
amended by First Amendment to Renewed and Restated Operating Lease, dated as of
October 27, 2011, by and between Atlanta Lessor and Fixed Lessee.
21.    
Residence Inn Rosemont/O'Hare
7101 Chestnut Street
Rosemont, IL 60018
Operating Lease Agreement, dated as of January 8, 1999, by and between Original
Lessor RI and JF Lessee, as amended by (i) First Amendment to Operating Lease
Agreement, dated as of November 1, 2002, by and between Innkeepers Residence
General, L.P. and Innkeepers Hospitality III, Inc. (f/k/a JF Lessee) as lessee,
(ii) Operating Lease Amendment, dated as of June 29, 2007, by and between Grand
Prix Chicago LLC (“Chicago Lessor”) and Fixed Lessee and (iii) Third Amendment
to Operating Lease, dated as of October 27, 2011, by and between Chicago Lessor
and Fixed Lessee.
22.    
Residence Inn Lexington (KY) North
1080 Newtown Pike
Lexington, KY 40511


Renewed and Restated Operating Lease Agreement, dated as of June 1, 2011, by and
between Grand Prix Lexington LLC (“Lexington Lessor”) and Fixed Lessee, as
amended by (i) First Amendment to Renewed and Restated Operating Lease
Agreement, dated as of October 27, 2011, by and between Lexington Lessor and
Fixed Lessee, and (ii) Second Amendment to Renewed and Restated Operating Lease,
dated as of September 4, 2013, by and between Lexington Lessor and Fixed Lessee.
23.    
Residence Inn Louisville North
120 North Hurstbourne Pkwy.
Louisville, KY 40222
Renewed and Restated Operating Lease Agreement, dated as of June 1, 2011, by and
between Grand Prix Louisville (RI) LLC (“Louisville Lessor”) and Fixed Lessee,
as amended by (i) First Amendment to Renewed and Restated Operating Lease
Agreement, dated as of October 27, 2011, by and between Louisville Lessor and
Fixed Lessee, and (ii) Second Amendment to Renewed and Restated Operating Lease,
dated as of September 4, 2013, by and between Louisville Lessor and Fixed
Lessee.


DOC ID - 21031260.28
 
 

Sched N-5



--------------------------------------------------------------------------------




 
Individual Property
Operating Lease
24.    
Hampton Inn Louisville Downtown
101 East Jefferson Street
Louisville, KY 40202
Renewed and Restated Operating Lease Agreement, dated as of June 27, 2009, by
and between KPA/GP Louisville (HI) LLC (“Louisville (HI) Lessor”) and Floating
Lessee, as amended by First Amendment to Renewed and Restated Operating Lease,
dated as of October 27, 2011, by and between Louisville (HI) Lessor and Floating
Lessee, as assigned by Floating Lessee to INK Lessee by that certain Assignment
and Assumption of Operating Lease Agreement, dated as of February 24, 2012, as
further amended by Second Amendment to Renewed and Restated Operating Lease,
dated as of September 4, 2013, by and between Louisville (HI) Lessor and INK
Lessee.
25.    
Hampton Inn Columbia
8880 Columbia 100 Park
Columbia, MD 21045
Second Amended and Restated Operating Lease Agreement, dated as of September 4,
2013, by and between Grand Prix Columbia LLC and Fixed Lessee.
26.    
Residence Inn Gaithersburg
9721 Washingtonian Blvd.
Gaithersburg, MD 20878
Second Amended and Restated Operating Lease Agreement, dated as of September 4,
2013, by and between Grand Prix Gaithersburg LLC and Fixed Lessee.
27.    
Sheraton Rockville
920 Redland Boulevard
Rockville, MD 20850
Second Amended and Restated Operating Lease Agreement, dated as of September 4,
2013, by and between Grand Prix Rockville LLC and INK Lessee.
28.    
Residence Inn Portland
800 Roundwood Drive
Scarborough, ME 04074
Renewed and Restated Operating Lease Agreement, dated as of November 1, 2009, by
and between Grand Prix Portland LLC (“Portland Lessor”) and Fixed Lessee, as
amended by First Amendment to Renewed and Restated Operating Lease, dated as of
October 27, 2011, by and between Portland Lessor and Fixed Lessee.
29.    
Residence Inn Livonia
17250 Fox Drive
Livonia, MI 48152
Operating Lease Agreement, dated as of March 12, 1999, by and Original Lessor RI
and JF Lessee, as amended by (i) First Amendment to Operating Lease Agreement,
dated as of November 1, 2002, by and between Innkeepers Residence General, L.P.
and Innkeepers Hospitality III, Inc. (f/k/a JF Lessee), (ii) Second Amendment to
Operating Lease, dated as of October 27, 2011, by and between Grand Prix Livonia
LLC (“Livonia Lessor”) and Grand Prix Fixed Lessee LLC, and (iii) Third
Amendment to Operating Lease, dated as of September 4, 2013, by and between
Livonia Lessor and Fixed Lessee.


DOC ID - 21031260.28
 
 

Sched N-6



--------------------------------------------------------------------------------




 
Individual Property
Operating Lease
30.    
Residence Inn Troy - SE (Madison Heights)
32650 Stephenson Highway
Madison Heights, MI 48071
Renewed and Restated Operating Lease, dated as of June 1, 2011, by and between
Grand Prix Troy (SE) LLC (“Troy Lessor”) and Floating Lessee, as amended by
First Amendment to Renewed and Restated Operating Lease, dated as of October 27,
2011, by and between Troy Lessor and Floating Lessee, as assigned by Floating
Lessee to INK Lessee by that certain Assignment and Assumption of Operating
Lease Agreement, dated as of February 24, 2012, as further amended by Second
Amendment to Renewed and Restated Operating Lease, dated as of September 4,
2013, by and between Troy Lessor and INK Lessee.
31.    
Courtyard Atlantic City
1212 Pacific Avenue
Atlantic City, NJ 08401
Operating Lease Agreement, dated as of June 25, 2007, by and between Innkeepers
USA Limited Partnership (“Innkeepers USA Lessor”) and KPA Leaseco, Inc.,
(“Original Lessee”) as amended by Operating Lease Amendment, dated as of June
29, 2007, by and between Grand Prix Atlantic City LLC (“Atlantic City Lessor”)
and Floating Lessee, as further amended by Second Amendment to Operating Lease,
dated as of October 27, 2011, by and between Atlantic City Lessor and Floating
Lessee, as assigned by Floating Lessee to INK Lessee by that certain Assignment
and Assumption of Operating Lease Agreement, dated as of February 24, 2012.
32.    
Residence Inn Cherry Hill
1821 Old Cuthbert Road
Cherry Hill, NJ 08034
Amended and Restated Operating Lease Agreement, dated as of October 27, 2011, by
and between Grand Prix Cherry Hill LLC and Fixed Lessee.
33.    
Courtyard Montvale
Southwest Quadrant of Garden State Parkway and Grand Street
Montvale, NJ 07645
Operating Lease Agreement, dated as of June 25, 2007, by and between Innkeepers
USA Lessor and Original Lessee, as amended by First Amendment to Operating
Lease, dated as of October 27, 2011, by and between Grand Prix Montvale LLC and
Floating Lessee, as assigned by Floating Lessee to INK Lessee by that certain
Assignment and Assumption of Operating Lease Agreement, dated as of February 24,
2012.


DOC ID - 21031260.28
 
 

Sched N-7



--------------------------------------------------------------------------------




 
Individual Property
Operating Lease
34.    
Westin Governor Morristown
2 Whippany Road
Morristown, NJ 07960
Renewed and Restated Operating Lease Agreement, dated as of May 21, 2010, by and
between Grand Prix Morristown LLC (“Morristown Lessor”) and Floating Lessee, as
amended by First Amendment to Renewed and Restated Operating Lease, dated as of
October 27, 2011, by and between Morristown Lessor and Floating Lessee as
assigned by Floating Lessee to INK Lessee by that certain Assignment and
Assumption Agreement, dated as of February 24, 2012, as further amended by
Second Amendment to Renewed and Restated Operating Lease, dated as of September
4, 2013, by and between Morristown Lessor and INK Lessee.
35.    
Hyatt House Mt. Laurel
3000 Crawford Place
Mount Laurel, NJ 08054
Operating Lease Agreement, dated as of April 1, 2004, by and between Innkeepers
Summerfield General II, L.P. and Original Lessee IV, as amended by (i) Amendment
to Operating Lease Agreement, dated as of April 1, 2004, by and between
Innkeepers Summerfield General II, L.P., and Original Lessee IV, (ii) Second
Amendment to Operating Lease, dated as of October 27, 2011, by and between Grand
Prix Mt. Laurel LLC (“Mt. Laurel Lessor”) and Fixed Lessee, and (iii) Third
Amendment to Operating Lease, dated as of September 4, 2013, by and between Mt.
Laurel Lessor and Fixed Lessee.
36.    
Residence Inn Saddle River
7 Boroline Road
Saddle River, NJ 07458
Renewed and Restated Operating Lease Agreement, dated as of September 15, 2007,
by and between Grand Prix Saddle River LLC (“Saddle River Lessor”) and Fixed
Lessee, as amended by (i) First Amendment to Renewed and Restated Operating
Lease, dated as of October 27, 2011, by and between Saddle River Lessor and
Fixed Lessee, and (ii) Second Amendment to Renewed and Restated Operating Lease,
dated as of September 4, 2013, by and between Saddle River Lessor and Fixed
Lessee.
37.    
Residence Inn Binghamton
4610 Vestal Pkwy East
Vestal, NY 13850
Renewed and Restated Operating Lease Agreement, dated as of September 23, 2009,
by and between Grand Prix Binghamton LLC (“Binghamton Lessor”) and Fixed Lessee,
as amended by First Amendment to Renewed and Restated Operating Lease, dated as
of October 27, 2011, by and between Binghamton Lessor and Fixed Lessee.


DOC ID - 21031260.28
 
 

Sched N-8



--------------------------------------------------------------------------------




 
Individual Property
Operating Lease
38.    
Hampton Inn Islandia
1600 Veterans Memorial Highway
Islandia, NY 11749
Renewed and Restated Operating Lease, dated as of September 23, 2009, by and
between Grand Prix Islandia LLC (“Islandia Lessor”) and Fixed Lessee, as amended
by (i) First Amendment to Renewed and Restated Operating Lease, dated as of
October 27, 2011, by and between Islandia Lessor and Fixed Lessee, and (ii)
Second Amendment to Renewed and Restated Operating Lease, dated as of September
4, 2013, by and between Islandia Lessor and Fixed Lessee.
39.    
Residence Inn Harrisburg
4480 Lewis Road
Harrisburg, PA 17111
Renewed and Restated Operating Lease, dated as of May 7, 2006, by and between
Innkeepers USA Lessor and Original Lessee, as amended by Operating Lease
Amendment, dated as of June 29, 2007, by and between Grand Prix Harrisburg LLC
(“Harrisburg Lessor”) and Floating Lessee, as amended by Second Amendment to
Renewed and Restated Operating Lease, dated as of October 27, 2011, by and
between Harrisburg Lessor and Floating Lessee, as assigned by Floating Lessee to
INK Lessee by that certain Assignment and Assumption of Operating Lease
Agreement, dated as of February 24, 2012.
40.    
TownePlace Suites Horsham
198 Precision Drive
Horsham, PA 19044
Operating Lease Agreement, dated as of June 1, 1999, by and between Innkeepers
USA Lessor and Innkeepers Hospitality III, Inc., as amended by (i) First
Amendment to Operating Lease Agreement, dated as of November 1, 2002, by and
between Innkeepers USA Lessor and Innkeepers Hospitality III, Inc. (f/k/a JF
Lessee), (ii) Second Amendment to Operating Lease, dated as of October 27, 2011,
by and between Grand Prix Horsham LLC (“Horsham Lessor”) and Fixed Lessee, and
(iii) Third Amendment to Operating Lease, dated as of September 4, 2013, by and
between Horsham Lessor and Fixed Lessee.
41.    
Hampton Inn Willow Grove
1500 Easton Road
Willow Grove, PA 19090
Renewed and Restated Operating Lease Agreement, dated as of September 23, 2009,
by and between Grand Prix Willow Grove LLC (“Willow Grove Lessor”) and Fixed
Lessee, as amended by (i) First Amendment to Renewed and Restated Operating
Lease, dated as of October 27, 2011, by and between Willow Grove Lessor and
Fixed Lessee and (ii) Second Amendment to Renewed and Restated Operating Lease,
dated as of September 4, 2013, by and between Willow Grove Lessor and Fixed
Lessee.


DOC ID - 21031260.28
 
 

Sched N-9



--------------------------------------------------------------------------------




 
Individual Property
Operating Lease
42.    
Residence Inn Addison
14975 Quorum Dr.
Addison, TX 75240
Renewed and Restated Operating Lease Agreement, dated as of February 1, 2010, by
and between Grand Prix Addison (RI) LLC (“Addison (RI) Lessor”) and Fixed
Lessee, as amended by First Amendment to Renewed and Restated Operating Lease
Agreement, dated as of October 27, 2011, by and between Addison (RI) Lessor and
Fixed Lessee.
43.    
Hyatt House Addison
4900 Edwin Lewis Drive
Addison, TX 75001
Operating Lease Agreement, dated as of April 1, 2004, by and between Original
Lessor II and Original Lessee IV, as amended by (i) Amendment to Operating Lease
Agreement, dated as of April 1, 2004 by and between Original Lessor II
and Original Lessee IV, (ii) Second Amendment to Operating Lease, dated as of
October 27, 2011, by and between Grand Prix Addison (SS) LLC (“Addison (SS)
Lessor”) and Floating Lessee, as assigned by Floating Lessee to INK Lessee by
that certain Assignment and Assumption of Operating Lease Agreement, dated as of
February 24, 2012, as further amended by (iii) Third Amendment to Operating
Lease, dated as of September 4, 2013, by and between Addison (SS) Lessor and INK
Lessee.
44.    
Residence Inn Arlington
1050 Brookhollow Plaza Drive
Arlington, TX 76006
Renewed and Restated Operating Lease Agreement, dated as of February 1, 2010, by
and between Grand Prix Arlington LLC (“Arlington Lessor”) and Fixed Lessee, as
amended by First Amendment to Renewed and Restated Operating Lease, dated as of
October 27, 2011, by and between Arlington Lessor and Fixed Lessee.
45.    
Hyatt House Las Colinas
5901 North MacArthur Boulevard Las Colinas, TX 75039
Operating Lease Agreement, dated as of April 1, 2004, by and between Innkeepers
Summerfield General, L.P., (“Summerfield Lessor”) and Original Lessee V, as
amended by (i) Amendment to Operating Lease Agreement, dated as of April 1,
2004, by and between Summerfield Lessor Original Lessor V, (ii) Second Amendment
to Operating Lease, dated as of October 27, 2011, by and between Grand Prix Las
Colinas LLC (“Las Colinas Lessor”) and Fixed Lessee, and (iii) Third Amendment
to Operating Lease, dated as of September 4, 2013, by and between Las Colinas
Lessor and Fixed Lessee.


DOC ID - 21031260.28
 
 

Sched N-10



--------------------------------------------------------------------------------




 
Individual Property
Operating Lease
46.    
Residence Inn Richmond NW
3940 Westerre Parkway
Richmond, VA 23233
Operating Lease Agreement, dated as of January 8, 1999, by and between Original
Lessor RI and JF Lessee, as amended by (i) First Amendment to Operating Lease
Agreement, dated as of November 1, 2002, by and between Innkeepers Residence
General, L.P. and Innkeepers Hospitality III, Inc. (f/k/a JF Lessee), (ii)
Second Amendment to Operating Lease, dated as of October 27, 2011, by and
between Grand Prix Richmond (Northwest) LLC (“Richmond (Northwest) Lessor”) and
Fixed Lessee, and (iii) Third Amendment to Operating Lease, dated as of
September 4, 2013, by and between Richmond (Northwest) Lessor and Fixed Lessee.
47.    
Residence Inn Richmond West
2121 Dickens Road
Richmond, VA 23230
Renewed and Restated Operating Lease Agreement, dated as of June 1, 2011, by and
between Grand Prix Richmond LLC (“Richmond Lessor”) and Fixed Lessee, as amended
by (i) First Amendment to Renewed and Restated Operating Lease, dated as of
October 27, 2011, by and between Richmond Lessor and Fixed Lessee and (ii)
Second Amendment to Renewed and Restated Operating Lease, dated as of September
4, 2013, by and between Richmond Lessor and Fixed Lessee.
48.    
Residence Inn Bellevue
14455 NE 29th Place
Bellevue, WA 98007
Renewed and Restated Operating Lease Agreement, dated as of June 1, 2011, by and
between Grand Prix Bellevue LLC (“Bellevue Lessor”) and Fixed Lessee, as amended
by (i) First Amendment to Renewed and Restated Operating Lease, dated as of
October 27, 2011, by and between Bellevue Lessor and Fixed Lessee and (ii)
Second Amendment to Renewed and Restated Operating Lease, dated as of September
4, 2013, by and between Bellevue Lessor and Fixed Lessee.
49.    
Residence Inn Bothell
11920 NE 195th Street
Bothell, WA 98011
Renewed and Restated Operating Lease Agreement, dated as of June 1, 2011, by and
between Grand Prix Bothell LLC (“Bothell Lessor”) and Fixed Lessee, as amended
by (i) First Amendment to Renewed and Restated Operating Lease, dated as of
October 27, 2011, by and between Bothell Lessor and Fixed Lessee and (ii) Second
Amendment to Renewed and Restated Operating Lease, dated as of September 4,
2013, by and between Bothell Lessor and Fixed Lessee.


DOC ID - 21031260.28
 
 

Sched N-11



--------------------------------------------------------------------------------




 
Individual Property
Operating Lease
50.    
Residence Inn Lynnwood
18200 Alderwood Mall Parkway
Lynnwood, WA 98037
Renewed and Restated Operating Lease Agreement, dated as of June 1, 2011, by and
between Grand Prix Lynnwood LLC (“Lynnwood Lessor”) and Fixed Lessee, as amended
by (i) First Amendment to Renewed and Restated Operating Lease, dated as of
October 27, 2011, by and between Lynnwood Lessor and Fixed Lessee and (ii)
Second Amendment to Renewed and Restated Operating Lease, dated as of September
4, 2013, by and between Lynnwood Lessor and Fixed Lessee.
51.    
Residence Inn Tukwila
16201 West Valley Highway
Tukwila, WA 98188
Renewed and Restated Operating Lease Agreement, dated as of June 1, 2011, by and
between Grand Prix Tukwila LLC (“Tukwila Lessor”) and Fixed Lessee, as amended
by (i) First Amendment to Renewed and Restated Operating Lease, dated as of
October 27, 2011, by and between Tukwila Lessor and Fixed Lessee and (ii) Second
Amendment to Renewed and Restated Operating Lease, dated as of September 4,
2013, by and between Tukwila Lessor and Fixed Lessee.





* * * * *


[No further text on this page.]



DOC ID - 21031260.28
 
 

Sched N-12



--------------------------------------------------------------------------------




SCHEDULE O
Intentionally Omitted


* * * * *


[No further text on this page.]





DOC ID - 21031260.28
 
 

Sched O-1



--------------------------------------------------------------------------------




SCHEDULE P
Hotel Employees


[See Attached]


* * * * *


[No further text on this page.]





DOC ID - 21031260.28
 
 

Sched P-1



--------------------------------------------------------------------------------




SCHEDULE Q
Transfer Taxes
STATE
TITLE FEES
TRANSFER TAXES
California
SELLER pays base premium; PURCHASER pays for extended coverage and all
endorsements
SELLER pays state, county, and city transfer taxes except:
•    San Jose (South) (City Tax): split 50/50
•    Mountain View (City Tax): split 50/50
•    San Mateo (City Tax): split 50/50
Colorado
SELLER pays base premium; PURCHASER pays for all endorsements
N/A – no transfer tax
Connecticut
PURCHASER pays for title searches, base premium and all endorsements
SELLER pays state and local conveyance taxes
Florida
PURCHASER pays base premium and all endorsements
N/A – no transfer tax
Georgia
PURCHASER pays base premium and all endorsements
N/A – no transfer tax
Illinois
SELLER pays cost of abstract and policy premium; PURCHASER pays for all
endorsements
SELLER pays state and county transfer taxes
 
No local transfer taxes in the Village of Rosemont (where property located)
Kentucky
PURCHASER pays base premium and all endorsements and premium sales tax
SELLER pays
Maine
PURCHASER pays base premium and all endorsements
Split 50/50
Maryland
PURCHASER pays base premium and all endorsements
Split 50/50
Michigan
SELLER pays base premium; PURCHASER pays for all endorsements
SELLER pays state and county transfer tax by law
New Jersey
PURCHASER pays base premium and all endorsements
For an entity transfer, PURCHASER pays
New York
PURCHASER pays base premium and all endorsements
SELLER pays
Pennsylvania
PURCHASER pays base premium and all endorsements
Split 50/50
Texas
SELLER pays base premium; PURCHASER  pays for extended coverage and all
endorsements
N/A – no transfer tax


DOC ID - 21031260.28
 
 

Sched Q-1



--------------------------------------------------------------------------------




Virginia
PURCHASER pays base premium and all endorsements
N/A – no transfer tax
Washington
SELLER pays base premium and sales tax thereon; PURCHASER  pays for extended
coverage and all endorsements and sales tax thereon
SELLER pays





* * * * *


[No further text on this page.]



DOC ID - 21031260.28
 
 

Sched Q-2



--------------------------------------------------------------------------------




EXHIBIT 1
Escrow Agent's Wire Instructions


NEW YORK CITY COMMERCIAL
WIRE INSTRUCTIONS
                                                    


ABA#:                021000021


SWIFT CODE:            CHASUS33


BANK:                JP MORGAN CHASE
REAL ESTATE DIVISION
707 Travis, 6th Flr South
Houston, TX 77002


ACCT#:                006-171176


ACCT NAME:
FIDELITY NATIONAL TITLE

INSURANCE COMPANY


FNT CONTACT:            Accounting Department
212- 481-5858


                    
FNT TITLE#/REFERENCE:     32511 / InnKeepers
    
TITLE OFFICER:             Dina Pupovic / John Maddie    









DOC ID - 21031260.28
 
 

Exh 1-1



--------------------------------------------------------------------------------




EXHIBIT 2
Form of FIRPTA Affidavit
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by _____________, the undersigned
hereby certifies the following on behalf of _____________ ("Seller").
1.    Seller is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as such terms are defined in the Internal Revenue Code and
Income Tax Regulations).
2.    Seller's U.S. employer identification number is __________.
3.    Seller's office is:
_____________
_____________
_____________
_________, _________

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.
Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Seller.
_____________


By:    ___________________________
    Name:
    Title:
_________________, 201___

DOC ID - 21031260.28
 
 

Exh 2-1

--------------------------------------------------------------------------------




EXHIBIT 3
Form of Assignment and Assumption Agreement


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement"), is dated as of
[__________] (the "Effective Date"), by and between [_______________], a
[________________] ("Assignor"), as assignor, and [________________], a
[________________] ("Assignee"), as assignee.


WHEREAS, Assignor owns a [________]% membership interest (the "Interest") in
[________________], a limited liability company organized under the laws of the
State of Delaware (the "LLC") pursuant to the terms of that certain [Limited
Liability Company Operating Agreement] of the LLC (the "LLC Agreement"), dated
as of [___________];


WHEREAS, Assignor has agreed to assign and convey to Assignee 100% of its
interest in the LLC (the "Assigned Interest"), and to cause Assignee to be
admitted to the LLC as a Member, in accordance with the terms of the LLC
Agreement; and


WHEREAS, Assignee wishes to obtain and acquire the Assigned Interest.


NOW, THEREFORE, in consideration of Ten Dollars ($10.00) paid, the mutual
agreements and covenants contained herein, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties agree as follows:


1.    Assignment of the Assigned Interest. Assignor hereby assigns, conveys and
transfers to Assignee, its successors and assigns, as of the Effective Date, all
of its right, title and interest in and to the Assigned Interest, including,
without limitation, all allocations of profits and losses, and distributions of
cash or other property, represented by such interest, and other rights otherwise
accruing to Assignee by virtue of owning the Assigned Interest, subject in each
case to the terms and conditions associated with such Assigned Interest, in its
capacity as a member of the LLC, set forth in the LLC Agreement.


2.    Acceptance by Assignee. Assignee hereby accepts the assignment of the
Assigned Interest and assumes and agrees to be bound by and perform the
obligations under the LLC Agreement in respect of all of its interest in the
LLC.


3.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of New York.


4.    Construction. The rights and obligations of the parties hereto, including
under Paragraphs 1 and 2 hereof, shall be subject to and governed by the
provisions of the LLC Agreement.



DOC ID - 21031260.11
DOC ID - 21031260.28

--------------------------------------------------------------------------------




5.    Counterparts. This Agreement may be executed in one or more counterparts,
which, taken together, shall constitute one fully-executed original Agreement.

DOC ID - 21031260.28
 
 

3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the Effective Date.




ASSIGNOR:


[__________________], a [_________________]




By:    __________________________
Name:
Title:
 
ASSIGNEE:


[___________________], a [_____________________]




By:                    
Name:
Title:

DOC ID - 21031260.28
 
 




--------------------------------------------------------------------------------




EXHIBIT 4
Form of Ground Lease Estoppel Certificate


This ESTOPPEL CERTIFICATE is given this ___ day of ____________, 2014, by the
CITY OF FORT LAUDERDALE, a municipal corporation of the State of Florida, for
the benefit of the ground lessee of Parcel 8F2 and [_______] ("Lender"),
together with their respective successors and/or assigns pertaining to: Parcel
8F2 and certifies:


The following estoppel information is being provided for the above-referenced
airport ground lease dated August 1, 1984 as amended on May 21, 1987, July 6,
1988 and July 30, 1993 (the "Ground Lease").


1.Tenant/Borrower: Grand Prix Ft. Lauderdale LLC .
2.Address of tenant: 2440 NW 62 Street .
3.Lease commencement date: August 1, 1984 .
4.Lease expiration date: July 31, 2034 .
5.Amount of annual rent: $[___________] .
6.Amount of security deposit: $0 .
7.Date of last payment received: [________________] .
8.Date of next rent payment due: [________________] .
9.Next rent adjustment: August 1, 2014 .
10.Any other outstanding sums: [Broward County Property Taxes of $100,491.44].
11.Credits and/or offsets: $0 .
12.Special assessments: $0 .
13.Any existing violations or defaults under the lease: None .
14.The Ground Lease constitutes the entire understanding between the City and
the Tenant/Borrower.
15.The Ground Lease is in full force and effect.
16.There are no defenses, claims against Tenant or offsets which are presently
known by the City and which may be asserted by the City against the Tenant in
respect of the obligations under the Ground Lease.




LESSOR:


CITY OF FORT LAUDERDALE, a municipal corporation of the State of Florida




By: _________________________________
Clara Bennett, Airport Manager




cc:    Cate McCaffery, Director of Business Enterprises     
Victoria Minard, Assistant City Attorney
    



DOC ID - 21031260.28
 
 


